         Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 1 of 93
                                                                                         SOLICITATION VERSION



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                               §        Chapter 11
                                                     §
FIELDWOOD ENERGY LLC, et al.,                        §        Case No. 20-33948 (MI)
                                                     §
                 Debtors.1                           §        (Jointly Administered)
                                                     §


                   FOURTH AMENDED JOINT CHAPTER 11 PLAN OF
               FIELDWOOD ENERGY LLC AND ITS AFFILIATED DEBTORS



WEIL, GOTSHAL & MANGES LLP                                 WEIL, GOTSHAL & MANGES LLP
Alfredo R. Pérez                                           Matthew S. Barr (admitted pro hac vice)
Clifford W. Carlson                                        Jessica Liou (admitted pro hac vice)
700 Louisiana Street, Suite 1700                           767 Fifth Avenue
Houston, Texas 77002                                       New York, New York 10153
Telephone: (713) 546-5000                                  Telephone: (212) 310-8000
Facsimile: (713) 224-9511                                  Facsimile: (212) 310-8007


Attorneys for Debtors
and Debtors in Possession

Dated: April 15, 2021
       Houston, Texas




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778);
Fieldwood Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489);
Fieldwood SD Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf
LLC (8107); Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC
(1971); Galveston Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’ primary
mailing address is 2000 W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.
         Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 2 of 93




                                                      Table of Contents

ARTICLE I. Definitions and Interpretation. ......................................................................... 1
   1.1   Definitions.................................................................................................................. 1
   1.2   Interpretation; Application of Definitions; Rules of Construction. ......................... 28
   1.3   Reference to Monetary Figures. ............................................................................... 28
   1.4   Controlling Document. ............................................................................................ 29
   1.5   Certain Consent Rights ............................................................................................ 29
ARTICLE II. Administrative Expense Claims, Fee Claims, DIP Claims, and
            Priority Tax Claims. ........................................................................................ 29
   2.1   Treatment of Administrative Expense Claims. ........................................................ 29
   2.2   Treatment of Fee Claims. ......................................................................................... 30
   2.3   Treatment of DIP Claims. ........................................................................................ 31
   2.4   Payment of Fees and Expenses Under DIP Order. .................................................. 31
   2.5   Treatment of Priority Tax Claims. ........................................................................... 31
   2.6   Restructuring Expenses. ........................................................................................... 32
   2.7   Postpetition Hedge Claims. ...................................................................................... 32
ARTICLE III. Classification of Claims and Interests. ........................................................... 33
   3.1   Classification in General. ......................................................................................... 33
   3.2   Formation of Debtor Groups for Convenience Only. .............................................. 33
   3.3   Summary of Classification of Claims and Interests. ................................................ 33
   3.4   Special Provision Governing Unimpaired Claims. .................................................. 34
   3.5   Separate Classification of Other Secured Claims. ................................................... 34
   3.6   Elimination of Vacant Classes. ................................................................................ 34
   3.7   Voting Classes; Presumed Acceptance by Non-Voting Classes.............................. 34
   3.8   Voting; Presumptions; Solicitation. ......................................................................... 34
   3.9   Cramdown. ............................................................................................................... 35
   3.10 No Waiver. ............................................................................................................... 35
ARTICLE IV. Treatment of Claims and Interests. ................................................................ 35
   4.1   Class 1: Other Secured Claims. ............................................................................... 35
   4.2   Class 2: Priority Non-Tax Claims. .......................................................................... 35
   4.3   Class 3: FLFO Claims. ............................................................................................ 36
   4.4   Class 4: FLTL Claims. ............................................................................................ 36
   4.5   Class 5: SLTL Claims. ............................................................................................ 37
   4.6   Class 6A: Unsecured Trade Claims. ....................................................................... 37
   4.7   Class 6B: General Unsecured Claims. ..................................................................... 37
   4.8   Class 7: Intercompany Claims. ............................................................................... 38
   4.9   Class 8: Subordinated Securities Claims. ............................................................... 38
   4.10 Class 9: Intercompany Interests. ............................................................................. 38
   4.11 Class 10: Existing Equity Interests. ........................................................................ 38
   4.12 Treatment of Vacant Classes. .................................................................................. 39
ARTICLE V. Means for Implementation. ............................................................................. 39
   5.1   Plan Settlement; Compromise and Settlement of Claims, Interests, and
         Controversies. .......................................................................................................... 39
   5.2   Credit Bid Transaction; Confirmation Outside Date. .............................................. 39
        Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 3 of 93




       5.3       Equity Rights Offerings. .......................................................................................... 42
       5.4       New Equity Interests. ............................................................................................... 42
       5.5       NewCo Organizational Documents ......................................................................... 43
       5.6       New Money Warrants, SLTL Warrants and GUC Warrants ................................... 43
       5.7       Plan of Merger ......................................................................................................... 43
       5.8       Single Share ............................................................................................................. 44
       5.9       Plan Administrator ................................................................................................... 44
       5.10      Plan Funding. ........................................................................................................... 47
       5.11      The Exit Facilities .................................................................................................... 47
       5.12      Apache Definitive Documents. ................................................................................ 48
       5.13      Abandonment of Certain Properties......................................................................... 49
       5.14      Establishment of Claims Reserve. ........................................................................... 50
       5.15      Plan Administrator Expense Reserve....................................................................... 50
       5.16      Continued Corporate Existence; Effectuating Documents; Further
                 Transactions. ............................................................................................................ 50
       5.17      Corporate Action. ..................................................................................................... 51
       5.18      Cancellation of Existing Securities and Agreements. .............................................. 52
       5.19      Cancellation of Certain Existing Security Interests. ................................................ 53
       5.20      Intercompany Interests; Corporate Reorganization. ................................................ 53
       5.21      Restructuring Transactions. ..................................................................................... 53
       5.22      Liquidating Trust. .................................................................................................... 53
       5.23      Securities Exemptions.............................................................................................. 54
       5.24      Closing of Chapter 11 Cases. ................................................................................... 56
ARTICLE VI. Distributions. .................................................................................................... 56
   6.1   Distributions Generally. ........................................................................................... 56
   6.2   No Postpetition Interest on Claims. ......................................................................... 56
   6.3   Date of Distributions. ............................................................................................... 56
   6.4   Distribution Record Date. ........................................................................................ 56
   6.5   Distributions after Effective Date ............................................................................ 57
   6.6   Delivery of Distributions. ........................................................................................ 57
   6.7   Unclaimed Property. ................................................................................................ 57
   6.8   Satisfaction of Claims. ............................................................................................. 57
   6.9   Manner of Payment under Plan................................................................................ 57
   6.10 De Minimis Cash Distributions. .............................................................................. 58
   6.11 No Distribution in Excess of Amount of Allowed Claim. ....................................... 58
   6.12 Allocation of Distributions Between Principal and Interest. ................................... 58
   6.13 Setoffs and Recoupments. ........................................................................................ 58
   6.14 Withholding and Reporting Requirements. ............................................................. 59
   6.15 Claims Paid by Third Parties. .................................................................................. 59
   6.16 Claims Payable by Third Parties. ............................................................................. 60
ARTICLE VII. Procedures for Disputed Claims. .................................................................... 60
   7.1   Allowance of Claims................................................................................................ 60
   7.2   Claims Objections. ................................................................................................... 60
   7.3   Estimation of Claims................................................................................................ 60
   7.4   Adjustment to Claims Register Without Objection. ................................................ 61
   7.5   Time to File Objections to Claims. .......................................................................... 61

                                                                    ii
         Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 4 of 93




       7.6        Disallowance of Claims. .......................................................................................... 61
       7.7        Amendments to Claims. ........................................................................................... 61
       7.8        No Distributions Pending Allowance. ..................................................................... 62
       7.9        Distributions After Allowance. ................................................................................ 62
       7.10       Claims Resolution Procedures Cumulative. ............................................................ 62
ARTICLE VIII. Executory Contracts and Unexpired Leases............................................... 62
   8.1   General Treatment. .................................................................................................. 62
   8.2   Determination of Cure Amounts and Deemed Consent. ......................................... 63
   8.3   Rejection Damages Claims. ..................................................................................... 65
   8.4   Survival of the Debtors’ Indemnification Obligations............................................. 65
   8.5   Insurance Policies. ................................................................................................... 65
   8.6   Modifications, Amendments, Supplements, Restatements, or Other
         Agreements. ............................................................................................................. 66
   8.7   Reservation of Rights. .............................................................................................. 66
ARTICLE IX. Conditions Precedent to Occurrence of Effective Date. ............................... 66
   9.1   Conditions Precedent to Effective Date. .................................................................. 66
   9.2   Waiver of Conditions Precedent. ............................................................................. 68
   9.3   Effect of Failure of a Condition. .............................................................................. 69
ARTICLE X. Effect of Confirmation. .................................................................................... 69
   10.1 Binding Effect. ......................................................................................................... 69
   10.2 Vesting of Assets. .................................................................................................... 69
   10.3 Discharge of Claims Against and Interests in Debtors. ........................................... 70
   10.4 Pre-Confirmation Injunctions and Stays. ................................................................. 71
   10.5 Injunction Against Interference With Plan. ............................................................. 71
   10.6 Plan Injunction. ........................................................................................................ 71
   10.7 Releases.................................................................................................................... 72
   10.8 Exculpation. ............................................................................................................. 76
   10.9 Injunction Related to Releases and Exculpation. ..................................................... 77
   10.10 Subordinated Securities Claims. .............................................................................. 77
   10.11 Retention of Causes of Action and Reservation of Rights. ..................................... 77
   10.12 Ipso Facto and Similar Provisions Ineffective. ........................................................ 77
   10.13 Indemnification and Reimbursement Obligations. .................................................. 78
ARTICLE XI. Retention of Jurisdiction. ................................................................................ 78
   11.1 Retention of Jurisdiction. ......................................................................................... 78
ARTICLE XII. Miscellaneous Provisions. ................................................................................ 80
   12.1 Payment of Statutory Fees ....................................................................................... 80
   12.2 Exemption from Certain Transfer Taxes. ................................................................ 80
   12.3 Request for Expedited Determination of Taxes. ...................................................... 81
   12.4 Dates of Actions to Implement Plan. ....................................................................... 81
   12.5 Amendments. ........................................................................................................... 81
   12.6 Revocation or Withdrawal of Plan. .......................................................................... 82
   12.7 Severability. ............................................................................................................. 82
   12.8 Governing Law. ....................................................................................................... 82
   12.9 Immediate Binding Effect. ....................................................................................... 83


                                                                  iii
Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 5 of 93




12.10   Successors and Assigns............................................................................................ 83
12.11   Entire Agreement. .................................................................................................... 83
12.12   Computing Time. ..................................................................................................... 83
12.13   Exhibits to Plan. ....................................................................................................... 83
12.14   Notices. .................................................................................................................... 83
12.15   Reservation of Rights. .............................................................................................. 85
12.16   Dissolution of Creditors’ Committee. ...................................................................... 85




                                                            iv
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 6 of 93




               Each of Fieldwood Energy LLC; Fieldwood Energy Inc.; Dynamic Offshore
Resources NS, LLC; Fieldwood Energy Offshore LLC; Fieldwood Onshore LLC; Fieldwood SD
Offshore LLC; Fieldwood Offshore LLC; FW GOM Pipeline, Inc.; GOM Shelf LLC; Bandon
Oil and Gas GP, LLC; Bandon Oil and Gas, LP; Fieldwood Energy SP LLC; Galveston Bay
Pipeline LLC; and Galveston Bay Processing LLC (each, a “Debtor” and collectively,
the “Debtors”) proposes the following joint chapter 11 plan of reorganization pursuant to section
1121(a) of the Bankruptcy Code. Capitalized terms used herein shall have the meanings set forth
in Section 1.1 below.



ARTICLE I.            DEFINITIONS AND INTERPRETATION.

              1.1     Definitions.

              The following terms shall have the respective meanings specified below:

              363 Credit Bid Transaction means the sale of the Credit Bid Acquired Interests to
the Credit Bid Purchaser pursuant to section 363 of the Bankruptcy Code on substantially the
same terms as provided in the Credit Bid Purchase Agreement in accordance with Section 5.2(c)
of this Plan.

               Abandoned Properties means the Debtors’ rights to and interests in executory
contracts and unexpired federal leases, rights-of-way, and right-of-use-and-easements listed on
the Schedule of Abandoned Properties (as amended, supplemented, or otherwise modified from
time to time).

              Accepting Class means a class of Claims or Interests that votes to accept this Plan
in accordance with section 1126 of the Bankruptcy Code.

              Ad Hoc Group of Secured Lenders means the ad hoc group of holders of
Prepetition FLTL Loans and Prepetition SLTL Loans that is represented by the Ad Hoc Group of
Secured Lenders Advisors.

               Ad Hoc Group of Secured Lenders Advisors means Davis Polk & Wardwell
LLP, Haynes and Boone LLP, Gordon, Arata, Montgomery, Barnett, McCollam, Duplantis &
Eagan, LLC, Rothschild & Co US Inc. and Intrepid Financial Partners, LLC and any local or
foreign advisors.

               Ad Hoc Group of Prepetition SLTL Lenders means that certain ad hoc group of
holders of Prepetition SLTL Loans that is represented by the Ad Hoc Group of Prepetition SLTL
Advisors.

              Ad Hoc Group of Prepetition SLTL Lenders Advisors means only Kasowitz
Benson Torres LLP.
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 7 of 93




                Additional Predecessor Agreement means any consensual agreement that the
Debtors may enter into prior to the Confirmation Date with any entity or entities in the chain of
title, co-working interest owner(s), or other related party for any of the Abandoned Properties.

             Additional Predecessor Agreement Documents means any agreements or
documents contemplated by and necessary to the consummation of an Additional Predecessor
Agreement.

               Administrative Expense Claim means any Claim constituting a cost or expense of
administration incurred during the Chapter 11 Cases of a kind specified under section 503(b) of
the Bankruptcy Code and entitled to priority under sections 507(a)(2), 507(b), or 1114(e)(2) of
the Bankruptcy Code (other than DIP Claims and Postpetition Hedge Claims), including (a) the
actual and necessary costs and expenses incurred after the Petition Date and through the
Effective Date of preserving the Estates and operating the businesses of the Debtors (such as
wages, salaries, or commissions for services and payments for goods and other services and
leased premises), and (b) Fee Claims.

                Allowed means, with respect to any Claim against or Interest in a Debtor, (a)
(i) that is timely filed by the bar dates established in the Chapter 11 Cases, or (ii) as to which
there exists no requirement for the holder of a Claim to file such Claim under the Plan, the
Bankruptcy Code, the Bankruptcy Rules or a Final Order, (b) (i) that is listed in the Schedules as
not contingent, not unliquidated, and not disputed, and (ii) for which no contrary proof of claim
has been timely filed, or (c) allowed under the Plan or by a Final Order (including the DIP
Order). With respect to any Claim described in clause (a) above, such Claim will be considered
allowed only if, and to the extent that, (A) no objection to the allowance of such Claim has been
asserted, or may be asserted, on or before the time period set forth in the Plan, and no request for
estimation or other challenge, including pursuant to section 502(d) of the Bankruptcy Code or
otherwise, has been interposed and not withdrawn within the applicable period fixed by the Plan
or applicable law, (B) an objection to such Claim is asserted and such Claim is subsequently
allowed pursuant to a Final Order, (C) such Claim is settled pursuant to an order of the
Bankruptcy Court, or (D) such Claim is allowed pursuant to the Plan or any agreements related
thereto and such allowance is approved and authorized by the Bankruptcy Court; provided,
however, that notwithstanding the foregoing, the Post-Effective Date Debtors shall retain all
claims and defenses with respect to Allowed Claims that are reinstated or otherwise unimpaired
pursuant to the Plan. If a Claim is Allowed only in part, any provisions hereunder with respect to
Allowed Claims are applicable solely to the Allowed portion of such Claim. Notwithstanding
the foregoing, unless expressly waived herein, the Allowed amount of Claims or Interests shall
be subject to and shall not exceed the limitations or maximum amounts permitted by the
Bankruptcy Code, including sections 502 or 503 of the Bankruptcy Code, to the extent
applicable.

                 Amended Organizational Documents means the certificates of incorporation,
certificates of formation, bylaws, limited liability company agreements, stockholders agreement,
and the operating agreements or other similar organizational or formation documents, as
applicable, of the Post-Effective Date Debtors.

               Apache means Apache Corporation.


                                                 2
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 8 of 93




             Apache Definitive Documents has the meaning set forth in the Apache
Implementation Agreement.

             Apache Fees and Expenses has the meaning set forth in the Apache
Implementation Agreement.

              Apache Implementation Agreement means that certain Implementation
Agreement, dated January 1, 2021, by and among Debtor Fieldwood Energy LLC and Debtor
GOM Shelf LLC, on the one hand, and the Apache PSA Parties on the other hand, as may be
amended, restated, or otherwise modified pursuant to the terms thereof; provided that such
amendment, restatement, or other modification is reasonably acceptable to the Debtors, the
Apache PSA Parties, the Required DIP Lenders and Requisite FLTL Lenders.

               Apache Implementation Costs has the meaning ascribed to “Implementation
Costs” in the Apache Implementation Agreement.

            Apache PSA Parties means, collectively, Apache, Apache Shelf, Inc., Apache
Deepwater LLC, and Apache Shelf Exploration LLC.

               Apache Term Sheet has the meaning set forth in the Restructuring Support
Agreement.

              Asset means all of the rights, title, and interests of a Debtor in and to property of
whatever type or nature (including real, personal, mixed, intellectual, tangible, and intangible
property).

             Assumption Dispute means an unresolved objection regarding assumption or
assumption and assignment of an executory contract or unexpired lease pursuant to section 365
of the Bankruptcy Code, including objections based on the appropriate Cure Amount or
“adequate assurance of future performance” (within the meaning of section 365 of the
Bankruptcy Code).

               Avoidance Actions means all claims and causes of action that may be commenced
by or on behalf of the Debtors pursuant to sections 544, 545, 547, 548, 549, 550 and 551 of the
Bankruptcy Code or similar nonbankruptcy law, including similar or related state or federal
statute and common law.

             Backstop Commitment Premium Equity Interests means the Second Lien
Backstop Commitment Premium Equity Interests, the FLTL ERO Backstop Commitment
Premium Equity Interests, and the SLTL ERO Backstop Commitment Premium Equity Interests.

              Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§ 101-
1532, as amended from time to time, as applicable to these Chapter 11 Cases.

              Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of Texas having jurisdiction over the Chapter 11 Cases and, to the extent of any
reference made under section 157 of title 28 of the United States Code or the Bankruptcy Court



                                                3
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 9 of 93




is determined not to have authority to enter a Final Order on an issue, the District Court having
jurisdiction over the Chapter 11 Cases under section 151 of title 28 of the United States Code.

                 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by the Supreme Court of the United States under section 2075 of title 28 of the
United States Code, as amended from time to time, applicable to the Chapter 11 Cases, and any
local rules of the Bankruptcy Court.

              Business Day means any day other than a Saturday, a Sunday or any other day on
which banking institutions in New York, New York are authorized or required by law or
executive order to close.

               Cash means legal tender of the United States of America.

                Cause of Action means any action, claim, cross-claim, third-party claim, cause of
action, controversy, dispute, demand, right, Lien, indemnity, contribution, guaranty, suit,
obligation, liability, loss, debt, fee or expense, damage, interest, judgment, cost, account,
defense, remedy, offset, power, privilege, proceeding, license, and franchise of any kind or
character whatsoever, known, unknown, foreseen or unforeseen, existing or hereafter arising,
contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly or derivatively
(including any alter ego theories), whether arising before, on, or after the Petition Date, in
contract or in tort, in law or in equity or pursuant to any other theory of law (including under any
state or federal securities laws). For the avoidance of doubt, Cause of Action also includes
(a) any right of setoff, counterclaim, or recoupment and any claim for breach of contract or for
breach of duties imposed by law or in equity, (b) the right to object to Claims or Interests, (c) any
claim pursuant to section 362 or chapter 5 of the Bankruptcy Code (including claims and causes
of action arising under section 544, 545, 547, 548, 549, 550, and 551 of the Bankruptcy Code),
(d) any claim or defense, including fraud, mistake, duress, and usury and any other defenses set
forth in section 558 of the Bankruptcy Code, and (e) any state law fraudulent transfer or
preferential transfer claim.

               Chapter 11 Case(s) means, with respect to a Debtor, such Debtor’s case under
chapter 11 of the Bankruptcy Code commenced on the Petition Date in the Bankruptcy Court,
jointly administered with all other Debtors’ cases under chapter 11 of the Bankruptcy Code.

              Claim means a “claim,” as defined in section 101(5) of the Bankruptcy Code,
against any Debtor.

                Claims Reserve means one or more segregated accounts not subject to the Liens
of the Prepetition Agents or DIP Agent, which shall be established on or immediately before the
Effective Date and funded on the Effective Date with Cash to pay (or reserve for payment of)
any (i) Allowed Administrative Expense Claims, (ii) Allowed Priority Tax Claims, (iii) Allowed
Priority Non-Tax Claims, (iv) Allowed Other Secured Claims, (v) Allowed Unsecured Trade
Claims, and (vi) Cure Amounts; provided, however, that all Cash remaining in the Claims
Reserve after payment of all relevant Allowed Claims and Cure Amounts in accordance with the
terms of this Plan shall constitute Residual Distributable Value; provided further that the funding


                                                 4
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 10 of 93




of the Claims Reserve shall be consistent with the terms of the Second Lien Backstop
Commitment Letter.

                Claims Reserve Amount means the aggregate amount of Cash, as determined by
the Debtors with (i) the consent of the Required DIP Lenders and Requisite FLTL Lenders and
(ii) the reasonable consent of the Creditors’ Committee solely with respect to the amount of the
Claims Reserve on account of Allowed Unsecured Trade Claims, necessary to satisfy all (a)
Allowed Administrative Expense Claims, (b) Allowed Priority Tax Claims, (c) Allowed Priority
Non-Tax Claims, (d) Allowed Other Secured Claims, (e) Allowed Unsecured Trade Claims, and
(f) Cure Amounts, which aggregate amount shall be funded into the Claims Reserve on the
Effective Date.

              Class means any group of Claims or Interests classified under the Plan pursuant to
section 1122 and 1123(a)(1) of the Bankruptcy Code.

              Collateral means any Asset of an Estate that is subject to a Lien securing the
payment or performance of a Claim, which Lien is not invalid, is properly perfected as of the
Petition Date, and is not subject to avoidance under the Bankruptcy Code or applicable
nonbankruptcy law.

               Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.

              Confirmation Hearing means the hearing to be held by the Bankruptcy Court
regarding confirmation of the Plan, as such hearing may be adjourned or continued from time to
time.

               Confirmation Order means the order of the Bankruptcy Court, in form and
substance acceptable to the Debtors, the Required DIP Lenders, the Requisite FLTL Lenders, the
Prepetition FLFO Administrative Agent, and the Creditors’ Committee, confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

              Confirmation Outside Date means June 16, 2021 or such later date as may be
mutually agreed between the Debtors, the Required DIP Lenders, and the Requisite FLTL
Lenders.

                Consenting Creditors means the Prepetition FLTL Lenders, together with their
respective successors and permitted assigns, and the Prepetition SLTL Lenders, together with
their respective successors and permitted assigns, that are party to, or have executed a joinder to,
the Restructuring Support Agreement.

                 Credit Bid Acquired Interests has the meaning ascribed to “Acquired Interests”
set forth in the Credit Bid Purchase Agreement.

                 Credit Bid Assumed Liabilities has the meaning ascribed to “Assumed
Liabilities” set forth in the Credit Bid Purchase Agreement.




                                                 5
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 11 of 93




                 Credit Bid Consent Rights means any right of consent, notice, and other similar
rights, if any, that are applicable to the sale of the Credit Bid Acquired Interests in connection
with the Credit Bid Purchase Agreement.

            Credit Bid Permitted Encumbrances has the meaning ascribed to “Permitted
Encumbrances” set forth in the Credit Bid Purchase Agreement.

                Credit Bid Purchase Agreement means that certain Purchase and Sale
Agreement, by and between Fieldwood Energy LLC, the other seller parties, and the Credit Bid
Purchaser and NewCo, together with any and all related agreements, annexes, exhibits and
schedules in connection therewith, as amended, supplemented or otherwise modified from time
to time, which shall be in form and substance acceptable to the Debtors, the Requisite FLTL
Lenders, and the Required DIP Lenders; provided that any modifications to the Credit Bid
Purchase Agreement from the version attached to the draft of the Disclosure Statement at
Docket No. 1022 shall require the consent of the Prepetition FLFO Administrative Agent (not to
be unreasonably withheld with respect to the following clauses (b) and (e)) to the extent that such
modification (a) individually or in the aggregate, results in a reduction of 10% or more of the
total PV-10 of total 2P reserves comprising the assets acquired by the Credit Bid Purchaser
(which shall be calculated by reference to the FWE YE2020 Internal Reserve Report (as of
5.1.21)), (b) results in any contract rights constituting material assets not being acquired by the
Credit Bid Purchaser, (c) individually or in the aggregate, results in an increase by $40.0 million
or more (which, for the avoidance of doubt, in the case of plugging and abandonment liabilities,
shall be calculated on a present value basis) in liabilities assumed by the Credit Bid Purchaser,
(d) relates to any change in treatment of the Prepetition FLFO Credit Agreement or First Lien
Exit Facility, or (e) provide for any differences from the draft of the Disclosure Statement at
Docket No. 1022 that are materially adverse to the interests of the First Lien Exit Facility Agent
and the First Lien Exit Facility Lenders.

               Credit Bid Purchaser means [●], a newly formed special purpose bidding entity,
as purchaser of certain of the Debtors’ assets pursuant to and in accordance with the Credit Bid
Purchase Agreement.

               Credit Bid Preferential Purchase Rights has the meaning ascribed to
“Preferential Right” set forth in the Credit Bid Purchase Agreement.

              Credit Bid Transaction means the sale of the Credit Bid Acquired Interests to the
Credit Bid Purchaser pursuant to the Credit Bid Purchase Agreement.

             Credit Bid Transaction Closing means “Closing” as defined in the Credit Bid
Purchase Agreement.

             Creditors’ Committee means the Official Committee of Unsecured Creditors
appointed by the U.S. Trustee in these Chapter 11 Cases pursuant to section 1102 of the
Bankruptcy Code as it may be reconstituted from time to time.

               Cure Amount means the payment of Cash or the distribution of other property (as
the parties may agree or the Bankruptcy Court may order) necessary to (a) cure a monetary
default by the Debtors in accordance with the terms of an executory contract or unexpired lease

                                                6
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 12 of 93




and (b) permit the Debtors to assume such executory contract or unexpired lease under section
365(a) of the Bankruptcy Code.

               Cure Notice means the notice of proposed Cure Amount to be paid in connection
with an executory contract or unexpired lease of the Debtors that may be assumed or assumed
and assigned under the Plan pursuant to section 365 of the Bankruptcy Code, which shall include
(a) procedures for objecting to proposed assumptions or assumptions and assignments of
executory contracts and unexpired leases, (b) any Cure Amount to be paid in connection
therewith, and (c) procedures for resolution by the Bankruptcy Court of any related disputes.

               D&O Policy means any insurance policy, including tail insurance policies, for
directors’, members’, trustees’, and officers’ liability providing coverage to the Debtors and in
effect or purchased as of the Petition Date.

               Debtor(s) has the meaning set forth in the introductory paragraph of the Plan.

                Debtor in Possession means, with respect to a Debtor, that Debtor in its capacity
as a debtor in possession pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

                Decommissioning Agreement means that Decommissioning Agreement, dated as
of September 30, 2013, by and among the Apache PSA Parties, Fieldwood Energy LLC, and the
other parties thereto.

             Decommissioning Security has the meaning set forth in the Apache
Implementation Agreement.

               Definitive Documents has the meaning set forth in the Restructuring Support
Agreement.

               DIP Agent means Cantor Fitzgerald Securities, solely in its capacity as
administrative agent and collateral agent under the DIP Facility Credit Agreement, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the DIP Facility Credit
Agreement.

                DIP Claim means any Claim held by the DIP Lenders or the DIP Agent arising
under or relating to the DIP Facility Credit Agreement or the DIP Order, including any and all
fees, interests, and accrued but unpaid interest and fees arising under the DIP Facility Credit
Agreement.

               DIP Documents has the meaning set forth in the DIP Order.

                 DIP Facility means the postpetition senior secured debtor-in-possession term loan
credit facility approved by the DIP Order.

             DIP Facility Credit Agreement means the credit agreement governing the terms
of the DIP Facility, dated as of August 24, 2020, by and among Fieldwood Energy LLC, as
borrower, FWE Parent, as holdings, the DIP Agent, and the DIP Lenders, with any amendments,



                                                7
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 13 of 93




restatements, amendments and restatements, modifications or supplements thereto as permitted
by the DIP Order.

               DIP Lenders means the lenders from time to time party to the DIP Facility Credit
Agreement.

               DIP Order means the Final Order (I) Authorizing Debtors (A) to Obtain
Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
364(c)(3), 364(d)(1) and 364(e) and (B) to Utilize Cash Collateral Pursuant to 11 U.S.C. § 363
and (II) Granting Adequate Protection to Prepetition Secured Parties Pursuant to 11 U.S.C.
§§ 361, 362, 363, 364 and 507(b) [Docket No. 346], authorizing the Debtors to enter into the
DIP Facility Credit Agreement and access the DIP Facility, as may be amended, supplemented or
modified from time to time.

                Disclosure Statement means the disclosure statement in support of the Plan, in
form and substance (i) acceptable to the Debtors, the Required DIP Lenders, the Requisite FLTL
Lenders, (ii) reasonably acceptable to the Creditors’ Committee solely for matters relating to the
treatment of holders of General Unsecured Claims or Unsecured Trade Claims, and
(iii) reasonably acceptable to the Prepetition FLFO Administrative Agent, which is prepared and
distributed in accordance with sections 1125, 1126(b), or 1145 of the Bankruptcy Code,
Bankruptcy Rules 3016 and 3018, or other applicable law, and all exhibits, schedules,
supplements, modifications, amendments, annexes, and attachments to such disclosure statement.

                Disputed means, with respect to a Claim, (a) any Claim, which Claim is disputed
under this Plan (including pursuant to section 7.1 of this Plan) or otherwise or as to which the
Debtors, the Post-Effective Date Debtors, or the Plan Administrator, as applicable, have
interposed and not withdrawn an objection or request for estimation that has not been determined
by a Final Order; (b) any Claim, proof of which was required to be filed by order of the
Bankruptcy Court but as to which a proof of claim was not timely or properly filed; (c) any
Claim that is listed in the Schedules, if any are filed, as unliquidated, contingent, disputed or
undetermined, and as to which no request for payment or proof of claim has been filed; or (d)
any Claim that is otherwise disputed by any of the Debtors or the Post-Effective Date Debtors in
accordance with applicable law or contract, which dispute has not been withdrawn, resolved or
overruled by a Final Order. To the extent the Debtors dispute only the amount of a Claim, such
Claim shall be deemed Allowed in the amount the Debtors do not dispute, if any, and Disputed
as to the balance of such Claim.

              Distribution Date means the date or dates, including the Initial Distribution Date,
as determined by the Plan Administrator in accordance with the terms of this Plan, on which the
Plan Administrator makes a Distribution to holders of Allowed Claims.

                Distribution Record Date means, except as otherwise provided in the Plan, the
date that is two business days before the Effective Date or such other date as is designated by the
Debtors with the consent of the Requisite FLTL Lenders and the Required DIP Lenders.

              Divisive Merger means a divisive merger pursuant to Sections 10.001, 10.002,
10.008 and 10.302 of the Texas Business Organizations Code.


                                                8
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 14 of 93




               Effective Date means the date which is the first Business Day on which (a) all
conditions to the effectiveness of the Plan set forth in Section 9.1 of the Plan have been satisfied
or waived in accordance with the terms of the Plan, and (b) no stay of the Confirmation Order is
in effect.

               Entity means an “entity,” as defined in section 101(15) of the Bankruptcy Code.

             Equity Rights Offerings means, collectively, the FLTL Equity Rights Offering
and the SLTL Equity Rights Offering.

             ERO Backstop Agreements means, collectively, the FLTL ERO Backstop
Agreement and the SLTL ERO Backstop Agreement.

            ERO Backstop Parties means, collectively, the FLTL ERO Backstop Parties and
the SLTL ERO Backstop Parties.

               Estate(s) means individually or collectively, the estate or estates of the Debtors
created under section 541 of the Bankruptcy Code.

                Exculpated Parties means collectively, and in each case in their capacities as
such during the Chapter 11 Cases (a) the Debtors, (b) the Post-Effective Date Debtors,
(c) FWE I, (d) the DIP Agent and DIP Lenders under the DIP Facility, (e) the Prepetition FLFO
Secured Parties, (f) the Consenting Creditors, (g) the Prepetition FLFO Collateral Agent, (h) the
Prepetition FLTL Agents, (i) the Prepetition SLTL Agent, (j) the Creditors’ Committee and the
current and former members of the Creditors’ Committee (solely in their capacities as such), (k)
NewCo and all of its subsidiaries (including the Credit Bid Purchaser), (l) the Exit Facility
Agents, (m) the Exit Facility Lenders, (n) the Second Lien Backstop Parties, (o) the ERO
Backstop Parties, (p) the Apache PSA Parties, and (q) with respect to each of the foregoing
Persons in clauses (a) through (p) each of their current and former affiliates, and each such
Entity’s and its current and former affiliates’ current and former directors, managers, officers,
equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their current and former officers, members,
managers, directors, equity holders (regardless of whether such interests are held directly or
indirectly), principals, members, employees, agents, managed accounts or funds, management
companies, fund advisors, investment advisors, advisory board members, financial advisors,
partners (including both general and limited partners), attorneys, accountants, investment
bankers, consultants, representatives and other professionals, such Persons’ respective heirs,
executors, estates, and nominees, in each case in their capacity as such, and any and all other
persons or entities that may purport to assert any cause of action derivatively, by or through the
foregoing entities.

             Existing Equity Interests means shares of common stock of FWE Parent that
existed immediately before the Effective Date.

               Exit Facilities means the First Lien Exit Facility and the Second Lien Exit
Facility.




                                                 9
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 15 of 93




               Exit Facility Agents means the First Lien Exit Facility Agent and the Second
Lien Exit Facility Agent.

             Exit Facility Documents means the First Lien Exit Facility Documents and the
Second Lien Exit Facility Documents.

               Exit Facility Lenders means the First Lien Exit Facility Lenders and the Second
Lien Exit Facility Lenders.

                Fee Claim means a Claim for professional services rendered or costs incurred on
or after the Petition Date through the Effective Date by Professional Persons retained by an order
of the Bankruptcy Court pursuant to sections 327, 328, 329, 330, 331, 503(b), or 1103 of the
Bankruptcy Code in the Chapter 11 Cases.

             Fieldwood U.A. Interests has the meaning ascribed to such term in the Credit Bid
Purchase Agreement.

               Final Order means an order or judgment of the Bankruptcy Court or other court
of competent jurisdiction with respect to the relevant subject matter which has: (a) not been
reversed, stayed, modified or amended, as to which the time to appeal, petition for certiorari or
move for reargument, reconsideration or rehearing has expired and no appeal, petition for
certiorari or motion for reargument, reconsideration or rehearing has been timely filed; or (b) as
to which any appeal, petition for certiorari or motion for reargument, reconsideration or
rehearing that has been or may be filed has been resolved by the highest court to which the order
or judgment was appealed or from which certiorari, reargument, reconsideration or rehearing was
sought; provided, however, that the possibility that a motion under Rules 59 or 60 of the Federal
Rules of Civil Procedure or any analogous Bankruptcy Rule (or any analogous rules applicable
in such other court of competent jurisdiction) may be filed relating to such order or judgment
shall not cause such order or judgment not to be a Final Order.

             First Lien Exit Facility means the facility under the First Lien Exit Facility
Credit Agreement.

               First Lien Exit Facility Agent means the administrative agent under the First
Lien Exit Facility Credit Agreement.

                First Lien Exit Facility Commitment Letter means that certain commitment
letter, in form and substance acceptable to the Required DIP Lenders, the Requisite FLTL
Lenders, the Debtors, the Prepetition FLFO Administrative Agent, and the First Lien Exit
Facility Agent, to be entered into by and among Fieldwood Energy LLC and the First Lien Exit
Facility Agent, as may be amended, supplemented, or modified from time to time, pursuant and
subject to the terms thereof, pursuant to which, among other things, GS Bank (as defined therein)
agreed to act as the sole arranger, administrative agent and collateral agent in connection with the
First Lien Exit Facility and to commit to provide First Lien Exit Facility in accordance with the
terms and conditions set forth therein.




                                                10
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 16 of 93




               First Lien Exit Facility Credit Agreement means that certain credit agreement to
be entered by the Credit Bid Purchaser, the First Lien Exit Facility Agent and the First Lien Exit
Facility Lenders on the Effective Date that shall govern the First Lien Exit Facility which shall
reflect and contain terms, conditions, representations, warranties, and covenants consistent with
the First Lien Exit Facility Term Sheet and otherwise be in form and substance acceptable to the
Prepetition FLFO Administrative Agent, the First Lien Exit Facility Agent, the Debtors, the
Required DIP Lenders, and Requisite FLTL Lenders.

               First Lien Exit Facility Documents means, collectively, the First Lien Exit
Facility Credit Agreement, and any and all other agreements, documents, and instruments
delivered or to be entered into in connection therewith, including any guarantee agreements,
pledge and collateral agreements, intercreditor agreements, and other security documents, the
terms of which documents shall be in form and substance acceptable to the Prepetition FLFO
Administrative Agent, the First Lien Exit Facility Agent, the Debtors, the Required DIP Lenders,
and Requisite FLTL Lenders.

                First Lien Exit Facility Lenders means the lenders party to the First Lien Exit
Facility Credit Agreement.

               First Lien Exit Facility Term Sheet means a term sheet attached to the First Lien
Exit Facility Commitment Letter and to be attached to the Disclosure Statement, as may be
amended, supplemented or modified from time to time with the consent of the Prepetition FLFO
Administrative Agent, the First Lien Exit Facility Agent, the Debtors, the Required DIP Lenders,
and Requisite FLTL Lenders.

             FLFO Claims means all Claims arising from or based upon the Prepetition FLFO
Credit Agreement.

               FLFO Claims Allowed Amount means the aggregate principal amount of
$138,599,082.31 plus any accrued and unpaid interest (accruing at the default rate to the extent
provided under the Prepetition FLFO Credit Agreement), fees, costs, and other expenses arising
under, and payable pursuant to, the Prepetition FLFO Credit Agreement on or before the
Effective Date, which shall not be subject to any avoidance, reduction, setoff, offset,
recharacterization, subordination, counterclaims, cross claims, defenses, disallowance,
impairments, or any other challenges under applicable law or regulation by any Entity.
Notwithstanding the foregoing, on the Effective Date any amount accrued pursuant to Section
2.08(b) of the Prepetition FLFO Credit Agreement and any amounts accrued in respect of Yield
Maintenance Premium or any Prepayment Fee (each as defined in the Prepetition FLFO Credit
Agreement), if any, shall be deemed discharged, released, and waived by all holders of Allowed
FLFO Claims and the FLFO Claims Allowed Amount shall not be increased on account of such
amounts as a result of such discharge, release, and waiver.

                FLFO Distribution Amount means Cash in the amount of the FLFO Claims
Allowed Amount less the initial aggregate principal amount of the First Lien Exit Facility, as set
forth in the First Lien Exit Facility Commitment Letter.




                                               11
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 17 of 93




              FLTL Claims means all Claims, other than Claims subject to subordination in
accordance with section 510(b) of the Bankruptcy Code, arising from or based upon the
Prepetition FLTL Credit Agreement.

               FLTL Claims Allowed Amount means $1,142,688,815.28 in principal plus any
accrued but unpaid interest or fees due under the Prepetition FLTL Credit Agreement as of the
Petition Date.

               FLTL Deficiency Claim means any FLTL Claim or portion thereof that is not
Secured, if any.

                FLTL Equity Rights Offering means that certain rights offering pursuant to
which each holder of Allowed FLTL Claims is entitled to receive FLTL Subscription Rights to
acquire New Equity Interests in the aggregate amount of the FLTL Equity Rights Offering
Amount in accordance with the FLTL Equity Rights Offering Procedures, the terms and
conditions of which shall be (i) acceptable to the Debtors, Required DIP Lenders, and Requisite
FLTL Lenders, (ii) reasonably acceptable to the Prepetition FLFO Administrative Agent and the
First Lien Exit Facility Agent, and (iii) reasonably acceptable to the Requisite SLTL Lenders
solely to the extent that it directly and adversely impacts the holders of Allowed SLTL Claims.

              FLTL Equity Rights Offering Amount means $20,000,000.

             FLTL Equity Rights Offering Procedures means the procedures for the
implementation of the FLTL Equity Rights Offering to be approved by the Bankruptcy Court.

                FLTL ERO Backstop Agreement means that certain [Equity Backstop
Commitment Agreement], in form and substance (i) acceptable to the Debtors, the Required DIP
Lenders, and Requisite FLTL Lenders and (ii) reasonably acceptable to the Prepetition FLFO
Administrative Agent and the First Lien Exit Facility Agent, to be entered into by and among
Fieldwood Energy LLC, NewCo, and the FLTL ERO Backstop Parties, as may be amended,
supplemented, or modified from time to time, pursuant to which the FLTL ERO Backstop Parties
agreed to, among other things, backstop the FLTL Equity Rights Offering with the terms and
conditions set forth therein.

           [FLTL ERO Backstop Commitment Percentage has the meaning set forth in the
FLTL ERO Backstop Agreement.]

               [FLTL ERO Backstop Commitment Premium means a premium equal to 8% of
the FLTL Equity Rights Offering Amount payable to the FLTL ERO Backstop Parties with the
FLTL ERO Backstop Commitment Premium Equity Interests in accordance with the terms set
forth in the FLTL ERO Backstop Agreement.]

                [FLTL ERO Backstop Commitment Premium Equity Interests means an
amount of New Equity Interests equal to the value of the FLTL ERO Backstop Commitment
Premium as further set forth in the FLTL ERO Backstop Agreement; provided that such New
Equity Interests shall be issued at a 30% discount to the equity value of NewCo on the Effective
Date.



                                              12
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 18 of 93




               FLTL ERO Backstop Parties means those parties that agree to backstop the
FLTL Equity Rights Offering pursuant to the FLTL ERO Backstop Agreement, each in its
respective capacity as such.

               FLTL Subscription Rights means the subscription right to acquire New Equity
Interests with an aggregate value equal to the FLTL Rights Offering Amount offered in
accordance with the FLTL Equity Rights Offering Procedures; provided, however, that such New
Equity Interests shall be issued at a 30% discount to the equity value of NewCo on the Effective
Date.

             [FLTL Unsubscribed Shares has the meaning set forth in the FLTL ERO
Backstop Agreement].

              FWE I means an entity formed on the Effective Date by a Divisive Merger under
the name Fieldwood Energy I LLC pursuant to the Initial Plan of Merger.

            FWE I LLC Agreement means the limited liability company agreement of
FWE I, which shall be in substantially the form attached to the Apache Implementation
Agreement.

              FWE I Assets has the meaning set forth in the Initial Plan of Merger.

              FWE I Obligations has the meaning set forth in the Initial Plan of Merger.

               FWE I Sole Manager has the meaning ascribed to the term “Sole Manager” in
the FWE I LLC Agreement, and shall include the sole manager appointed to FWE I upon the
Effective Date and any successor thereto.

              FWE III means the surviving entity under the name Fieldwood Energy III LLC
following a Divisive Merger pursuant to the Initial Plan of Merger.

              FWE III LLC Agreement means the limited liability company agreement of
FWE III, a form of which shall be included in the Plan Supplement.

             FWE III Assets has the meaning set forth in the Initial Plan of Merger, as such
meaning may be modified by any Plan of Merger, other than the Initial Plan of Merger.

             FWE III Obligations has the meaning set forth in the Initial Plan of Merger, as
such meaning may be modified by any Plan of Merger, other than the Initial Plan of Merger.

               FWE Additional Entity means any entity, other than FWE I and FWE III, formed
on the Effective Date by a Divisive Merger involving FWE III (but not FWE I) pursuant to a
Plan of Merger.

                FWE Assets means, collectively, the FWE I Assets, FWE III Assets, and any
assets allocated to an FWE Additional Entity from FWE III.

              FWE Parent means Debtor Fieldwood Energy Inc.


                                              13
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 19 of 93




                General Unsecured Claim means any Claim against a Debtor, other than a DIP
Claim, Postpetition Hedge Claim, Administrative Expense Claim (including a Fee Claim), FLFO
Claim, FLTL Claim, SLTL Claim, Other Secured Claim, Priority Tax Claim, Priority Non-Tax
Claim, Unsecured Trade Claim, Subordinated Securities Claim, or Intercompany Claim that is
not entitled to priority under the Bankruptcy Code or any Final Order of the Bankruptcy Court.
For the avoidance of doubt, General Unsecured Claims shall not include FLTL Deficiency
Claims or SLTL Deficiency Claims.

               GUC Warrant Agreement means a warrant agreement to be entered into by and
among NewCo and the warrant agent named therein that shall govern the terms of the GUC
Warrants, the form of which shall be acceptable to the Debtors, Required DIP Lenders, Requisite
FLTL Lenders, the Requisite SLTL Lenders and the Creditors’ Committee and which shall
contain provisions as favorable as the provisions in the SLTL Tranche 1 Warrant Agreement or
SLTL Tranche 2 Warrant Agreement.

                GUC Warrants means 8-year warrants for 3.5% of the New Equity Interests
(calculated on a fully diluted basis giving effect to the New Equity Interests to be issued pursuant
to Section 4.4(a)(i) of this Plan, the New Equity Interests issuable upon the exercise of the
Subscription Rights, the Backstop Commitment Premium Equity Interests, and the New Equity
Interests issuable upon the exercise of the New Money Warrants and SLTL Tranche 1 Warrants,
but excluding the effect of any New Equity Interests issuable in connection with the
Management Incentive Plan), with a strike price set at an equity value equal to $1,321,000,000,
the terms of which shall be set forth in the GUC Warrant Agreement; provided, that if the SLTL
Tranche 2 Warrants are exercised, the GUC Warrants shall be subject to adjustment or true-up as
necessary to retain such percentage after giving effect to the exercise of the SLTL Tranche 2
Warrants.

             Governmental Unit has the meaning set forth in section 101(27) of the
Bankruptcy Code.

               Impaired means, with respect to a Claim, Interest, or a Class of Claims or
Interests, “impaired” within the meaning of such term in section 1124 of the Bankruptcy Code.

                Indemnification Obligation means any existing or future obligation of any
Debtor to indemnify current and former directors, officers, members, managers, agents or
employees of any of the Debtors who served in such capacity, with respect to or based upon such
service or any act or omission taken or not taken in any of such capacities, or for or on behalf of
any Debtor, whether pursuant to agreement, the Debtors’ respective memoranda, articles or
certificates of incorporation, corporate charters, bylaws, operating agreements, limited liability
company agreements, or similar corporate or organizational documents or other applicable
contract or law in effect as of the Effective Date.

               Initial Distribution means the first Distribution that the Plan Administrator makes
to holders of Allowed Claims.




                                                14
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 20 of 93




               Initial Distribution Date means the date on which the Plan Administrator shall
make the Initial Distribution, which shall not be less than five Business Days after the Effective
Date.

                Initial Plan of Merger means any Divisive Merger(s) to be effectuated pursuant
to that certain Agreement and Plan of Merger, which shall be in substantially the form attached
to the Apache Implementation Agreement.

                Intercompany Claim means any Claim against a Debtor held by another Debtor.

               Intercompany Interest means an Interest in a Debtor other than any Existing
Equity Interest.

                 Interest means any common stock, limited liability company interest, equity
security (as defined in section 101(16) of the Bankruptcy Code), equity, ownership, profit
interests, unit, or share in any Debtor (including all options, warrants, rights, or other securities
or agreements to obtain such an interest or share in such Debtor), whether or not arising under or
in connection with any employment agreement and whether or not certificated, transferable,
preferred, common, voting, or denominated “stock” or a similar security.

                Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

                Management Incentive Plan means the post-Effective Date management
incentive plan of NewCo which shall provide for [up to] 10% of New Equity Interests on a fully
diluted basis or other equity or similar interests in NewCo to be reserved for directors, managers,
officers, and employees of NewCo or a subsidiary of NewCo (including the Credit Bid
Purchaser) to be distributed on terms to be determined by the board of directors of NewCo.

               New Equity Interests means the equity interests of NewCo to be issued (i) on the
Effective Date (including the Backstop Commitment Premium Equity Interests and upon the
exercise of the Subscription Rights), (ii) upon exercise of the New Money Warrants, the SLTL
Warrants, or the GUC Warrants, (iii) under the Management Incentive Plan, or (iv) on or after
the Effective Date as otherwise permitted pursuant to the NewCo Organizational Documents.

               New Intercreditor Agreement means that certain Intercreditor Agreement, to be
dated as of the Effective Date, by and among the First Lien Exit Facility Agent and the Second
Lien Exit Facility Agent and the Credit Bid Purchaser, the form of which shall be contained in
the Plan Supplement, acceptable to the Prepetition FLFO Administrative Agent, the First Lien
Exit Facility Agent, the Requisite FLFO Lenders, the Debtors, the Required DIP Lenders, and
the Requisite FLTL Lenders.

                NewCo means [], which is the direct or indirect owner of 100% of the equity
interests of the Credit Bid Purchaser.

                NewCo Entities means, collectively, NewCo and each of its direct and indirect
subsidiaries.




                                                 15
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 21 of 93




                NewCo Organizational Documents means the form of certificate of formation,
limited liability company agreement, agreement of limited partnership, articles of incorporation,
bylaws, trust agreements, or such other applicable formation documents of the NewCo and any
of its subsidiaries, including any shareholders’ or stockholders’ agreement, which shall be (i)
acceptable to the Debtors, the Requisite FLTL Lenders, and the Required DIP Lenders and (ii)
(a) if NewCo or any of its subsidiaries are to be formed in a jurisdiction outside of the United
States, reasonably acceptable to the Prepetition FLFO Administrative Agent or (b) if NewCo or
any of its subsidiaries are to be formed in a jurisdiction within the United States, reasonably
acceptable to the Prepetition FLFO Administrative Agent solely to the extent that it directly and
adversely impacts the holders of Allowed FLFO Claims or First Lien Exit Facility Lenders.

               New Money Consideration means, in the aggregate, the amount of Cash provided
to the Debtors by the Credit Bid Purchaser pursuant to the Credit Bid Purchase Agreement.

              New Money Investment means the investment of up to $85 million in Cash into
Credit Bid Purchaser by the New Money Second Lien Exit Facility Lenders in connection with,
and upon consummation of, the Second Lien Exit Facility, subject to the terms of the Second
Lien Backstop Commitment Letter.

             New Money Second Lien Exit Facility Lenders means the lenders party to the
Second Lien Exit Facility Credit Agreement participating in the New Money Investment.

             New Money Warrant Agreement means a warrant agreement to be entered into
by and among NewCo and the warrant agent named therein that shall govern the terms of the
New Money Warrants, the form of which shall be acceptable to the Debtors, Required DIP
Lenders and Requisite FLTL Lenders.

                New Money Warrants means 7-year warrants for up to 24% of the New Equity
Interests (calculated on a fully diluted basis giving effect to the New Equity Interests to be issued
pursuant to Section 4.4(a)(i) of this Plan, the Backstop Commitment Premium Equity Interests,
and the New Equity Interests issuable upon the exercise of the Subscription Rights, but
excluding the effect of any New Equity Interests issuable upon exercise of the SLTL Warrants
and GUC Warrants and any New Equity Interest issuable pursuant to the Management Incentive
Plan), with a strike price of $0.01, the terms of which shall be set forth in the New Money
Warrant Agreement and which shall be issued and allocated in a manner consistent with the
Second Lien Backstop Commitment Letter.

               Other Secured Claim means any Secured Claim against a Debtor other than a
Priority Tax Claim, FLFO Claim, FLTL Claim, and SLTL Claim.

               Person means an individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, limited liability partnership, trust, estate,
unincorporated organization, governmental unit (as defined in section 101(27) of the Bankruptcy
Code), or other Entity.

             Petition Date means, with respect to a Debtor, the date on which such Debtor
commenced its Chapter 11 Case.


                                                 16
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 22 of 93




                Plan means this joint chapter 11 plan, including all appendices, exhibits,
schedules, and supplements hereto (including any appendices, schedules, and supplements to the
Plan contained in the Plan Supplement), as may be amended, supplemented or modified from
time to time in accordance with the Bankruptcy Code and the terms hereof.

               Plan Administrator means a person or entity selected by the Creditors’
Committee, subject to the consent of the Debtors, Required DIP Lenders, and Requisite FLTL
Lenders, with such consent not to be unreasonably withheld, that is charged with overseeing the
tasks outlined in Section 5.9 of this Plan, or any successor thereto. The identity of the Plan
Administrator shall be disclosed to the Bankruptcy Court before the Confirmation Hearing.

             Plan Administrator Agreement means an agreement setting forth the economic
arrangement and terms pursuant to which the Plan Administrator will perform its duties under
this Plan.

              Plan Administrator Expense Reserve means a segregated account not subject to
the Liens of the Prepetition Agents or DIP Agent established by the Plan Administrator in
accordance with Section 5.15 of this Plan.

              Plan Administrator Expense Reserve Amount means Cash in an amount equal to
$8,000,000 to be funded into the Plan Administrator Expense Reserve on the Effective Date.

               Plan Distribution means any initial or periodic payment or transfer of
consideration to holders of Allowed Claims made under the Plan.

                Plan of Merger means, collectively, (a) the Initial Plan of Merger and (b) any
Divisive Merger(s) involving any Debtor or any successor to any Debtor (including FWE III but
excluding FWE I) to be effectuated on the Effective Date subsequent to the effective time of the
Initial Plan of Merger.

                Plan of Merger Consent Rights means any right of consent, notice, and other
similar rights, if any, that are applicable to the vesting of assets in connection with the Plan of
Merger.

                Plan of Merger Preferential Purchase Rights means any preferential right to
purchase, right of first refusal, right of first offer, drag-along rights, tag-along rights, and similar
right the operation of which is triggered by the vesting of the FWE Assets in connection with the
Plan of Merger.

               Plan Settlement means the settlement of certain Claims and controversies
pursuant to Section 5.1 of the Plan.

               Plan Supplement means a supplement or supplements to the Plan containing
certain documents and forms of documents, schedules, and exhibits relevant to the
implementation of the Plan, which shall include: (a) the Amended Organizational Documents (if
any), (b) information regarding the sole manager and independent director to be appointed at
FWE I to the extent known and determined and other information required to be disclosed in
accordance with section 1129(a)(5) of the Bankruptcy Code, (c) a schedule of retained Causes of


                                                  17
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 23 of 93




Action, (d) the Schedule of Assumed Contracts, (e) the Plan Administrator Agreement; (f) the
Credit Bid Purchase Agreement; (g) the NewCo Organizational Documents; (h) the Apache
Definitive Documents; (i) the First Lien Exit Facility Agreement; (j) the Second Lien Exit
Facility Agreement; (k) the New Intercreditor Agreement; (l) the New Money Warrant
Agreements; (m) the GUC Warrant Agreement; and (n) any Additional Predecessor Agreement;
provided, however, that the Debtors shall have the right to amend documents contained in, and
exhibits thereto, the Plan Supplement in accordance with the terms of this Plan and the
Restructuring Support Agreement (including the consent rights set forth therein).

              Postpetition Hedging Agreements has the meaning set forth in that certain
Emergency Order (I) Authorizing Debtors to (A) Enter Into and Perform Under New
Postpetition Hedging Agreements and (B) Grant Related Liens and Superiority Claims, (II)
Modifying Automatic Stay, and (III) Granting Related Relief entered on August 24, 2020 (ECF
No. 242).

             Postpetition Hedge Claim means a Claim arising pursuant to any Postpetition
Hedging Agreement.

               Post-Effective Date Debtors means the Debtors, as reorganized as of the Effective
Date in accordance with this Plan, including FWE III and any FWE Additional Entities solely to
the extent consistent with the applicable Additional Predecessor Agreement Document. For the
avoidance of doubt, the Post-Effective Date Debtors does not include NewCo or its subsidiaries
(including the Credit Bid Purchaser), or FWE I.

               Post-Effective Date FWE Parent means FWE Parent, as reorganized on the
Effective Date in accordance with this Plan.

              Prepetition Agents means, collectively, the Prepetition FLFO Administrative
Agent, the Prepetition FLFO Collateral Agent, the Prepetition FLTL Administrative Agent,
Prepetition FLTL Subagent, and the Prepetition SLTL Agent.

                 Prepetition FLFO Administrative Agent means Goldman Sachs Bank USA,
solely in its capacity as administrative agent under the Prepetition FLFO Credit Agreement.

                Prepetition FLFO Advisors means Vinson & Elkins, LLP, Shipman & Goodwin
LLP (in its capacity as counsel to the Prepetition FLFO Collateral Agent), Opportune LLP, and
any local or foreign advisors.

                Prepetition FLFO Collateral Agent means Cantor Fitzgerald Securities, solely in
its capacity as collateral agent under the Prepetition FLFO Credit Agreement.

               Prepetition FLFO Credit Agreement means that certain Second Amended and
Restated Credit Agreement- First Out, dated as of June 28, 2019, by and among Fieldwood
Energy LLC, as borrower, Fieldwood Energy Inc., as holdings, the Prepetition FLFO
Administrative Agent, the Prepetition FLFO Collateral Agent, and the Prepetition FLFO
Lenders, and the other parties thereto, as in effect immediately before the Effective Date.




                                              18
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 24 of 93




            Prepetition FLFO Lenders means the Lenders (as defined in the Prepetition
FLFO Credit Agreement) holding Prepetition FLFO Loans immediately before the Effective
Date.

              Prepetition FLFO Loans means the Loans (under and as defined in the
Prepetition FLFO Credit Agreement) outstanding immediately before the Effective Date.

                Prepetition FLFO Secured Parties means, collectively, the Prepetition FLFO
Administrative Agent, the Prepetition FLFO Lenders, and the other Secured Parties (as defined
in the Prepetition FLFO Credit Agreement) under the Prepetition FLFO Credit Agreement.

                Prepetition FLTL Administrative Agent means Cantor Fitzgerald Securities,
solely in its capacity as administrative agent and collateral agent under the Prepetition FLTL
Credit Agreement.

                Prepetition FLTL Agents means the Prepetition FLTL Administrative Agent and
the Prepetition FLTL Subagent.

                Prepetition FLTL Agents Advisors means Shipman & Goodwin LLP (in its
capacity as counsel to the Prepetition FLTL Administrative Agent) and Seward & Kissel LLP (in
its capacity as counsel to the Prepetition Subagent).

               Prepetition FLTL Subagent means Drivetrain Agency Services, LLC, solely in
its capacity as a subagent to the Prepetition FLTL Administrative Agent under the Prepetition
FLTL Credit Agreement and the Loan Documents (as such term is defined in the Prepetition
FLTL Credit Agreement).

               Prepetition FLTL Credit Agreement means that certain Amended and Restated
First Lien Term Loan Agreement, dated as of April 11, 2018, by and among Fieldwood Energy
LLC, as borrower, Fieldwood Energy Inc., as holdings, the Prepetition FLTL Administrative
Agent, and the Prepetition FLTL Lenders, and the other parties thereto, as in effect immediately
before the Effective Date.

            Prepetition FLTL Lenders means the Lenders (as defined in the Prepetition
FLTL Credit Agreement) holding Prepetition FLTL Loans immediately before the Effective
Date.

              Prepetition FLTL Loans means the Loans (under and as defined in the
Prepetition FLTL Credit Agreement) outstanding immediately before the Effective Date.

              Prepetition SLTL Administrative Agent means Cortland Capital Market Services
LLC, solely in its capacity as administrative agent and collateral agent under the Prepetition
SLTL Credit Agreement.

              Prepetition SLTL Credit Agreement means that certain Amended and Restated
Second Lien Term Loan Agreement, dated as of April 11, 2018, by and among Fieldwood Energy
LLC, as borrower, Fieldwood Energy Inc., as holdings, the Prepetition SLTL Administrative



                                              19
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 25 of 93




Agent, and the Prepetition SLTL Lenders, and the other parties thereto, as in effect immediately
before the Effective Date.

             Prepetition SLTL Lenders means the Lenders (as defined in the Prepetition SLTL
Credit Agreement) holding Prepetition SLTL Loans immediately before the Effective Date.

             Prepetition SLTL Loans means the Loans (under and as defined in the Prepetition
SLTL Credit Agreement) outstanding immediately before the Effective Date.

               Principal FLFO Amount has the meaning set forth in Section 4.3.

               Priority Non-Tax Claim means any Claim other than an Administrative Expense
Claim, or a Priority Tax Claim that is entitled to priority of payment as specified in section
507(a) of the Bankruptcy Code.

               Priority Tax Claim means any Secured Claim or unsecured Claim of a
Governmental Unit of the kind entitled to priority of payment as specified in sections 502(i) and
507(a)(8) of the Bankruptcy Code.

               Pro Rata Share means the proportion that an Allowed Claim or Interest in a
particular Class bears to the aggregate amount of all Allowed Claims or Interests in that Class.

                Professional Person(s) means any Person retained by order of the Bankruptcy
Court in connection with these Chapter 11 Cases pursuant to sections 327, 328, 330, 331, 503(b),
or 1103 of the Bankruptcy Code, excluding any ordinary course professional retained pursuant to
an order of the Bankruptcy Court.

               Professional Fee Escrow means an escrow account established and funded
pursuant to section 2.2 of the Plan.

               Professional Fee Escrow Amount means the aggregate unpaid Fee Claims
through the Effective Date as estimated in accordance with section 2.2 of the Plan.

                Released Parties means, collectively, (a) the Debtors, (b) the Post-Effective Date
Debtors, (c) the DIP Agent and DIP Lenders under the DIP Facility, (d) the Prepetition FLFO
Secured Parties, (e) the Consenting Creditors, (f) the Prepetition FLFO Collateral Agent, (g) the
Prepetition FLTL Agents, (h) the Prepetition SLTL Agent, (i) the Creditors’ Committee and the
current and former members of the Creditors’ Committee (solely in their capacities as such), (j)
NewCo and all of its subsidiaries (including the Credit Bid Purchaser), (k) the Exit Facility
Agents, (l) the Exit Facility Lenders, (m) the Second Lien Backstop Parties, (n) the ERO
Backstop Parties, (o) the Apache PSA Parties, and (p) with respect to each of the foregoing
Persons in clauses (a) through (o), each of their current and former affiliates, and each such
Entity’s and its current and former affiliates’ current and former directors, managers, officers,
equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their current and former officers, members,
managers, directors, equity holders (regardless of whether such interests are held directly or
indirectly), principals, members, employees, agents, managed accounts or funds, management
companies, fund advisors, investment advisors, advisory board members, financial advisors,


                                                20
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 26 of 93




partners (including both general and limited partners), attorneys, accountants, investment
bankers, consultants, representatives and other professionals, such Persons’ respective heirs,
executors, estates, and nominees, in each case in their capacity as such, and any and all other
persons or entities that may purport to assert any cause of action derivatively, by or through the
foregoing entities.

                Releasing Parties means collectively, (a) the holders of all Claims or Interests
that vote to accept the Plan, (b) the holders of all Claims or Interests whose vote to accept or
reject the Plan is solicited but that do not vote either to accept or to reject the Plan, (c) the
holders of all Claims or Interests that vote, or are deemed, to reject the Plan but do not opt out of
granting the releases set forth herein, (d) the holders of all Claims and Interests that were given
notice of the opportunity to opt out of granting the releases set forth herein but did not opt out,
and (e) the Released Parties (even if such Released Party purports to opt out of the releases set
forth herein).

               Required DIP Lenders has the meaning set forth in the Restructuring Support
Agreement.

               Requisite FLFO Lenders means, as of the date of determination, Prepetition
FLFO Lenders holding at least a majority of the outstanding Prepetition FLFO Loans (inclusive
of validly executed but unsettled trades) held by the Prepetition FLFO Lenders as of such date.

               Requisite FLTL Lenders has the meaning set forth in the Restructuring Support
Agreement.

               Requisite SLTL Lenders has the meaning set forth in the Restructuring Support
Agreement.

               Residual Distributable Value means any distributable value of the Single Share
of Post-Effective Date FWE Parent held by the Plan Administrator (a) after satisfaction of
Allowed Administrative Expense Claims, Allowed Other Secured Claims, Allowed Priority Tax
Claims, Allowed Priority Non-Tax Claims, all Cure Amounts and (b) after satisfaction of all
fees, expenses, costs and other amounts pursuant to the Plan and incurred by the Post-Effective
Date Debtors in connection with post-Effective Date operations and wind-down.

               Restructuring means the restructuring of the Debtors, the principal terms of
which are set forth in this Plan and the Plan Supplement.

                Restructuring Expenses means the reasonable and documented fees and expenses
incurred by (i) the Ad Hoc Group of Secured Lenders, (ii) the Prepetition FLFO Secured Parties,
(iii) the Prepetition FLTL Agents, and (iv) the Ad Hoc Group of Prepetition SLTL Lenders in
connection with the Chapter 11 Cases, including the fees and expenses of the Ad Hoc Group of
Secured Lenders Advisors, the Prepetition FLTL Agents Advisors, the Prepetition FLFO
Advisors, and Ad Hoc Group of Prepetition SLTL Lenders Advisors, in each case payable in
accordance with the terms of any applicable agreements, engagement letters or fee letters
executed with such parties or pursuant to the terms of the DIP Order and without the requirement
for the filing of retention applications, fee applications, or any other application in the Chapter
11 Cases, which shall not be subject to any offset, defense, counterclaim, reduction, or creditor

                                                 21
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 27 of 93




credit and, to the extent incurred prior to the Effective Date, shall be Allowed as Administrative
Expense Claims upon incurrence; provided, however, Restructuring Expenses of the Ad Hoc
Group of Prepetition SLTL Lenders shall be limited to and consist solely of the reasonable fees
and expenses incurred by the Ad Hoc Group of Prepetition SLTL Lenders Advisors in their
capacity as counsel to the Ad Hoc Group of Prepetition SLTL Lenders, and solely to the extent
such fees and expenses have been incurred in support of the Restructuring Transactions and so
long as the Ad Hoc Group of Prepetition SLTL Lenders are parties to the Restructuring Support
Agreement.

                Restructuring Support Agreement means that certain Restructuring Support
Agreement, dated as of August 4, 2020, by and among Debtor Fieldwood Energy LLC, certain of
its affiliates specified therein, the Consenting Creditors, and Apache, as the same may be
amended, restated, or otherwise modified in accordance with its terms.

                Restructuring Transactions means one or more transactions pursuant to
section 1123(a)(5) of the Bankruptcy Code to occur on the Effective Date or as soon as
reasonably practicable thereafter, that may be necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan and the Credit
Bid Transaction, including (a) the consummation of the transactions provided for under or
contemplated by the Plan and any mergers, divisive mergers, amalgamations, consolidations,
arrangements, continuances, transfers, conversions, sales, dispositions, or other corporate
transactions necessary or appropriate to implement the Plan, (b) the execution and delivery of
appropriate agreements or other documents containing terms that are consistent with or
reasonably necessary to implement the terms of the Plan or the Credit Bid Transaction and that
satisfy the requirements of applicable law, (c) the Equity Rights Offerings, (d) the execution and
delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any
property, right, liability, duty, or obligation on terms consistent with the terms of the Plan, and
(d) all other actions that the Debtors, the Post-Effective Date Debtors or NewCo (or any of its
subsidiaries, including the Credit Bid Purchaser), as applicable, determine are necessary or
appropriate and consistent with the Plan or the Credit Bid Transaction. For the avoidance of
doubt, Restructuring Transactions includes the Credit Bid Transaction and the Divisive
Merger(s) effectuated pursuant to the Plan of Merger.

               Schedule of Abandoned Properties means a schedule (as may be amended,
modified, or supplemented from time to time) of the Debtors’ rights to and interests in executory
contracts and unexpired federal leases, rights-of-way, and right-of-use-and-easements to be
abandoned pursuant to Section 5.14 of this Plan, a copy of which shall be filed with the
Disclosure Statement and included in the Plan Supplement.

              Schedule of Assumed Contracts means the schedule of executory contracts and
unexpired leases to be assumed by the Debtors pursuant to this Plan, if any, as the same may be
amended, modified, or supplemented from time to time.

                Schedule of FWE I Oil & Gas Lease Interests means a schedule (as may be
amended, modified, or supplemented from time to time) of the Debtors’ interests in the oil and
gas leases that shall constitute FWE I Assets, a copy of which shall be filed with the Disclosure
Statement and included in the Plan Supplement.


                                                22
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 28 of 93




                Schedule of FWE III Oil & Gas Lease Interests means a schedule (as may be
amended, modified, or supplemented from time to time) of the Debtors’ interests in the oil and
gas leases that shall constitute FWE III Assets, a copy of which shall be filed with the Disclosure
Statement and included in the Plan Supplement.

                Schedule of FWE IV Oil & Gas Lease Interests means a schedule (as may be
amended, modified, or supplemented from time to time) of the Debtors’ interests in the oil and
gas leases that shall constitute assets of the FWE Additional Entity to be formed under the name
Fieldwood Energy IV LLC, a copy of which shall be filed with the Disclosure Statement and
included in the Plan Supplement.

               Schedule of FWE Additional Entity Oil & Gas Lease Interests means a schedule
(as may be amended, modified, or supplemented from time to time) of the Debtors’ interests in
the oil and gas leases that shall constitute assets of any FWE Additional Entity, a copy of which
shall be included in the Plan Supplement.

                Schedule of Purchased Oil & Gas Lease Interests means a schedule (as may be
amended, modified, or supplemented from time to time) of the Debtors’ interests in the oil and
gas leases that will be acquired by the Credit Bid Purchaser pursuant to the Credit Bid Purchase
Agreement, a copy of which shall be filed with the Disclosure Statement and included in the Plan
Supplement.

               Schedules means any schedules of assets and liabilities, schedules of executory
contracts and unexpired leases, and statements of financial affairs filed by the Debtors pursuant
to section 521 of the Bankruptcy Code.

                Second Lien Backstop Commitment Letter means that certain backstop
commitment letter, in form and substance (i) acceptable to the Debtors, the Required DIP
Lenders, and Requisite FLTL Lenders and (ii) reasonably acceptable to the Prepetition FLFO
Administrative Agent and the First Lien Exit Facility Agent, to be entered into by and among
Fieldwood Energy LLC, the Credit Bid Purchaser and the Backstop Parties, as may be amended,
supplemented, or modified from time to time, pursuant to the terms thereof and consistent with
the Restructuring Support Agreement, pursuant to which the Backstop Parties agreed to, among
other things, backstop the Second Lien Exit Facility in accordance with the terms and conditions
set forth therein.

              Second Lien Backstop Commitment Premium means a premium equal to 8% of
the maximum principal amount of the Second Lien Exit Facility (i.e. $185,000,000) payable to
the Backstop Parties with the Second Lien Backstop Commitment Premium Equity Interests in
accordance with the terms set forth in the Second Lien Backstop Commitment Letter.

                Second Lien Backstop Commitment Premium Equity Interests means an amount
of New Equity Interests equal to the value of the Second Lien Backstop Commitment Premium
as further set forth in the Second Lien Backstop Commitment Letter; provided that such New
Equity Interests shall be issued at a 30% discount to the equity value of NewCo on the Effective
Date.



                                                23
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 29 of 93




            Second Lien Backstop Party has the meaning set forth in the Second Lien
Backstop Commitment Letter.

             Second Lien Exit Facility means the facility under the Second Lien Exit Facility
Credit Agreement.

             Second Lien Exit Facility Agent means the administrative agent under the
Second Lien Exit Facility Credit Agreement.

                Second Lien Exit Facility Credit Agreement means that certain credit agreement
to be entered by the Credit Bid Purchaser, the Second Lien Exit Facility Agent and the Second
Lien Exit Facility Lenders on the Effective Date that shall govern the Second Lien Exit Facility,
which shall reflect and contain terms, conditions, representations, warranties, and covenants
consistent with the Second Lien Exit Facility Term Sheet and otherwise be in form and substance
(i) acceptable to the Debtors, the Required DIP Lenders, and Requisite FLTL Lenders and (ii)
reasonably acceptable to the Prepetition FLFO Administrative Agent and the First Lien Exit
Facility Agent.

               Second Lien Exit Facility Documents means, collectively, the Second Lien Exit
Facility Credit Agreement, and any and all other agreements, documents, and instruments
delivered or to be entered into in connection therewith, including any guarantee agreements,
pledge and collateral agreements, intercreditor agreements, and other security documents, the
terms of which documents shall be (i) acceptable to the Debtors, the Required DIP Lenders, and
Requisite FLTL Lenders and (ii) reasonably acceptable to the Prepetition FLFO Administrative
Agent and the First Lien Exit Facility Agent.

               Second Lien Exit Facility Lenders means the lenders party to the Second Lien
Exit Facility Credit Agreement.

               Second Lien Exit Facility Term Sheet means the term sheet filed with the
Disclosure Statement, as may be amended from time to time with (i) the consent of the Required
DIP Lenders and Requisite FLTL Lenders and (ii) the reasonable consent of the Prepetition
FLFO Administrative Agent and First Lien Exit Facility Agent.

                Secured means, when referring to a Claim: (a) secured by a Lien on property of a
Debtor’s Estate, the amount of which is equal to or less than the value of such property as (i) set
forth in the Plan, (ii) agreed to by the holder of such Claim and the Debtors, or (iii) determined
by a Final Order in accordance with section 506(a) of the Bankruptcy Code, or (b) secured by the
amount of any right of setoff of the holder thereof in accordance with section 553 of the
Bankruptcy Code.

             Security means any “security” as such term is defined in section 101(49) of the
Bankruptcy Code.

              SLTL Claims means all Claims, other than Claims subject to subordination in
accordance with section 510(b) of the Bankruptcy Code, arising from or based upon the
Prepetition SLTL Credit Agreement.


                                                24
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 30 of 93




               SLTL Claims Allowed Amount means $517,500,000.00 in principal, plus any
accrued but unpaid interest or fees due under the Prepetition SLTL Credit Agreement as of the
Petition Date.

               SLTL Deficiency Claim means any SLTL Claim or portion thereof that is not
Secured, if any.

                SLTL Equity Rights Offering means that certain rights offering pursuant to
which each holder of Allowed SLTL Claims is entitled to receive SLTL Subscription Rights to
acquire New Equity Interests in the aggregate amount of the SLTL Equity Rights Offering
Amount in accordance with the SLTL Equity Rights Offering Procedures, the terms and
conditions of which shall be reasonably acceptable to the Debtors, Required DIP Lenders,
Requisite FLTL Lenders, Requisite SLTL Lenders, the Prepetition FLFO Administrative Agent,
and the First Lien Exit Facility Agent.

              SLTL Equity Rights Offering Amount means $20,000,000.

             SLTL Equity Rights Offering Procedures means the procedures for the
implementation of the SLTL Equity Rights Offering to be approved by the Bankruptcy Court.

               SLTL ERO Backstop Agreement means that certain [Equity Backstop
Commitment Agreement], in form and substance reasonably acceptable to the Debtors, the
Required DIP Lenders, the Requisite FLTL Lenders, the Requisite SLTL Lenders, the
Prepetition FLFO Administrative Agent, and the First Lien Exit Facility Agent, to be entered into
by and among Fieldwood Energy LLC, NewCo, and the SLTL ERO Backstop Parties, as may be
amended, supplemented, or modified from time to time, pursuant to which the SLTL ERO
Backstop Parties agreed to, among other things, backstop the SLTL Equity Rights Offering with
the terms and conditions set forth therein[; provided that, the form of the [Equity Backstop
Commitment Agreement] attached hereto as Exhibit [] shall be deemed acceptable to the
Debtors, the Required DIP Lenders, Requisite FLTL Lenders and Requisite SLTL Lenders [and
reasonably acceptable to the Prepetition FLFO Administrative Agent and the First Lien Exit
Facility Agent].]

           [SLTL ERO Backstop Commitment Percentage has the meaning set forth in the
SLTL ERO Backstop Agreement.]

               [SLTL ERO Backstop Commitment Premium means a premium equal to 8% of
the SLTL Equity Rights Offering Amount payable to the SLTL ERO Backstop Parties with the
SLTL ERO Backstop Commitment Premium Equity Interests in accordance with the terms set
forth in the SLTL ERO Backstop Agreement.]

                 [SLTL ERO Backstop Commitment Premium Equity Interests means an amount
of New Equity Interests equal to the value of the SLTL ERO Backstop Commitment Premium as
further set forth in the SLTL ERO Backstop Agreement; provided that such New Equity Interests
shall be issued at a 30% discount to the equity value of NewCo on the Effective Date.




                                               25
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 31 of 93




               SLTL ERO Backstop Parties means those parties that agree to backstop the
SLTL Equity Rights Offering pursuant to the SLTL ERO Backstop Agreement, each in its
respective capacity as such.

               SLTL Subscription Rights means the subscription right to acquire New Equity
Interests with an aggregate value equal to the SLTL Rights Offering Amount offered in
accordance with the SLTL Equity Rights Offering Procedures; provided, however, that such New
Equity Interests shall be issued at a 30% discount to the equity value of NewCo on the Effective
Date.

              SLTL Tranche 1 Warrant Agreement means a warrant agreement to be entered
into by and among NewCo and the warrant agent named therein that shall govern the terms of
the SLTL Tranche 1 Warrants, the form of which shall be acceptable to the Debtors, Required
DIP Lenders, Requisite FLTL Lenders, the Creditors’ Committee, and the Requisite SLTL
Lenders.

                 SLTL Tranche 1 Warrants means 8-year warrants for 25% of the New Equity
Interests (calculated on a fully diluted basis giving effect to the New Equity Interests to be issued
pursuant to Section 4.4(a)(i) of this Plan, the New Equity Interests issuable upon the exercise of
the Subscription Rights, the Backstop Commitment Premium Equity Interests, and the New
Equity Interests issuable upon the exercise of the New Money Warrants and GUC Warrants, but
excluding the effect of any New Equity Interests issuable upon exercise of the SLTL Tranche 2
Warrants and any New Equity Interests issuable in connection with the Management Incentive
Plan), with a strike price set at an equity value equal to $1,321,000,000, the terms of which shall
be set forth in the SLTL Tranche 1 Warrant Agreement.

              SLTL Tranche 2 Warrant Agreement means a warrant agreement to be entered
into by and among NewCo and the warrant agent named therein that shall govern the terms of
the SLTL Tranche 2 Warrants, the form of which shall be acceptable to the Debtors, Required
DIP Lenders, Requisite FLTL Lenders, the Creditors’ Committee, and the Requisite SLTL
Lenders.

                SLTL Tranche 2 Warrants means 8-year warrants for 32.50% of the New Equity
Interests (calculated on a fully diluted basis giving effect to the New Equity Interests to be issued
pursuant to Section 4.4(a)(i) of this Plan, the New Equity Interests issuable upon the exercise of
the Subscription Rights, the Backstop Commitment Premium Equity Interests, and the New
Equity Interests issuable upon the exercise of the New Money Warrants, the SLTL Tranche 1
Warrants, and the GUC Warrants (excluding any adjustment or true-up of the GUC Warrants as
described in the definition thereof), but excluding the effect of any New Equity Interests issuable
in connection with the Management Incentive Plan), with a strike price set at an equity value
equal to $1,585,200,000, the terms of which shall be set forth in the SLTL Tranche 2 Warrant
Agreement.

             [SLTL Unsubscribed Shares has the meaning set forth in the SLTL ERO
Backstop Agreement].




                                                 26
        Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 32 of 93




             SLTL Warrants means, collectively, the SLTL Tranche 1 Warrants and the SLTL
Tranche 2 Warrants.

               Specified Administrative Expense Claims means Administrative Expense Claims
other than (a) Administrative Expense Claims that are to be assumed by the Credit Bid Purchaser
pursuant to the Credit Bid Purchase Agreement; (b) Cure Amounts; and (c) Fee Claims,
Restructuring Expenses, any fees and expenses payable pursuant to sections 2.3 and 2.4 of this
Plan, any fees and expenses payable or reimbursable by the Debtors or Post-Effective Date
Debtors pursuant to the Second Lien Backstop Commitment Letter, Credit Bid Purchase
Agreement, or First Lien Exit Facility Commitment Letter (including termination fees, if any),
Apache Fees and Expenses and Apache Implementation Costs, and Statutory Fees.

             Standby Loan Agreement has the meaning set forth in the Apache
Implementation Agreement.

             Standby Credit Facility Documents has the meaning set forth in the Apache
Implementation Agreement.

               Statutory Fees means all fees and charges assessed against the Estates pursuant to
sections 1911 through 1930 of chapter 123 of title 28 of the United States Code.

              Subordinated Securities Claim means a Claim that is subject to subordination in
accordance with sections 510(b) of the Bankruptcy Code or otherwise.

              Subscription Rights means, collectively, the FLTL Subscription Rights and SLTL
Subscription Rights.

               Tax Code means the Internal Revenue Code of 1986, as amended from time to
time.

              Toggle Amount means $35,000,000 or such higher amount as may be mutually
agreed between the Debtors, the Required DIP Lenders, and the Requisite FLTL Lenders.

               Toggle Date has the meaning set forth in Section 5.2(c).

               Toggle Motion has the meaning set forth in Section 5.2(c)(i).

                Trade Agreement means a trade agreement entered into or to be entered into
between the Debtors, [a NewCo Entity], and a Trade Creditor that will be provided by the
Debtors to each Trade Creditor and that provides for, among other things, waiver of any and all
liens against the Debtors, their assets and any co-owned assets, or any other affiliated person or
entity (including any co-working interest owner of the Debtors), or any such person’s or entity’s
respective assets or property (real or personal), regardless of the statute or other legal authority
upon which the lien is asserted, held or asserted by the Trade Creditor relating to the Unsecured
Trade Claim, and an agreement by such Trade Creditor to continue to provide post-Effective
Date trade terms that are no less favorable than the terms provided to the Debtors prior to the
Petition Date



                                                27
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 33 of 93




              Trade Creditor means a third-party provider of goods or services to the Debtors
that holds an Unsecured Trade Claim against the Debtors arising from the provision of such
goods and services.

               Unimpaired means, with respect to a Claim, Interest, or Class of Claims or
Interests, not “impaired” within the meaning of sections 1123(a)(4) and 1124(2) of the
Bankruptcy Code.

               Unsecured Trade Claim means any unsecured claim (or secured claim that
becomes unsecured by agreement, settlement, or order of the Bankruptcy Court) of a Trade
Creditor that is held by a Trade Creditor that has elected such claim to be treated as an
Unsecured Trade Claim under this Plan and enters into or agrees to enter into a Trade
Agreement; provided, however, that in no event shall any claim against the Debtors that arises in
connection with a joint interest billing arrangement constitute an Unsecured Trade Claim.

               U.S. Trustee means the United States Trustee for Region 7.

               Voting Deadline means June 2, 2021 at 4:00 p.m. (Prevailing Central Time), or
such date and time as may set by the Bankruptcy Court.

               1.2     Interpretation; Application of Definitions; Rules of Construction.

                Unless otherwise specified, all section or exhibit references in the Plan are to the
respective section in or exhibit to the Plan, as the same may be amended, waived, or modified
from time to time in accordance with the terms hereof. The words “herein,” “hereof,” “hereto,”
“hereunder,” and other words of similar import refer to the Plan as a whole and not to any
particular section, subsection, or clause contained therein and have the same meaning as “in the
Plan,” “of the Plan,” “to the Plan,” and “under the Plan,” respectively. The words “includes” and
“including” are not limiting. The headings in the Plan are for convenience of reference only and
shall not limit or otherwise affect the provisions hereof. For purposes herein: (a) in the
appropriate context, each term, whether stated in the singular or plural, shall include both the
singular and plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; (b) any reference herein to a contract,
lease, instrument, release, indenture, or other agreement or document being in a particular form
or on particular terms and conditions means that the referenced document shall be substantially
in that form or substantially on those terms and conditions; (c) the rules of construction set forth
in section 102 of the Bankruptcy Code shall apply; and (d) any term used in capitalized form
herein that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy
Rules, as the case may be.

               1.3     Reference to Monetary Figures.

               All references in the Plan to monetary figures shall refer to the legal tender of the
United States of America unless otherwise expressly provided.




                                                28
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 34 of 93




               1.4     Controlling Document.

                In the event of an inconsistency between the Plan and the Plan Supplement, the
terms of the relevant document in the Plan Supplement shall control unless otherwise specified in
such Plan Supplement document. In the event of an inconsistency between the Plan and the First
Lien Exit Facility Commitment Letter, the First Lien Exit Facility Commitment Letter shall
control. In the event of an inconsistency between the Plan and the Second Lien Backstop
Commitment Letter, the Second Lien Backstop Commitment Letter shall control. The provisions
of the Plan, the First Lien Exit Facility Commitment Letter, the Second Lien Backstop
Commitment Letter, and of the Confirmation Order shall be construed in a manner consistent
with each other so as to effectuate the purposes of each; provided, that if there is determined to
be any inconsistency between (a) any provision of the Plan, the First Lien Exit Facility
Commitment Letter, and any provision of the Confirmation Order that cannot be so reconciled,
or (b) any provision of the Plan, the Second Lien Backstop Commitment Letter, and any
provision of the Confirmation Order that cannot be so reconciled, then, solely to the extent of
such inconsistency, the provisions of the Confirmation Order shall govern.

               1.5     Certain Consent Rights

               Notwithstanding anything herein to the contrary, and without limiting the
Debtors’ fiduciary duties, any and all consent rights of any party set forth in the Restructuring
Support Agreement with respect to the form and substance of this Plan, the Plan Supplement,
any supplement to the Disclosure Statement, any other Definitive Documents and any
agreements or documents referenced in this Plan or the Plan Supplement, including any
amendments, restatements, supplements, or other modifications to such documents, and any
consents, waivers, or other deviations under or from any such documents, shall be incorporated
herein by this reference and fully enforceable as if stated in full herein until such time as the
Restructuring Support Agreement is terminated in accordance with its terms.



ARTICLE II.            ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS, DIP
                       CLAIMS, AND PRIORITY TAX CLAIMS.

               2.1     Treatment of Administrative Expense Claims.

               On (or as soon thereafter as is reasonably practicable) the later of (a) the Effective
Date and (b) the first Business Day after the date that is thirty (30) calendar days after the date
each Administrative Expense Claim becomes an Allowed Administrative Expense Claim, each
holder of an Allowed Administrative Expense Claim (other than a Fee Claim) shall receive in
full and final satisfaction of such Claim, either (x) Cash in an amount equal to the Allowed
amount of such Claim or such other treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code or (y) such other treatment as to which the Debtors, the Post-
Effective Date Debtors, or NewCo and its subsidiaries (including the Credit Bid Purchaser), as
applicable, and the holder of such Allowed Administrative Expense Claim will have agreed upon
in writing; provided, that Allowed Administrative Expense Claims representing liabilities
incurred in the ordinary course of business by the Debtors, as Debtors in Possession, shall be
paid by the Debtors or the Post-Effective Date Debtors, as applicable, in the ordinary course of

                                                 29
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 35 of 93




business, consistent with past practice and in accordance with the terms and subject to the
conditions of any orders or agreements governing, instruments evidencing, or other documents
establishing, such liabilities; provided, further, that any Allowed Administrative Expense Claim
assumed by the Credit Bid Purchaser pursuant to the Credit Bid Purchase Agreement shall be
solely an obligation of the Credit Bid Purchaser and the holder of such assumed Claim shall have
no recourse to or Claim against the Debtors or Post-Effective Date Debtors or their assets and
properties.

               2.2    Treatment of Fee Claims.

              (a)     Final Fee Applications. All final requests for the allowance and payment
of Fee Claims shall be filed no later than 45 days after the Effective Date unless such date is
extended by order of the Bankruptcy Court.

               (b)     Professional Fee Escrow Amount. All Professional Persons shall estimate
in good faith their unpaid Fee Claims before and as of the Effective Date and shall deliver such
estimate to the Debtors at least three (3) calendar days before the Effective Date; provided,
however, that such estimate shall not limit or be deemed to limit the amount of the fees and
expenses that are the subject of the Professional Person’s final request for payment of Fee
Claims. If a Professional Person does not provide such estimate, the Debtors and Post-Effective
Date Debtors may estimate the unbilled fees and expenses of such Professional Person; provided,
however, that such estimate shall not be considered an admission or limitation with respect to the
fees and expenses incurred by, or payable to, such Professional Person. The total amount so
estimated as of the Effective Date shall comprise the Professional Fee Escrow Amount.

               (c)     Professional Fee Escrow. If the Professional Fee Escrow Amount is
greater than zero, then as soon as reasonably practicable after the Confirmation Date and no later
than the Effective Date, the Debtors will establish and fund the Professional Fee Escrow with
cash equal to the Professional Fee Escrow Amount and no Liens, Claims, or interests will
encumber the Professional Fee Escrow in any way. The Professional Fee Escrow (including
funds held in the Professional Fee Escrow) will (i) not be and will not be deemed to be property
of the Debtors or the Post-Effective Date Debtors and (ii) will be held in trust for the
Professional Persons; provided, however, that funds remaining in the Professional Fee Escrow
after all Allowed Fee Claims have been irrevocably paid in full will revert to the Post-Effective
Date Debtors. Allowed Fee Claims will be paid in cash to such Professional Persons from funds
held in the Professional Fee Escrow as soon as reasonably practicable after such Claims are
Allowed by an order of the Bankruptcy Court; provided, however, that the Debtors’ obligations
with respect to Fee Claims will not be limited nor deemed to be limited in any way to the balance
of funds held in the Professional Fee Escrow.

               If the amount of funds in the Professional Fee Escrow is insufficient to fund
payment in full of all Allowed Fee Claims and any other Allowed amounts owed to Professional
Persons, the deficiency will be promptly funded to the Professional Fee Escrow from the
Debtors’ estates and/or by Post-Effective Date Debtors without any further action or order of the
Bankruptcy Court.




                                               30
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 36 of 93




                (d)    Post-Effective Date Fees and Expenses. On and after the Effective Date,
the Debtors and the Post-Effective Date Debtors, as applicable, will pay in cash in the ordinary
course of business and without any further action or order of the Bankruptcy Court, the
reasonable legal, professional, or other fees and expenses that are (i) related to implementation of
the Plan and (ii) incurred by the Debtors or Post-Effective Date Debtors, as applicable, on and
after the Effective Date.

               On the Effective Date, any requirement that Professional Persons comply with
sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation
for services provided after such date shall terminate, and the Debtors or Post-Effective Date
Debtors may employ and pay any post-Effective Date fees and expenses of any Professional
Person without any further notice to or action, order, or approval of the Bankruptcy Court.

               2.3     Treatment of DIP Claims.

              As of the Effective Date, the DIP Claims shall be Allowed in the full amount
outstanding under the DIP Credit Agreement, including principal, interest, fees, costs, other
charges, and expenses provided for thereunder. In full and final satisfaction, settlement, release,
and discharge of each Allowed DIP Claim, on the Effective Date, each holder of such Allowed
DIP Claim shall receive either (a) payment in full in Cash or (b) such other treatment as to which
the Debtors or the Post-Effective Date Debtors, as applicable, and the holder of such Allowed
DIP Claims will have agreed upon in writing. On the Effective Date, all Liens granted to secure
the Allowed DIP Claims shall be terminated and of no further force and effect.

               2.4     Payment of Fees and Expenses Under DIP Order.

               On the later of (a) the Effective Date and (b) the date on which such fees,
expenses, or disbursements would be required to be paid under the terms of the DIP Order, the
Debtors or the Post-Effective Date Debtors (as applicable) shall pay all fees, expenses, and
disbursements of the DIP Agent, DIP Lenders, and Prepetition FLTL Agents, in each case that
have accrued and are unpaid as of the Effective Date and are required to be paid under or
pursuant to the DIP Order. After the Effective Date, the Post-Effective Date Debtors shall
continue to reimburse the DIP Agent and the DIP Lenders for the reasonable fees and expenses
(including reasonable and documented legal fees and expenses) incurred by the DIP Agent and
the DIP Lenders after the Effective Date in accordance with the terms of the DIP Documents.
The Post-Effective Date Debtors shall pay all of the amounts that may become payable to the
DIP Agent or any of the DIP Lenders in accordance with the terms of the DIP Documents and
the DIP Order.

               2.5     Treatment of Priority Tax Claims.

                On the Effective Date or as soon thereafter as is reasonably practicable (but in no
event later than 30 days after the Effective Date), each holder of an Allowed Priority Tax Claim
shall receive in full and final satisfaction of such Claim, either (a) Cash in an amount equal to the
Allowed amount of such Claim or such other treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code or (b) or such other treatment as to which the Debtors, the
Post-Effective Date Debtors or NewCo and its subsidiaries (including the Credit Bid Purchaser)


                                                 31
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 37 of 93




as applicable, and the holder of such Allowed Priority Tax Claim will have agreed upon in
writing; provided, that Allowed Priority Tax Claims representing liabilities incurred in the
ordinary course of business by the Debtors, as Debtors in Possession, shall be paid by the
Debtors or the Post-Effective Date Debtors, as applicable, in the ordinary course of business,
consistent with past practice and in accordance with the terms and subject to the conditions of
any orders or agreements governing, instruments evidencing, or other documents establishing,
such liabilities; provided, further, that any Allowed Priority Tax Claim assumed by the Credit
Bid Purchaser pursuant to the Credit Bid Purchase Agreement shall be solely an obligation of the
Credit Bid Purchaser and the holder of such assumed Claim shall have no recourse to or Claim
against the Debtors or Post-Effective Date Debtors or their assets and properties.

               2.6     Restructuring Expenses.

               On the Effective Date, or as soon as reasonably practicable thereafter, the Debtors
or the Post-Effective Date Debtors, as applicable, shall pay in full in Cash (to the extent not
previously paid during the course of the Chapter 11 Cases) all outstanding Restructuring
Expenses billed through the Effective Date, in accordance with the terms of the applicable
orders, engagement letters, or other applicable contractual arrangements. All parties entitled to
payment pursuant to this Section 2.6 shall estimate their accrued Restructuring Expenses before
and as of the Effective Date and shall deliver such estimates to the Debtors at least three
Business Days before the Effective Date; provided, that such estimate shall not be considered an
admission or limitation with respect to the fees and expenses of such parties. On the Effective
Date, final invoices for all Restructuring Expenses incurred before and as of the Effective Date
shall be submitted to the Debtors. In addition, the Debtors and the Post-Effective Date Debtors
(as applicable) shall continue to pay post-Effective Date, when due and payable in the ordinary
course, Restructuring Expenses related to implementation, consummation and defense of the
Plan.

               2.7     Postpetition Hedge Claims.

                On (or as soon thereafter as is reasonably practicable) the later of (a) the Effective
Date and (b) the first Business Day on which the Allowed Postpetition Hedge Claim becomes
due and owing in accordance with the terms of and subject to the conditions of any orders or
agreements governing, instruments evidencing, or other documents establishing, such liabilities,
each holder of an Allowed Postpetition Hedge Claim shall receive in full and final satisfaction of
such Claim, either (x) Cash in an amount equal to the Allowed amount of such Claim or such
other treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code or
(y) such other treatment as to which the Debtors, the Post-Effective Date Debtors, or NewCo and
its subsidiaries (including the Credit Bid Purchaser), as applicable, and the holder of such
Allowed Postpetition Hedge Claim will have agreed upon in writing; provided, that any Allowed
Postpetition Hedge Claim assumed by the Credit Bid Purchaser in accordance with the foregoing
clause (y) pursuant to the Credit Bid Purchase Agreement shall be solely an obligation of the
Credit Bid Purchaser and the holder of such assumed Claim shall have no recourse to or Claim
against the Debtors or Post-Effective Date Debtors or their assets and properties. Nothing herein
shall modify any of the contractual rights under a Postpetition Hedging Agreement of a holder of
an Allowed Postpetition Hedge Claim in their capacity as a holder of an Allowed Postpetition
Hedge Claim.


                                                 32
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 38 of 93




ARTICLE III.           CLASSIFICATION OF CLAIMS AND INTERESTS.

               3.1     Classification in General.

                A Claim or Interest is placed in a particular Class for all purposes, including
voting, confirmation, and distribution under the Plan and under sections 1122 and 1123(a)(1) of
the Bankruptcy Code; provided, however, that a Claim or Interest is placed in a particular Class
for the purpose of receiving distributions pursuant to the Plan only to the extent that such Claim
or Interest is an Allowed Claim or Allowed Interest in that Class and such Claim or Interest has
not been satisfied, released, or otherwise settled before the Effective Date.

               3.2     Formation of Debtor Groups for Convenience Only.

                The Plan groups the Debtors together solely for the purpose of describing
treatment under the Plan, confirmation of the Plan, and making Plan Distributions in respect of
Claims against and Interests in the Debtors under the Plan. Such groupings shall not affect any
Debtor’s status as a separate legal entity, change the organizational structure of the Debtors’
business enterprise, constitute a change of control of any Debtor for any purpose, cause a merger
of consolidation of any legal entities, or cause the transfer of any Assets; and, except as
otherwise provided by or permitted under the Plan, all Debtors shall continue to exist as separate
legal entities.

               3.3     Summary of Classification of Claims and Interests.

                 The following table designates the Classes of Claims against and Interests in the
Debtors and specifies which Classes are: (a) Impaired and Unimpaired under the Plan;
(b) entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code; and (c) presumed to accept or deemed to reject the Plan. In accordance with section
1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims
have not been classified. The classification of Claims and Interests set forth herein shall apply
separately to each Debtor.

   Class             Type of Claim or Interest          Impairment           Entitled to Vote
Class 1      Other Secured Claims                     Impaired          Yes
Class 2      Priority Non-Tax Claims                  Unimpaired        No (Presumed to accept)
Class 3      FLFO Claims                              Impaired          Yes
Class 4      FLTL Claims                              Impaired          Yes
Class 5      SLTL Claims                              Impaired          Yes
Class 6A     Unsecured Trade Claims                   Impaired          Yes
Class 6B     General Unsecured Claims                 Impaired          Yes
Class 7      Intercompany Claims                      Unimpaired        No (Presumed to accept)
Class 8      Subordinated Securities Claims           Impaired          No (Deemed to reject)
Class 9      Intercompany Interests                   Unimpaired        No (Presumed to accept)
Class 10     Existing Equity Interests                Impaired          No (Deemed to reject)




                                                 33
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 39 of 93




               3.4     Special Provision Governing Unimpaired Claims.

              Except as otherwise provided in this Plan, nothing under this Plan shall affect the
rights of the Debtors or the Post-Effective Date Debtors, as applicable, in respect of any
Unimpaired Claims, including all rights in respect of legal and equitable defenses to, or setoffs or
recoupments against, any such Unimpaired Claims.

               3.5     Separate Classification of Other Secured Claims.

                Although all Other Secured Claims have been placed in one Class for purposes of
nomenclature within the Plan, each Other Secured Claim, to the extent secured by a Lien on
Collateral different from the Collateral securing a different Other Secured Claim, shall be treated
as being in a separate sub-Class for the purposes of voting to accept or reject the Plan and
receiving Plan Distributions.

               3.6     Elimination of Vacant Classes.

               Any Class that, as of the commencement of the Confirmation Hearing, does not
have at least one holder of a Claim or Interest that is Allowed in an amount greater than zero for
voting purposes that votes on the Plan shall be considered vacant, deemed eliminated from the
Plan for purposes of voting to accept or reject the Plan, and disregarded for purposes of
determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to
such Class.

               3.7     Voting Classes; Presumed Acceptance by Non-Voting Classes.

               With respect to each Debtor, if a Class contained Claims eligible to vote and no
holder of Claims eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be
presumed accepted by the holders of such Claims in such Class.

               3.8     Voting; Presumptions; Solicitation.

                (a)    Acceptance by Certain Impaired Classes. Only holders of Allowed
Claims in Classes 1, 3, 4, 5, 6A, and 6B are entitled to vote to accept or reject the Plan. An
Impaired Class of Claims shall have accepted the Plan if (i) the holders of at least two-thirds
(2/3) in amount of the Allowed Claims actually voting in such Class have voted to accept the
Plan and (ii) the holders of more than one-half (1/2) in number of the Allowed Claims actually
voting in such Class have voted to accept the Plan.

                (b)     Presumed Acceptance by Unimpaired Classes. Holders of Claims and
Interests in Classes 2, 7 and 9 are conclusively presumed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Accordingly, such holders are not entitled to vote to
accept or reject the Plan.

             (c)     Deemed Rejection by Certain Impaired Classes. Holders of Claims in
Class 8 and Class 10 are deemed to have rejected the Plan pursuant to section 1126(g) of the
Bankruptcy Code. Accordingly, such holders are not entitled to vote to accept or reject the Plan.



                                                 34
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 40 of 93




               3.9     Cramdown.

               If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does
not vote to accept the Plan, the Debtors may (a) seek confirmation of the Plan under section
1129(b) of the Bankruptcy Code or (b) amend or modify the Plan in accordance with the terms
hereof and the Bankruptcy Code. If a controversy arises as to whether any Claims or Interests,
or any class of Claims or Interests, are impaired, the Bankruptcy Court shall, after notice and a
hearing, determine such controversy on or before the Confirmation Date.

               3.10    No Waiver.

                Nothing contained in the Plan shall be construed to waive a Debtor’s or other
Person’s right to object on any basis to any Disputed Claim.



ARTICLE IV.            TREATMENT OF CLAIMS AND INTERESTS.

               4.1     Class 1: Other Secured Claims.

                 (a)    Treatment: Except to the extent that a holder of an Allowed Other
Secured Claim agrees to a less favorable treatment, in full and final satisfaction of such Allowed
Other Secured Claim, at the option of the Debtors or the Post-Effective Date Debtors, such
holder shall receive either (i) payment in full in Cash, payable on the later of the Effective Date
and the date that is ten (10) Business Days after the date on which such Other Secured Claim
becomes an Allowed Other Secured Claim, in each case, or as soon as reasonably practicable
thereafter, (ii) such other treatment so as to render such holder’s Allowed Other Secured Claim
Unimpaired, or (iii) any other treatment consistent with the provisions of section 1129 of the
Bankruptcy Code, including by providing such holder with the “indubitable equivalent” of their
Allowed Other Secured Claim (which, for the avoidance of doubt, may be in the form of a multi-
year promissory note or other financial instrument); provided, that any Allowed Other Secured
Claim assumed by the Credit Bid Purchaser pursuant to the Credit Bid Purchase Agreement shall
be solely an obligation of the Credit Bid Purchaser and the holder of such assumed Claim shall
have no recourse to or Claim against the Debtors or Post-Effective Date Debtors or their assets
and properties.

              (b)   Impairment and Voting: Allowed Other Secured Claims are Impaired.
Holders of Allowed Other Secured Claims are entitled to vote on the Plan.

               4.2     Class 2: Priority Non-Tax Claims.

               (a)    Treatment: Except to the extent that a holder of an Allowed Priority
Non-Tax Claim agrees to a less favorable treatment, in full and final satisfaction of such Allowed
Priority Non-Tax Claim, each holder of an Allowed Priority Non-Tax Claim shall, at the option
of the Debtors or the Post-Effective Date Debtors (i) be paid in full in Cash or (ii) otherwise
receive treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code,
payable on the later of the Effective Date and the date that is ten (10) Business Days after the
date on which such Priority Non-Tax Claim becomes an Allowed Priority Non-Tax Claim, in


                                                35
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 41 of 93




each case, or as soon as reasonably practicable thereafter; provided, that any Allowed Priority
Non-Tax Claim assumed by the Credit Bid Purchaser pursuant to the Credit Bid Purchase
Agreement shall be solely an obligation of the Credit Bid Purchaser and the holder of such
assumed Claim shall have no recourse to or Claim against the Debtors or Post-Effective Date
Debtors or their assets and properties.

               (b)     Impairment and Voting: Allowed Priority Non-Tax Claims are
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Priority Non-Tax Claims are conclusively presumed to accept the Plan and are not entitled to
vote to accept or reject the Plan, and the votes of such holders shall not be solicited with respect
to such Allowed Priority Non-Tax Claims.

               4.3      Class 3: FLFO Claims.

                (a)     Treatment: Except to the extent that a holder of an Allowed FLFO Claim
agrees to less favorable treatment, on the Effective Date, in full and final satisfaction of such
Allowed FLFO Claim, (a) each holder of an Allowed FLFO Claim shall receive its Pro Rata
Share of the FLFO Distribution Amount and (b) all remaining Allowed FLFO Claims shall be
assumed by the NewCo Entities as modified to the extent set forth in the First Lien Exit Facility
Documents. The Liens securing the FLFO Claims that attach to the Credit Bid Acquired
Interests shall be retained and deemed assigned to the First Lien Exit Facility Agent upon the
Effective Date to secure the obligations under the First Lien Exit Facility.

            (b)   Impairment and Voting: FLFO Claims are Impaired.                      Holders of
Allowed FLFO Claims are entitled to vote on the Plan.

              (c)    Allowance: The FLFO Claims shall be deemed Allowed on the Effective
Date in the FLFO Claims Allowed Amount.

               4.4      Class 4: FLTL Claims.

                (a)   Treatment: Except to the extent that a holder of an Allowed FLTL Claim
agrees to less favorable treatment, on the Effective Date, in full and final satisfaction of and in
exchange for such Allowed FLTL Claim and in consideration for the Credit Bid Transaction,
each holder of an Allowed FLTL Claim shall receive its Pro Rata Share of:

                     (i)      100% of the New Equity Interests, subject to dilution by (w) the
                              Backstop Commitment Equity Premium Interests, (x) the New
                              Equity Interests issued upon exercise of the Subscription Rights,
                              (y) any New Equity Interests issued upon the exercise of the New
                              Money Warrants, SLTL Warrants, or the GUC Warrants, and (z)
                              any New Equity Interests issued pursuant to the Management
                              Incentive Plan; and

                     (ii)     the FLTL Subscription Rights.

            (b)    Impairment and Voting: FLTL Claims are Impaired.                     Holders of
Allowed FLTL Claims are entitled to vote on the Plan.


                                                36
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 42 of 93




               (c)     Allowance: The FLTL Claims shall be deemed Allowed on the Effective
Date in the aggregate amount of the FLTL Claims Allowed Amount.

               4.5       Class 5: SLTL Claims.

                (d)    Treatment: Except to the extent that a holder of an Allowed SLTL Claim
agrees to less favorable treatment, on the Effective Date, in full and final satisfaction of and in
exchange for such Allowed SLTL Claim, each holder of an Allowed SLTL Claim shall receive
its Pro Rata Share of:

                     (iii)     the SLTL Warrants; and

                     (iv)      the SLTL Subscription Rights.

            (e)    Impairment and Voting: SLTL Claims are Impaired.                    Holders of
Allowed SLTL Claims are entitled to vote on the Plan.

               (f)     Allowance: The SLTL Claims shall be deemed Allowed on the Effective
Date in the aggregate amount of the SLTL Claims Allowed Amount.

               4.6       Class 6A: Unsecured Trade Claims.

               (a)    Treatment: Except to the extent that a holder of an Allowed Unsecured
 Trade Claim agrees to less favorable treatment, on the Effective Date, in full and final
 satisfaction of and in exchange for such Allowed Unsecured Trade Claim, each holder of an
 Allowed Unsecured Trade Claim that has executed a Trade Agreement shall receive:

                      (i)      if 14% of the aggregate amount of all Allowed Unsecured Trade
                               Claims is less than or equal to $8,000,000, Cash in an amount
                               equal to 14% of the Allowed amount of such holder’s Allowed
                               Unsecured Trade Claim; or

                     (ii)      if 14% of the aggregate amount of Allowed Unsecured Trade
                               Claims is greater than $8,000,000, its Pro Rata share of
                               $8,000,000.

             (b)    Impairment and Voting: Unsecured Trade Claims are Impaired. Holders
 of Unsecured Trade Claims are entitled to vote on the Plan.

               4.7       Class 6B: General Unsecured Claims.

               (c)     Treatment: Except to the extent that a holder of an Allowed General
 Unsecured Claim agrees to less favorable treatment, on or after the Effective Date, in full and
 final satisfaction of and in exchange for such Allowed General Unsecured Claim, each holder
 of an Allowed General Unsecured Claim shall receive, up to the full amount of such holder’s
 Allowed General Unsecured Claim, its Pro Rata Share of:

                      (i)      the GUC Warrants; and


                                                 37
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 43 of 93




                      (ii)      any Residual Distributable Value.

              (b) Impairment and Voting: General Unsecured Claims are Impaired.
Holders of General Unsecured Claims are entitled to vote on the Plan.

               4.8       Class 7: Intercompany Claims.

                (a)    Treatment: On or after the Effective Date, all Intercompany Claims shall
be adjusted, reinstated, or discharged in the Debtors’ or Post-Effective Date Debtors’ discretion.

               (b)      Impairment and Voting: All Allowed Intercompany Claims are deemed
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Intercompany Claims are conclusively presumed to accept the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders shall not be solicited with respect to such
Allowed Intercompany Claims.

               4.9       Class 8: Subordinated Securities Claims.

               (a)      Treatment: All Subordinated Securities Claims, if any, shall be
discharged, cancelled, released, and extinguished as of the Effective Date, and will be of no
further force or effect, and holders of Allowed Subordinated Securities Claims will not receive
any distribution on account of such Allowed Subordinated Securities Claims.

               (b)    Impairment and Voting: Allowed Subordinated Securities Claims are
Impaired. In accordance with section 1126(g) of the Bankruptcy Code, holders of Subordinated
Securities Claims are conclusively presumed to reject the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders shall not be solicited with respect to
Subordinated Securities Claims.

               4.10      Class 9: Intercompany Interests.

               (a)    Treatment: On the Effective Date, all Intercompany Interests, in the
Debtors’ or the Post-Effective Date Debtors’ discretion, shall be adjusted, reinstated, cancelled,
or discharged in the Debtors’ or Post-Effective Date Debtors’ discretion.

                (b)    Impairment and Voting: Intercompany Interests are Unimpaired. In
accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed Intercompany
Interests are conclusively presumed to accept the Plan and are not entitled to vote to accept or
reject the Plan, and the votes of such holders shall not be solicited with respect to such Allowed
Intercompany Interests.

               4.11      Class 10: Existing Equity Interests.

               (a)     Treatment: On the Effective Date, all Existing Equity Interests shall be
canceled, released, and extinguished, and will be of no further force or effect.

             (b)     Impairment and Voting:            Allowed Existing Equity Interests are
Impaired. Holders of Existing Equity Interests are not entitled to vote on the Plan.


                                                 38
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 44 of 93




                 4.12   Treatment of Vacant Classes.

                Any Claim or Interest in a Class that is considered vacant under Section 3.6 of the
Plan shall receive no Plan Distribution.



ARTICLE V.              MEANS FOR IMPLEMENTATION.

                 5.1    Plan Settlement; Compromise and Settlement of Claims, Interests, and
Controversies.

                Subject to approval by the Bankruptcy Court in connection with confirmation of
the Plan, the provisions of the Plan and other documents entered into in connection with the Plan
constitute a good faith compromise and settlement among the Debtors, the Consenting Creditors
and the Creditors’ Committee of claims, Causes of Action and controversies among such parties,
including all potential claims, Causes of Action and controversies related to the Challenge Period
(as defined in the DIP Order) and any Challenge under the DIP Order, and are in consideration of
the value provided to the Estates by the Consenting Creditors, including the value being provided
to holders of Unsecured Trade Claims and General Unsecured Claims pursuant to Sections 4.6
and 4.7 hereof. The Plan shall be deemed a motion to approve the Plan Settlement and the good
faith compromise and settlement of all of the claims, Causes of Action and controversies
described in the foregoing sentence pursuant to sections 363 and 1123(b)(3) of the Bankruptcy
Code and Bankruptcy Rule 9019. Entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval of the Plan Settlement, as well as a finding by the Bankruptcy
Court that the Plan Settlement is fair, equitable, reasonable, and in the best interests of the
Debtors and their Estates. For the avoidance of doubt, nothing in this Plan or the Disclosure
Statement shall require the Creditors’ Committee to take or refrain from taking any action that it
determines in good faith would be inconsistent with its fiduciary duties under applicable law.
Notwithstanding the foregoing, the Creditors’ Committee acknowledges that its entry into the
Plan Settlement and its support for this Plan is consistent with its fiduciary duties.

                Further, pursuant to sections 363 and 1123(b)(3) of the Bankruptcy Code and
Bankruptcy Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, the provisions of the Plan shall constitute a good faith compromise of
Claims, Interests, and controversies relating to the contractual, legal, and subordination rights
that a creditor or an Interest holder may have with respect to any Allowed Claim or Allowed
Interest or any distribution to be made on account of such Allowed Claim or Allowed Interest.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
compromise or settlement of all such Allowed Claims, Allowed Interests, and controversies, as
well as a finding by the Bankruptcy Court that such compromise or settlement is in the best
interests of the Debtors, their Estates, and holders of such Allowed Claims and Allowed
Interests, and is fair, equitable, and reasonable.

                 5.2    Credit Bid Transaction; Confirmation Outside Date.

              (a)     If the Confirmation Date occurs on or before the Confirmation Outside
Date or the Debtors, the Required DIP Lenders, and Requisite FLTL Lenders do not otherwise

                                                39
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 45 of 93




elect to pursue a 363 Credit Bid Transaction pursuant to Section 5.2(c) of the Plan, then, on the
Effective Date, pursuant to sections 363, 1123, 1141(b) and 1141(c) of the Bankruptcy Code, in
accordance with the Credit Bid Purchase Agreement, subject to the satisfaction or waiver of all
applicable closing conditions under the Credit Bid Purchase Agreement, (i) all Credit Bid
Acquired Interests shall be transferred to, and the Credit Bid Acquired Interests owned by the
Debtors shall vest free and clear of all Liens2 (other than (i) any and all Liens securing the FLFO
Claim or the obligations under the First Lien Exit Facility or (ii) Credit Bid Permitted
Encumbrances except in the case of Fieldwood U.A. Interests, which shall vest free and clear of
all Liens other than Liens described in clause (i) above to the extent contemplated by the First
Lien Exit Facility Documents), Claims, charges, Interests, or other encumbrances, including the
Credit Bid Consent Rights and the Credit Bid Preferential Purchase Rights, and (ii) all Credit Bid
Assumed Liabilities shall be assumed by the Credit Bid Purchaser.

                 (b)    In the event that the transaction pursuant to Section 5.2(a) of the Plan is
consummated and in the event of any conflict whatsoever between the terms of the Plan and the
Credit Bid Purchase Agreement with respect to the Credit Bid Transaction, the terms of the
Credit Bid Purchase Agreement shall control, and the Plan shall be deemed to incorporate in
their entirety the terms, provisions, and conditions of the Credit Bid Purchase Agreement.

              (c)      (x) If the Confirmation Date does not occur before the Confirmation
Outside Date or (y) if the estimated amount of Allowed Specified Administrative Expense
Claims to be satisfied under the Plan on or after the Effective Date is projected at any time prior
to the Confirmation Date to exceed the Toggle Amount (the next Business Day after the
occurrence of (x) or (y), the (“Toggle Date”), then, with the consent of the Required DIP
Lenders and Requisite FLTL Lenders, the Debtors shall:

                       (i)         within 7 days of the Toggle Date, file a motion (the “Toggle
                                   Motion”), in form and substance acceptable to the Debtors, the
                                   Required DIP Lenders and Requisite FLTL Lenders, seeking entry
                                   of an order of the Bankruptcy Court approving a credit bid sale
                                   transaction to the Credit Bid Purchaser (or another special purpose
                                   bidding entity formed by or at the direction of the Prepetition
                                   FLTL Lenders) pursuant to section 363 of the Bankruptcy Code on
                                   substantially the same terms as provided in the Credit Bid Purchase
                                   Agreement (which terms shall be acceptable to the Debtors, the
                                   Requisite FLTL Lenders, and Required DIP Lenders), free and
                                   clear of all Liens (other than (i) any and all Liens securing the
                                   FLFO Claim or the First Lien Exit Facility or (ii) Credit Bid
                                   Permitted Encumbrances except in the case of Fieldwood U.A.
                                   Interests, which shall vest free and clear of all Liens other than
                                   Liens described in clause (i) above to the extent contemplated by
                                   the First Lien Exit Facility Documents), Claims, charges, Interests,
                                   or other encumbrances, the Credit Bid Consent Rights and the


2
 Provided that the Retained Properties (as defined in the Apache Implementation Agreement) shall be transferred in
accordance with the Decommissioning Agreement.


                                                       40
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 46 of 93




                               Credit Bid Preferential Purchase Rights that are applicable to the
                               Credit Bid Acquired Interests;

                    (ii)       within 15 days of the Toggle Date and subject to the reasonable
                               consent of Apache, the Requisite FLTL Lenders, the Required DIP
                               Lenders and the Debtors, amend the Apache Definitive Documents
                               as reasonably required to effectuate the 363 Credit Bid Transaction
                               to the Credit Bid Purchaser (or another special purpose bidding
                               entity formed by or at the direction of the Prepetition FLTL
                               Lenders); provided that no such actions shall require the Apache
                               PSA Parties to alter the economics of the Apache Definitive
                               Documents without the Apache PSA Parties’ express written
                               consent; and

                   (iii)       within 35 days of the Toggle Date, obtain entry of an order of the
                               Bankruptcy Court approving the 363 Credit Bid Transaction to the
                               Credit Bid Purchaser (or another special purpose bidding entity
                               formed by or at the direction of the Prepetition FLTL Lenders).

                (d)      Notwithstanding anything herein to the contrary, upon the occurrence of
the Toggle Date, if the transactions under the Toggle Motion (i) (a) individually or in the
aggregate, results in a reduction of 10% or more of the total PV-10 of total 2P reserves
comprising the assets acquired by the Credit Bid Purchaser (which shall be calculated by
reference to the FWE YE2020 Internal Reserve Report (as of 5.1.21)), (b) results in any contract
rights constituting material assets not being acquired by the Credit Bid Purchaser, (c)
individually or in the aggregate, results in an increase by $40.0 million or more (which, for the
avoidance of doubt, in the case of plugging and abandonment liabilities, shall be calculated on a
present value basis) in liabilities assumed by the Credit Bid Purchaser, (d) relates to any change
in treatment or recovery of the Prepetition FLFO Credit Agreement or First Lien Exit Facility, or
(e) provide for any differences from the transaction under this Plan that are materially adverse to
the interests of the First Lien Exit Facility Agent and the First Lien Exit Facility Lenders, and (ii)
are not (a) reasonably acceptable to the Prepetition FLFO Agent with respect to the foregoing
clause (i)(b) or (e), or (ii) acceptable to the Prepetition FLFO Agent with respect to the foregoing
clause (i)(a),(c), or (d), then all rights of the Prepetition FLFO Secured Parties set forth in the
Prepetition FLFO Credit Agreement and related documents to object to the Toggle Motion on
any grounds are expressly preserved, and all of the Prepetition FLFO Secured Parties’ claims,
rights, and remedies are reserved for all purposes, including the right to obtain treatment and
transaction structure different than as set forth in the Toggle Motion.

              (e)     Notwithstanding anything in the Credit Bid Purchase Agreement or any
agreement entered into pursuant to Section 5.2(c) of the Plan to the contrary, the Credit Bid
Purchaser shall not be liable for any liability or obligation on account of any Claim or Interest
that is compromised, settled, released or discharged pursuant to this Plan.




                                                 41
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 47 of 93




               5.3    Equity Rights Offerings.

               (a)    On the Effective Date, the Debtors shall consummate the Equity Rights
Offerings.

                (b)    [FLTL Equity Rights Offering. The FLTL Equity Rights Offering shall be
fully backstopped by the FLTL ERO Backstop Parties in accordance with and subject to the
terms and conditions of the FLTL ERO Backstop Agreement. The right to participate in the
FLTL Equity Rights Offering may not be sold, transferred, or assigned, except in the
circumstances described in the FLTL ERO Backstop Agreement. In accordance with the FLTL
ERO Backstop Agreement and subject to the terms and conditions thereof, each of the FLTL
ERO Backstop Parties, among other things, has agreed, severally but not jointly, to purchase, on
or prior to the Effective Date, its respective [FLTL ERO Backstop Commitment Percentage] of
the [FLTL Unsubscribed Shares]. In exchange for providing the backstop commitment for the
Equity Rights Offering, the FLTL ERO Backstop Parties shall receive, among other things, the
FLTL ERO Backstop Commitment Premium Equity Interests payable in accordance with the
terms of the FLTL ERO Backstop Agreement.]

                (c)    [SLTL Equity Rights Offering. The SLTL Equity Rights Offering shall be
fully backstopped by the SLTL ERO Backstop Parties in accordance with and subject to the
terms and conditions of the SLTL ERO Backstop Agreement. The right to participate in the
SLTL Equity Rights Offering may not be sold, transferred, or assigned, except in the
circumstances described in the SLTL ERO Backstop Agreement. In accordance with the SLTL
ERO Backstop Agreement and subject to the terms and conditions thereof, each of the SLTL
ERO Backstop Parties, among other things, has agreed, severally but not jointly, to purchase, on
or prior to the Effective Date, its respective [SLTL ERO Backstop Commitment Percentage] of
the [SLTL Unsubscribed Shares]. In exchange for providing the backstop commitment for the
SLTL Equity Rights Offering, the SLTL ERO Backstop Parties shall receive, among other
things, the SLTL ERO Backstop Commitment Premium Equity Interests payable in accordance
with the terms of the SLTL ERO Backstop Agreement.]

               5.4    New Equity Interests.

                (a)    On the Effective Date, NewCo is authorized to issue or cause to be issued
and shall, issue the New Equity Interests for eventual distribution in accordance with the terms of
this Plan without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule, or the vote, consent, authorization, or approval of any
Person. The New Equity Interests shall be issued and distributed free and clear of all Liens,
Claims, and other Interests. All of the New Equity Interests issued pursuant to the Plan shall be
duly authorized and validly issued.

                (b)     On the Effective Date, NewCo and all holders of the New Equity Interests
then outstanding shall be deemed to be parties to the NewCo Organizational Documents, where
applicable, substantially in the form, or consistent with the term sheets, contained in the Plan
Supplement, without the need for execution by any such holder. The NewCo Organizational
Documents shall be binding on NewCo and its subsidiaries (including the Credit Bid Purchaser)
and all parties receiving, and all holders of, New Equity Interests.


                                                42
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 48 of 93




               5.5     NewCo Organizational Documents

              The NewCo Organizational Documents will be in form and substance acceptable
to the Debtors, Requisite FLTL Lenders, and the Required DIP Lenders. After the Effective
Date, the NewCo Organizational Documents may be amended or restated as permitted by such
documents and the laws of their respective states, provinces, or countries of incorporation or
organization.

               5.6     New Money Warrants, SLTL Warrants and GUC Warrants

                On or after the Effective Date, NewCo is authorized to issue or cause to be issued
and shall, as provided for in this Plan, issue (i) the New Money Warrants for distribution to the
New Money Second Lien Exit Facility Lenders, the SLTL Warrants to the holders of Allowed
SLTL Claims, and the GUC Warrants to the holders of Allowed General Unsecured Claims, in
each case in accordance with the terms of the Plan and Confirmation Order without further
notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule, or the vote, consent, authorization, or approval of any Person and (ii) upon exercise of
the New Money Warrants, New Equity Interests issuable upon exercise of the New Money
Warrants. The New Money Warrants, the SLTL Warrants, and GUC Warrants shall be issued
and distributed free and clear of all Liens, Claims, and other Interests. All of the New Money
Warrants, the SLTL Warrants, and GUC Warrants issued pursuant to the Plan, including as
contemplated by the Credit Bid Transaction and the Second Lien Exit Facility Term Sheet, and
all New Equity Interests issued upon exercise of the New Money Warrants, the SLTL Warrants,
and the GUC Warrants shall be duly authorized and validly issued.

               5.7     Plan of Merger

                (a)     On the Effective Date, but after the consummation of the transactions
contemplated by the Credit Bid Purchase Agreement, Fieldwood Energy LLC shall adopt the
Plan of Merger and, in accordance with the terms thereof and solely to the extent therein, upon
the effective time of the Divisional Merger as provided for in the Plan of Merger, the (i) FWE
Assets will be allocated to and vest in FWE I, FWE III, and any FWE Additional Entity pursuant
to the terms of the applicable Plan of Merger, in each case, free and clear of all Plan of Merger
Consent Rights and Plan of Merger Preferential Purchase Rights; and (ii) (x) the FWE I
Obligations shall be allocated to and shall vest in, and shall constitute liabilities and obligations
of, FWE I, (y) the FWE III Obligations shall be allocated to and shall vest in, and shall constitute
liabilities and obligations of, FWE III (except as provided in any Plan of Merger other than the
Initial Plan of Merger), and (z) any obligations allocated to an FWE Additional Entity pursuant
to the Plan of Merger shall be allocated to and shall vest in, and shall constitute liabilities and
obligations of, such applicable FWE Additional Entity. Immediately after the effective time of
the Divisive Merger as provided in the Initial Plan of Merger, the only assets, properties and
rights of, and the only liabilities and obligations of, (i) FWE I will be the FWE I Assets and FWE
I Obligations, and (ii) FWE III will be the FWE III Assets and FWE III Obligations, and (iii) any
FWE Additional Entity will be those assets and obligations allocated to such entity pursuant to
the Plan of Merger. Immediately after the effective time of any Divisive Merger as provided in a
Plan of Merger other than the Initial Plan of Merger, the only assets, properties and rights of, and
the only liabilities and obligations of, FWE III (if a party to such Plan of Merger) and any FWE


                                                 43
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 49 of 93




Additional Entity will be those assets and obligations allocated to such entity pursuant to such
Plan of Merger.

            (b)     All of the membership interests (or other equity interests, as applicable) of
FWE I, FWE III, and any FWE Additional Entity shall be owned by Post-Effective Date FWE
Parent.

                (c)     Notwithstanding anything to the contrary in the Plan of Merger, any claim
or interest that is satisfied, compromised, settled, released or discharged pursuant to the Plan
shall not constitute an FWE I Obligation, FWE III Obligation, or an obligation of any FWE
Additional Entity, as applicable.

               5.8      Single Share

               (a)    On the Effective Date, one share of Post-Effective Date FWE Parent
common stock (the “Single Share”) shall be issued to the Plan Administrator to hold in trust as
custodian for the benefit of the holders of Allowed General Unsecured Claims and the Single
Share shall be recorded on the books and records maintained by the Plan Administrator.

               (b)     On the date that FWE Parent’s Chapter 11 Case is closed in accordance
with Section 5.25 of this Plan, the Single Share issued on the Effective Date pursuant to the Plan
shall be deemed cancelled and of no further force and effect, provided that such cancellation
does not adversely impact the Debtors’ Estates.

               5.9      Plan Administrator

              (a)     Appointment. The Plan Administrator’s retention shall commence on the
Effective Date and shall continue until: (i) the Bankruptcy Court has entered an order or orders
closing each of the Chapter 11 Cases; (ii) the Bankruptcy Court enters an order removing the
Plan Administrator for cause; or (iii) the Plan Administrator voluntarily resigns, upon notice filed
with the Bankruptcy Court, and a successor Plan Administrator is appointed in accordance with
this Plan.

                (b)     Authority. Subject to Section 5.9(c) of this Plan, the Plan Administrator
shall have all the rights, powers, authority, and duties on behalf of each of the Debtors and Post-
Effective Date Debtors, without the need for Bankruptcy Court approval (unless otherwise
indicated), to carry out and implement all provisions of the Plan, including, without limitation,
to:

                     (i)      subject to Section 7 of the Plan, except to the extent Claims have
                              been previously Allowed, control and effectuate the Claims
                              reconciliation process in accordance with the terms of this Plan,
                              including to object to, seek to subordinate, compromise or settle
                              any and all Claims against the Debtors;

                     (ii)     make Distributions to holders of Allowed Claims and Interests in
                              accordance with this Plan, including distributions from the Claims



                                                44
Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 50 of 93




                  Reserve, Professional Fee Escrow and Plan Administrator Expense
                  Reserve;

          (iii)   exercise its reasonable business judgment to direct and control the
                  Debtors or Post-Effective Date Debtors under this Plan and in
                  accordance with applicable law as necessary to maximize
                  Distributions to holders of Allowed Claims;

          (iv)    prepare, file, and prosecute any necessary filings or pleadings with
                  the Bankruptcy Court to carry out the duties of the Plan
                  Administrator as described herein;

           (v)    engage in the ownership, operation, plugging and abandonment,
                  and decommissioning of the (y) FWE III Assets, including the
                  FWE III Oil & Gas Lease Interests and (z) except as otherwise
                  agreed pursuant to an Additional Predecessor Agreement, any
                  assets of any FWE Additional Entity, including the FWE IV Oil &
                  Gas Lease Interests and any FWE Additional Entity Oil & Gas
                  Lease Interests;

          (vi)    abandon any property determined by the Plan Administrator to be
                  of de minimis value or burdensome to the Estates;

         (vii)    other than any Causes of Action released by the Debtors pursuant
                  to this Plan or otherwise, prosecute all Causes of Action on behalf
                  of the Debtors, elect not to pursue any Causes of Action, and
                  determine whether and when to compromise, settle, abandon,
                  dismiss, or otherwise dispose of any such Causes of Action, as the
                  Plan Administrator may determine is in the best interests of the
                  Debtors and their Estates;

         (viii)   retain, employ, terminate, or replace professionals to assist or
                  represent it in performing its duties under this Plan;

          (ix)    pay all fees, expenses, debts, charges, and liabilities of the Post-
                  Effective Date Debtors, including any Restructuring Expenses,
                  from the Plan Administrator Expense Reserve or otherwise;

           (x)    comply with, and cause the Debtors and Post-Effective Date
                  Debtors to comply with, the Debtors’ or Post-Effective Date
                  Debtors’ continuing obligations under the Credit Bid Purchase
                  Agreement;

          (xi)    maintain the books and records and accounts of the Debtors and
                  Post-Effective Date Debtors;

         (xii)    establish and maintain bank accounts in the name of the Post-
                  Effective Date Debtors;


                                   45
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 51 of 93




                (xiii)         incur and pay reasonable and necessary expenses in connection
                               with the performance of duties under this Plan, including the
                               reasonable fees and expenses of professionals retained by the Plan
                               Administrator;

                 (xiv)         following the Effective Date, pay any fees and expenses in Cash in
                               accordance with Section 2.4 of this Plan;

                    (xv)       administer each Debtor’s and Post-Effective Date Debtors’ tax
                               obligations, including (i) filing tax returns and paying tax
                               obligations and (ii) representing the interest and account of each
                               Debtor, each Debtor’s estate, or each Post-Effective Date Debtor
                               before any taxing authority in all matters including, without
                               limitation, any action, suit, proceeding or audit;

                 (xvi)         prepare and file any and all informational returns, reports,
                               statements, returns or disclosures relating to the Debtors or Post-
                               Effective Date Debtor that are required hereunder, by any
                               Governmental Unit or applicable law;

                (xvii)         pay statutory fees in accordance with Section 12.1 of this Plan;

               (xviii)         perform other duties and functions that are consistent with the
                               implementation of the Plan or as the Plan Administrator reasonably
                               deems to be necessary and proper to carry out the provisions of this
                               Plan; and

                 (xix)         close the Chapter 11 Cases pursuant to Section 5.25 of this Plan.

              (c)       Board of Directors and Officers.

                     (i)       The officers and directors of the Debtors existing before the
                               Effective Date shall be relieved of any and all duties with the
                               respect to the Debtors as of the Effective Date.

                     (ii)      Upon the Effective Date, the Plan Administrator shall serve as the
                               sole officer, director, or manager of each Post-Effective Date
                               Debtor. The Plan Administrator may also elect such additional
                               managers(s) and officer(s) of each Post-Effective Date Debtor as
                               the Plan Administrator deems necessary to implement this Plan
                               and the actions contemplated herein. The Plan Administrator shall
                               also have the power to act by written consent to remove any officer
                               or manager of any Post-Effective Date Debtor at any time with or
                               without cause.

               (d)  Post-Effective Date Operations. After the Effective Date, pursuant to this
Plan, the Plan Administrator shall operate the Post-Effective Date Debtors without any further



                                                46
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 52 of 93




approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules.

                (e)   Post-Effective Date Expenses. On and after the Effective Date, all costs,
expenses and obligations incurred by the Plan Administrator in administering this Plan, the Post-
Effective Date Debtors, or in any manner connected, incidental, or related thereto, in effecting
distributions from the Post-Effective Date Debtors thereunder (including the reimbursement of
reasonable expenses) shall be incurred and paid from the Plan Administrator Expense Reserve.

               (f)    Indemnification. Each of the Estates and the Post-Effective Date Debtors
shall indemnify and hold harmless the Plan Administrator solely in its capacity as such for any
losses incurred in such capacity, except to the extent such losses were the result of the Plan
Administrator’s gross negligence or willful misconduct.

                 (g)     Cooperation. The Debtors, the Post-Effective Date Debtors, the Plan
Administrator, the FWE I Sole Manager, and NewCo and its subsidiaries (including the Credit
Bid Purchaser) and their respective professionals, as appropriate, shall cooperate with each other
in relation to their respective activities and obligations in respect of this Plan, including objecting
to, settling or otherwise reconciling claims as provided herein, and by providing reasonable,
good-faith access to personnel, systems, and books and records and their respective personnel
and consulting with each other to avoid duplication of effort; provided, however, that the
Debtors, the Post-Effective Date Debtors, the Plan Administrator, the FWE I Sole Manager, and
NewCo and its subsidiaries (including the Credit Bid Purchaser) and including its advisors, if
any) shall enter into a confidentiality agreement before sharing of any such documents and/or
information to the extent deemed reasonably necessary by the Post-Effective Date Debtors, the
Credit Bid Purchaser, or Plan Administrator, as applicable.

               5.10    Plan Funding.

               Plan Distributions of Cash shall be funded from, among other things, the Debtors’
Cash on hand (including the proceeds of the DIP Facility), the New Money Consideration, and
the proceeds of the Equity Rights Offerings.

               5.11    The Exit Facilities

                (a)    On the Effective Date, the Credit Bid Purchaser shall execute and deliver
the Exit Facility Documents and such documents shall become effective in accordance with their
terms. On and after the Effective Date, the Exit Facility Documents shall constitute legal, valid,
and binding obligations of the Credit Bid Purchaser and be enforceable in accordance with their
respective terms and such obligations shall not be enjoined or subject to discharge, impairment,
release, avoidance, recharacterization, or subordination under applicable law, the Plan or the
Confirmation Order, and the Credit Bid Purchaser shall be authorized to incur the loans under the
Exit Facilities and use the proceeds of such loans, in each case, in accordance with the terms of
this Plan and the Exit Facility Documents without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order, or rule, or the vote, consent,
authorization, or approval of any Person. The terms and conditions of the Exit Facility



                                                  47
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 53 of 93




Documents shall bind the Credit Bid Purchaser and each other Entity that enters into the Exit
Facility Documents.

                (b)    Confirmation shall be deemed approval of the Exit Facility Documents
(including the transactions and related agreements contemplated thereby, and all actions to be
taken, undertakings to be made, and obligations to be incurred and fees and expenses to be paid
by the Debtors or Post-Effective Date Debtors, as applicable, in connection therewith), the First
Lien Exit Facility Commitment Letter (including the transactions contemplated thereby, and all
actions to be taken, undertakings to be made, and obligations and guarantees to be incurred and
fees paid in connection therewith (including any payments under the First Lien Exit Facility
Commitment Letter)), and the Second Lien Backstop Commitment Letter (including the
transactions contemplated thereby, and all actions to be taken, undertakings to be made, and
obligations and guarantees to be incurred and fees paid in connection therewith (including the
Second Lien Backstop Commitment Premium and any other payments under the Backstop
Agreement)), and, to the extent not approved by the Bankruptcy Court previously, the Credit Bid
Purchaser will be authorized to, without further notice to the Bankruptcy Court, (i) execute and
deliver those documents necessary or appropriate to obtain the Exit Facilities, including the Exit
Facility Documents, each as applicable, and incur and pay any fees and expenses in connection
therewith, and (ii) make any act or take any action under applicable law, regulation, order or rule
or vote, consent, authorization, or approval of any Person, subject to such modifications as the
Credit Bid Purchaser may deem to be necessary to enter into the Exit Facility Documents.

               (c)     On the Effective Date, all of the claims, liens, and security interests to be
granted in accordance with the terms of the Exit Facility Documents (i) shall be legal, binding,
and enforceable liens on, and security interests in, the collateral granted thereunder in accordance
with the terms of the Exit Facility Documents, (ii) shall be deemed automatically attached and
perfected on the Effective Date, subject only to such liens and security interests as may be
permitted under the Exit Facility Documents with the priorities established in respect thereof
under applicable non-bankruptcy law and the New Intercreditor Agreement, and (iii) shall not be
subject to avoidance, recharacterization, or subordination (including equitable subordination) for
any purposes whatsoever and shall not constitute preferential transfers, fraudulent conveyances,
or other voidable transfers under the Bankruptcy Code, this Plan, the Confirmation Order or
applicable non-bankruptcy law. To the extent provided in the Exit Facility Documents, the Exit
Facility Agents are authorized, but not required, to file with the appropriate authorities
mortgages, financing statements and other documents, and to take any other action in order to
evidence, validate, and perfect such liens or security interests.

              (d)    On the Effective Date, the Credit Bid Purchaser, the First Lien Exit
Facility Agent and the Second Lien Exit Facility Agent shall enter into the New Intercreditor
Agreement substantially in the form contained in the Plan Supplement.

               5.12    Apache Definitive Documents.

               (a)     On the Effective Date following the consummation of the Plan of Merger
and the Effective Time (as defined in the Initial Plan of Merger), FWE I shall be authorized to
execute, deliver, and enter into the Apache Definitive Documents, including the Standby Credit
Facility Documents, without further (i) notice to or order or other approval of the Bankruptcy


                                                48
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 54 of 93




Court, (ii) act or omission under applicable law, regulation, order, or rule, (iii) vote, consent,
authorization, or approval of any Person, or (iv) action by the holders of Claims or Interests. The
Standby Loan Agreement shall constitute a legal, valid, binding and authorized obligation of
FWE I, enforceable in accordance with its terms and such obligations shall not be enjoined or
subject to discharge, impairment, release, avoidance, recharacterization, or subordination under
applicable law, the Plan or the Confirmation Order. The financial accommodations to be
extended pursuant to the Standby Loan Agreement (and other definitive documentation related
thereto) are reasonable and are being extended, and shall be deemed to have been extended, in
good faith and for legitimate business purposes.

               (b)       FWE I Sole Manager

                      (i)      Upon the Effective Date, the FWE I Sole Manager shall be
                               appointed. Upon the Effective Date, the new governance structure
                               of FWE I will be set forth in the FWE I LLC Agreement.

                      (ii)     On and after the Effective Date, the FWE I Sole Manager and Plan
                               Administrator shall mutually cooperate to establish any procedures
                               and protocols as they deem necessary to carry out their respective
                               duties; provided, however, that any such procedures and protocols
                               shall be consistent with the terms of this Plan and the Sole
                               Manager Agreement (as defined in the Apache Implementation
                               Agreement).

                     (iii)     FWE I shall indemnify and hold harmless the FWE I Sole Manager
                               solely in its capacity as such for any losses incurred in such
                               capacity, except to the extent such losses were the result of the
                               FWE I Sole Manager’s gross negligence or willful misconduct.

               5.13      Abandonment of Certain Properties

                Immediately upon the occurrence of the Effective Date, the Debtors’ rights to and
interests in executory contracts and unexpired federal leases, rights-of-way, and right-of-use-and-
easements listed on the Schedule of Abandoned Properties are abandoned pursuant to the Plan
without further notice to or order of the Bankruptcy Court pursuant to Sections 105(a) and 554(a)
of the Bankruptcy Code and/or deemed rejected pursuant to Section 365 of the Bankruptcy Code,
as applicable. The Abandoned Properties shall not be allocated to nor vest in the Post-Effective
Date Debtors or NewCo and its subsidiaries, including the Credit Bid Purchaser. Except as
otherwise provided in this Plan or the Confirmation Order, the Debtors, their Estates, and the
Post-Effective Date Debtors shall not be liable for any obligations whatsoever arising from or
relating to the post-Effective Date period with regards to the Abandoned Properties. Nothing in
this Plan or the Confirmation Order shall be construed as barring, waiving, or limiting the United
States’ rights to assert a claim against the Debtors, the Post-Effective Date Debtors or any co-
lessees or predecessors in interest with respect to the Abandoned Properties for any
decommissioning obligations for the Abandoned Properties.




                                                49
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 55 of 93




                5.14   Establishment of Claims Reserve.

               On the Effective Date, the Debtors shall, with the consent of the Requisite FLTL
Lenders and the DIP Lenders, establish and fund the Claims Reserve by depositing Cash, in the
amount of the Claims Reserve Amount into the Claims Reserve. The Claims Reserve shall be
used to pay Allowed Administrative Expense Claims, Allowed Priority Tax Claims, Allowed
Priority Non-Tax Claims, Allowed Other Secured Claims (to the extent such Claims do not
receive other treatment), Allowed Unsecured Trade Claims, and Cure Amounts in accordance
with the terms of this Plan. Any amounts remaining in the Claims Reserve after satisfaction of
all Allowed Administrative Expense Claims, Allowed Priority Tax Claims, Allowed Priority
Non-Tax Claims, Allowed Other Secured Claims, Allowed Unsecured Trade Claims, and Cure
Amounts shall constitute Residual Distributable Value.

                5.15   Plan Administrator Expense Reserve.

                On or before the Effective Date, the Plan Administrator shall establish the Plan
Administrator Expense Reserve. On the Effective Date, the Plan Administrator shall deposit
Cash in the Plan Administrator Expense Reserve Amount into the Plan Administrator Expense
Reserve. The Plan Administrator Expense Reserve shall be used by the Plan Administrator
solely to satisfy the expenses of the Plan Administrator and the Post-Effective Date Debtors as
set forth in this Plan. Any amount remaining in the Plan Administrator Expense Reserve after
the dissolution of all the Post-Effective Date Debtors shall constitute Residual Distributable
Value. In no event shall the Plan Administrator be required or permitted to use its personal funds
or assets for the purposes of carrying out its duties under this Plan.

                5.16   Continued Corporate Existence; Effectuating Documents; Further
Transactions.

                (a)     Except as otherwise provided in the Plan, the Debtors shall continue to
exist after the Effective Date as Post-Effective Date Debtors in accordance with the applicable
laws of the respective jurisdictions in which they are incorporated or organized and pursuant to
the Amended Organizational Documents.

                 (b)    On or after the Effective Date (in any case, following the consummation
of the Credit Bid Transaction), but subsequent to the consummation of the transactions
contemplated by the Credit Bid Purchase Agreement if the Credit Bid Transaction occurs,
without prejudice to the rights of any party to a contract or other agreement with any Post-
Effective Date Debtor, each Post-Effective Date Debtor may, in the sole discretion of the Plan
Administrator, take such action as permitted by applicable law, the applicable Amended
Organizational Documents or other applicable corporate governance documents, the Apache
Definitive Documents, any Additional Predecessor Agreement Documents, as such Post-
Effective Date Debtor may determine is reasonable and appropriate, including, causing: (i) the
consummation of a Divisional Merger(s) as contemplated by the Plan of Merger, (ii) the taking
of any action contemplated by any Additional Predecessor Agreement Documents and the
consummation thereof (including the formation of a new entity or consummation of a divisional
merger), (iii) a Post-Effective Date Debtor to be merged into another Post-Effective Date Debtor
or an affiliate of a Post-Effective Date Debtor; (iv) a Post-Effective Date Debtor to be dissolved;


                                                50
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 56 of 93




(v) the legal name of a Post-Effective Date Debtor to be changed; (vi) a Post-Effective Date
Debtor to convert its form of entity; or (vii) the closure of a Post-Effective Date Debtor’s
Chapter 11 Case on the Effective Date or any time thereafter, and such action and documents are
deemed to require no further action or approval (other than any requisite filings required under
the applicable state, provincial and federal or foreign law).

                (c)    On the Effective Date or as soon thereafter as is reasonably practicable (in
any case, following the consummation of the Credit Bid Transaction), but subsequent to the
consummation of the transactions contemplated by the Credit Bid Purchase Agreement if the
Credit Bid Transaction occurs, the Post-Effective Date Debtors, acting through the Plan
Administrator, may take all actions as may be necessary or appropriate to effect any transaction
described in, approved by, or necessary or appropriate to effectuate the Plan, including, (i) the
execution and delivery of appropriate agreements or other documents of merger, consolidation,
restructuring, conversion, disposition, transfer, dissolution, or liquidation containing terms that
are consistent with the terms of the Plan and the Plan Supplement and that satisfy the
requirements of applicable law and any other terms to which the applicable entities may agree;
(ii) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or
delegation of any Asset, property, right, liability, debt, or obligation on terms consistent with the
terms of the Plan and having other terms to which the applicable parties agree; (iii) the filing of
appropriate organizational documents governing the Post-Effective Date Debtors, including the
Post-Effective Date Debtors’ respective Amended Organizational Documents, and any
amendments or restatements thereto, or any documents governing any Post-Effective Date
Debtor’s reincorporation, merger, consolidation, conversion, or dissolution pursuant to
applicable law and, as necessary, other constituent documents, including, without limitation, the
organizational documents governing non-Debtor subsidiaries, as permitted by the laws of their
respective states of incorporation; (iv) the Restructuring Transactions; and (v) all other actions
that the applicable entities determine to be necessary or appropriate, including, making filings or
recordings that may be required by applicable law.

               5.17    Corporate Action.

                (a)     Upon the Effective Date, all actions contemplated by this Plan shall be
deemed authorized and approved in all respects, including (i) entry into or execution of the
Credit Bid Purchase Agreement and consummation of the transactions contemplated therein,
(ii) the assumption or assumption and assignment of executory contracts and unexpired leases as
provided herein, (iii) the appointment of the Plan Administrator and the FWE I Sole Manager,
(iv) the entry into or execution of the Apache Definitive Documents and all documentation
relating thereto, including the Initial Plan of Merger and Standby Credit Facility Documents, (v)
the entry into or execution of any Additional Predecessor Agreement Documents and all
documentation relating thereto, including any plan of merger, divisional merger, or the creation
of a new entity, (vi) entry into or execution of the Exit Facility Documents (and any other
documentation related thereto, including the New Intercreditor Agreement), (vii) any other
Restructuring Transaction, and (viii) all other actions contemplated by the Plan (whether to occur
before, on, or after the Effective Date), in each case in accordance with and subject to the terms
hereof. All matters provided for in this Plan involving the corporate or limited liability company
structure of the Debtors or the Post-Effective Date Debtors, and any corporate or limited liability
company action required by the Debtors or the Post-Effective Date Debtors in connection with


                                                 51
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 57 of 93




this Plan shall be deemed to have occurred and shall be in effect, without any requirement of
further action by the security holders, directors, managers, or officers of the Debtors or the Post-
Effective Date Debtors.

               (b)    On or before (as applicable) the Effective Date, the appropriate directors,
officers, and managers of the Debtors, the Plan Administrator, or the FWE I Sole Manager, as
applicable, shall be authorized and directed to issue, execute, and deliver the agreements,
documents, securities, and instruments contemplated by this Plan (or necessary or desirable to
effect the transactions contemplated by this Plan). The authorizations and approvals
contemplated by this Section 5.17 shall be effective notwithstanding any requirements under
nonbankruptcy law.

               5.18    Cancellation of Existing Securities and Agreements.

                Except for the purpose of evidencing a right to and allowing holders of Claims to
receive a distribution under this Plan, and except as otherwise set forth in the Plan, or in the Plan
Supplement or any related agreement, instrument, or document, on the Effective Date, all
agreements, instruments, notes, certificates, indentures, mortgages, security documents,
reimbursement obligations, and other instruments or documents evidencing or creating any
prepetition Claim or Interest (collectively, the “Cancelled Agreements”) (except that the
following shall not be Cancelled Agreements: (i) the agreements, instruments, notes, certificates,
indentures, mortgages, security documents, and other instruments or documents governing,
relating to and/or evidencing certain Intercompany Interests not modified by the Plan and any
rights of any holder in respect thereof and (ii) the Decommissioning Agreement, and any and all
bonds and letters of credit constituting Decommissioning Security) shall be deemed cancelled
and of no force or effect and the Debtors shall not have any continuing obligations thereunder;
provided, however, that each of the Cancelled Agreements shall continue in effect solely for the
purposes of, (x) allowing holders of Claims or Interests to receive distributions under the Plan on
account of such Claims or Interests and (y) allowing and preserving the rights of the Prepetition
FLFO Administrative Agent, the Prepetition FLFO Collateral Agent, the Prepetition FLTL
Agents, the Prepetition SLTL Administrative Agent, and the DIP Agent, as applicable, to
(1) make distributions on account of such Claims or Interests; (2) maintain, enforce, and exercise
their respective liens, including any charging liens, as applicable, under the terms of the
applicable agreements, or any related or ancillary document, instrument, agreement, or principle
of law, against any money or property distributed or allocable on account of such Claims, as
applicable; (3) seek compensation and reimbursement for any reasonable and documented fees
and expenses incurred in connection with the implementation of the Plan required to be paid
pursuant to the applicable agreement; (4) maintain, enforce, and exercise any right or obligation
to compensation, indemnification, expense reimbursement, or contribution, or any other claim or
entitlement that the Prepetition FLFO Administrative Agent, the Prepetition FLFO Collateral
Agent, the Prepetition FLTL Agents, the Prepetition SLTL Administrative Agent, and the DIP
Agent may have under this Plan, the applicable credit agreements, collateral agreements, pledge
agreements, direction letters or other related documents; and (5) appear and raise issues in these
Chapter 11 Cases or in any proceeding in the Bankruptcy Court or any other court after the
Effective Date on matters relating to this Plan or the applicable credit agreements; provided,
further, that the Prepetition FLFO Administrative Agent, the Prepetition FLFO Collateral Agent,
the Prepetition FLTL Agents, the Prepetition SLTL Administrative Agent, and the DIP Agent


                                                 52
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 58 of 93




may take such further action to implement the terms of the Plan, including the Restructuring
Transactions, as agreed to with the Debtors or the Post-Effective Date Debtors, as applicable to
the extent not inconsistent with the Confirmation Order or this Plan.

               5.19    Cancellation of Certain Existing Security Interests.

                Upon the full payment or other satisfaction of an Allowed Other Secured Claim,
or promptly thereafter, the holder of such Allowed Other Secured Claim shall deliver to the
Debtors or the Post-Effective Date Debtors, as applicable, any Collateral or other property of a
Debtor held by such holder, together with any termination statements, instruments of
satisfaction, or releases of all security interests with respect to its Allowed Other Secured Claim
that may be reasonably required to terminate any related financing statements, mortgages,
mechanics’ or other statutory Liens, or lis pendens, or similar interests or documents.

                Except, for the avoidance of doubt, with respect to any mortgages, deeds of trust,
Liens, pledges, and any other security interests of the Prepetition FLFO Administrative Agent or
the Exit Facility Agents, after the Effective Date and in accordance with the terms of the
Confirmation Order, the Debtors or the Post-Effective Date Debtors, at their expense, may, in
their sole discretion, take any action necessary to terminate, cancel, extinguish, and/or evidence
the release of any and all mortgages, deeds of trust, Liens, pledges, and other security interests
with respect to any Claim or Interest, including, without limitation, the preparation and filing of
any and all documents necessary to terminate, satisfy, or release any mortgages, deeds of trust,
Liens, pledges, and other security interests held by the Prepetition Agents, including, without
limitation, UCC-3 termination statements and mortgage release documentation.

               5.20    Intercompany Interests; Corporate Reorganization.

                To the extent reinstated under the Plan, on the Effective Date, the Intercompany
Interests (a) shall be reinstated for the ultimate benefit of the holders of Claims and Interests as
set forth in the Plan (b) without the need for any further corporate action or approval of any
board of directors, board of managers, managers, management, or stockholders of any Debtor or
Post-Effective Date Debtor, as applicable, the certificates and all other documents representing
the Intercompany Interests shall be deemed to be in full force and effect.

               5.21    Restructuring Transactions.

               On the Effective Date or as soon as reasonably practicable thereafter, the Debtors
or the Post-Effective Date Debtors, acting through the Plan Administrator, or the FWE I Sole
Manager, as applicable, may take all actions consistent with the Plan and the Confirmation
Order, as may be necessary or appropriate to effect any transaction described in, approved by,
contemplated by, or necessary to effectuate the Restructuring Transactions under and in
connection with the Plan.

               5.22    Liquidating Trust.

                In the event the Plan Administrator determines, in its discretion, that to carry out
and implement the provisions of this Plan certain assets should be transferred to a liquidating
trust for the benefit of one or more classes of Claims, (1) the terms of the liquidating trust shall

                                                53
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 59 of 93




be set forth in a liquidating trust agreement, (2) the liquidating trust shall be structured to qualify
as a “liquidating trust” within the meaning of Treasury Regulations section 301.7701-4(d) and in
compliance with Revenue Procedure 94-45, 1994-2 C.B. 684, and, thus, as a “grantor trust”
within the meaning of sections 671 through 679 of the Tax Code of which the holders of Claims
who become the liquidating trust beneficiaries (as determined for U.S. federal income tax
purposes) are the owners and grantors, consistent with the terms of the Plan, (3) the sole purpose
of the liquidating trust shall be the liquidation and distribution of the assets transferred to the
liquidating trust in accordance with Treasury Regulations section 301.7701-4(d), including the
resolution of Claims, with no objective to continue or engage in the conduct of a trade or
business, (4) all parties (including the Debtors, holders of Claims, and the trustee of the
liquidating trust) shall report consistently with such treatment (including the deemed receipt of
the underlying assets, subject to applicable liabilities and obligations, by the holders of Allowed
Claims, as applicable, followed by the deemed transfer of such assets to the liquidating trust), (5)
all parties shall report consistently with the valuation of the assets transferred to the liquidating
trust as determined by the trustee of the liquidating trust (or its designee), (6) the trustee of the
liquidating trust shall be responsible for filing returns for the trust as a grantor trust pursuant to
Treasury Regulations section 1.671-4(a), and (7) the trustee of the liquidating trust shall annually
send to each holder of an interest in the liquidating trust a separate statement regarding the
receipts and expenditures of the trust as relevant for U.S. federal income tax purposes. Subject
to definitive guidance from the Internal Revenue Service or a court of competent jurisdiction to
the contrary (including the receipt by the trustee of the liquidating trust of a private letter ruling
if the trustee so requests one, or the receipt of an adverse determination by the Internal Revenue
Service upon audit if not contested by the trustee), the trustee of the liquidating trust may timely
elect to (y) treat any portion of the liquidating trust allocable to Disputed Claims as a “disputed
ownership fund” governed by Treasury Regulations section 1.468B-9 (and make any appropriate
elections) and (z) to the extent permitted by applicable law, report consistently with the
foregoing for state and local income tax purposes. If a “disputed ownership fund” election is
made, (i) all parties (including the Debtors, holders of Claims, and the trustee of the liquidating
trust) shall report for U.S. federal, state, and local income tax purposes consistently with the
foregoing, and (ii) any tax imposed on the liquidating trust with respect to assets allocable to
Disputed Claims (including any earnings thereon and any gain recognized upon the actual or
deemed disposition of such assets) will be payable out of such assets and, in the event of
insufficient Cash to pay any such taxes, the trustee of the liquidating trust may sell all or part of
such assets to pay the taxes. The trustee of the liquidating trust may request an expedited
determination of taxes of the liquidating trust, including any reserve for Disputed Claims, under
section 505(b) of the Bankruptcy Code for all tax returns filed for, or on behalf of, the liquidating
trust for all taxable periods through the dissolution of the liquidating trust.

               5.23    Securities Exemptions.

               (a)    The offer, issuance, and distribution of the New Equity Interests (other
than the Backstop Commitment Premium Equity Interests, the New Money Warrants, or any
New Equity Interests issued upon exercise of the New Money Warrants or under the
Management Incentive Plan), the Subscription Rights, the SLTL Warrants, and the GUC
Warrants to holders of Allowed FLTL Claims, Allowed SLTL Claims, and General Unsecured
Claims, as applicable, under Article IV of this Plan, and the New Equity Interests issued upon
exercise of the Subscription Rights, the SLTL Warrants, or the GUC Warrants, shall be exempt,


                                                  54
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 60 of 93




pursuant to section 1145 of the Bankruptcy Code, without further act or actions by any Person,
from registration under the Securities Act, and all rules and regulations promulgated thereunder,
and any other applicable securities laws, to the fullest extent permitted by section 1145 of the
Bankruptcy Code. The New Equity Interests, the Subscription Rights, the SLTL Warrants, and
GUC Warrants issued pursuant to section 1145(a) of the Bankruptcy Code may be resold without
registration under the Securities Act or other federal securities laws pursuant to the exemption
provided by section 4(a)(1) of the Securities Act, unless the holder is an “underwriter” with
respect to such Securities, as that term is defined in section 1145(b) of the Bankruptcy Code. In
addition, such section 1145 exempt Securities generally may be resold without registration under
state securities laws pursuant to various exemptions provided by the respective laws of the
several states.

               (b)    The issuance and sale of the Backstop Commitment Premium Equity
Interests, and the New Money Warrants (including any New Equity Interests issued upon
exercise of the New Money Warrants) under this Plan shall be exempt from registration under
the Securities Act or any other applicable securities laws to the fullest extent permitted by
section 4(a)(2) of the Securities Act and/or Regulation D thereunder. The Backstop
Commitment Premium Equity Interests, and the New Money Warrants (including any New
Equity Interests issued upon exercise of the New Money Warrants) issued in reliance on the
exemption from registration set forth in section 4(a)(2) of the Securities Act and/or Regulation D
thereunder, will be considered “restricted securities” and may not be transferred except pursuant
to an effective registration statement or under an available exemption from the registration
requirements of the Securities Act, such as, under certain conditions, the resale provisions of
Rule 144 of the Securities Act.

                (c)     None of the Debtors, NewCo and its subsidiaries (including the Credit Bid
Purchaser), or any other Person shall be required to provide any further evidence other than the
Plan or the Confirmation Order with respect to the treatment of the New Equity Interests
(including any New Equity Interests issued upon exercise of the Subscription Rights, the New
Money Warrants, the SLTL Warrants or the GUC Warrants), the Subscription Rights, the New
Money Warrants, the SLTL Warrants, or the GUC Warrants, under applicable securities laws.
DTC and any transfer agent (as applicable) shall be required to accept and conclusively rely
upon the Plan or Confirmation Order in lieu of a legal opinion regarding whether the New Equity
Interests (including any New Equity Interests issued upon exercise of the Subscription Rights,
the New Money Warrants, the SLTL Warrants or the GUC Warrants), the Subscription Rights,
the New Money Warrants, the SLTL Warrants, or the GUC Warrants are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and depository services (to
the extent applicable).

                (d)    Notwithstanding anything to the contrary in this Plan, no Person
(including DTC and any transfer agent) shall be entitled to require a legal opinion regarding the
validity of any transaction contemplated by the Plan, including whether the New Equity Interests
(including any New Equity Interests issued upon exercise of the Subscription Rights, the New
Money Warrants, the SLTL Warrants or the GUC Warrants), the Subscription Rights, the New
Money Warrants, the SLTL Warrants, or the GUC Warrants are exempt from registration and/or
eligible for DTC book-entry delivery, settlement, and depository services.



                                               55
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 61 of 93




               5.24    Closing of Chapter 11 Cases.

               After the Effective Date, the Plan Administrator shall be authorized, but not
directed, to submit an order to Bankruptcy Court under certification of counsel that is in form
and substance acceptable to the U.S. Trustee that closes and issues a final decree for each of the
Chapter 11 Cases.



ARTICLE VI.            DISTRIBUTIONS.

               6.1     Distributions Generally.

             The Plan Administrator shall make all Distributions to the appropriate holders of
Allowed Claims in accordance with the terms of this Plan.

               6.2     No Postpetition Interest on Claims.

               Except with respect to the FLFO Claims of the Prepetition FLFO Secured Parties
or as otherwise specifically provided for in the Plan, the Confirmation Order, or another order of
the Bankruptcy Court, postpetition interest shall not accrue or be paid on any Claims, and no
holder of a Claim shall be entitled to interest accruing on such Claim on or after the Petition
Date.

               6.3     Date of Distributions.

                Except as otherwise provided in this Plan, the Plan Administrator shall make Plan
Distributions to holders of Allowed Claims after (a) funding of the Professional Fee Escrow and
(b) satisfaction in full or establishment of reserves sufficient to pay claims in the Claims Reserve,
as soon as reasonably practicable after the Effective Date and thereafter, the Plan Administrator
shall from time to time determine the subsequent Distribution Dates.

               6.4     Distribution Record Date.

                As of the close of business on the Distribution Record Date, the various lists of
holders of Claims in each Class as maintained by the Debtors or their agents, shall be deemed
closed, and there shall be no further changes in the record holders of any Claims after the
Distribution Record Date. Neither the Debtors nor the Plan Administrator shall have any
obligation to recognize any transfer of a Claim occurring after the close of business on the
Distribution Record Date. In addition, with respect to payment of any Cure Amounts or disputes
over any Cure Amounts, neither the Debtors nor the Plan Administrator shall have any obligation
to recognize or deal with any party other than the non-Debtor party to the applicable executory
contract or unexpired lease, even if such non-Debtor party has sold, assigned, or otherwise
transferred its Claim for a Cure Amount.




                                                  56
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 62 of 93




               6.5     Distributions after Effective Date

             Distributions made after the Effective Date to holders of Disputed Claims that are
not Allowed Claims as of the Effective Date but which later become Allowed Claims shall be
deemed to have been made on the Effective Date.

               6.6     Delivery of Distributions.

               Subject to Bankruptcy Rule 9010, the Plan Administrator shall make all
Distributions to any holder of an Allowed Claim as and when required by this Plan at (a) the
address of such holder on the books and records of the Debtors or their agents or (b) at the
address in any written notice of address change delivered to the Debtors or the Plan
Administrator, including any addresses included on any transfers of Claim filed pursuant to
Bankruptcy Rule 3001. In the event that any Distribution to any holder is returned as
undeliverable, no Distribution or payment to such holder shall be made unless and until the Plan
Administrator has been notified of the then-current address of such holder, at which time or as
soon thereafter as reasonably practicable such Distribution shall be made to such holder without
interest.

               6.7     Unclaimed Property.

                One year from the later of: (a) the Effective Date and (b) the date that is ten (10)
Business Days after the date a Claim is first Allowed, all distributions that remain payable on
account of such Claim shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code and shall revert to the Post-Effective Date Debtors or their successors or
assigns, and all claims of any other Person (including the holder of a Claim in the same Class) to
such distribution shall be discharged and forever barred. The Post-Effective Date Debtors and
the Plan Administrator shall have no obligation to attempt to locate any holder of an Allowed
Claim other than by reviewing the Debtors’ books and records and the Bankruptcy Court’s
filings.

        For the avoidance of doubt, a distribution shall be deemed unclaimed if a holder has not:
(a) accepted a particular distribution or, in the case of distributions made by check, negotiated
such check; (b) given notice to the Post-Effective Date Debtors or the Plan Administrator of an
intent to accept a particular distribution; (c) responded to the Debtors’, the Post-Effective Date
Debtors’, or the Plan Administrator’s requests for information necessary to facilitate a particular
distribution; or (d) taken any other action necessary to facilitate such distribution.

               6.8     Satisfaction of Claims.

              Unless otherwise provided herein, any distributions and deliveries to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement,
and discharge of and exchange for such Allowed Claims.

               6.9     Manner of Payment under Plan.

              Except as specifically provided herein, at the option of the Debtors, the Post-
Effective Date Debtors, or the Plan Administrator, as applicable, any Cash payment to be made


                                                 57
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 63 of 93




under the Plan may be made by a check or wire transfer or as otherwise required or provided in
applicable agreements or customary practices of the Debtors.

               6.10   De Minimis Cash Distributions.

               The Plan Administrator shall not be required to make any payment to any holder
of an Allowed Claim on any Distribution Date of Cash in an amount less than one-hundred
dollars ($100); provided, however, that if any Plan Distribution is not made pursuant to this
Section 6.10, such Distribution shall be added to any subsequent Plan Distribution to be made on
behalf of the holder’s Allowed Claim. The Plan Administrator shall not be required to make any
final Plan Distributions of Cash in an amount less than fifty dollars ($50) to any holder of an
Allowed Claim. If the amount of any final Plan Distributions to holders of Allowed Claims
would be fifty dollars ($50) or less, then no further Plan Distribution shall be made by the Plan
Administrator and any surplus Cash shall be donated and distributed to a Tax Code § 501(c)(3)
tax-exempt organization selected by the Plan Administrator.

               6.11   No Distribution in Excess of Amount of Allowed Claim.

              Notwithstanding anything to the contrary in this Plan, no holder of an Allowed
Claim shall receive, on account of such Allowed Claim, Plan Distributions in excess of the
Allowed amount of such Claim.

               6.12   Allocation of Distributions Between Principal and Interest.

                Except with respect to the FLFO Claims of the Prepetition FLFO Secured Parties
or as otherwise required by law, consideration received in respect of an Allowed Claim is
allocable first to the principal amount of the Claim (as determined for U.S. federal income tax
purposes) and then, to the extent of any excess, to the remainder of the Claim, including any
Claim for accrued but unpaid interest.

               6.13   Setoffs and Recoupments.

                Each Post-Effective Date Debtor, or such entity’s designee as instructed by such
Post-Effective Date Debtor or the Plan Administrator, may, pursuant to section 553 of the
Bankruptcy Code or applicable nonbankruptcy law, offset or recoup against any Allowed Claim,
and the distributions to be made pursuant to the Plan on account of such Allowed Claim any and
all claims, rights, and Causes of Action that a Post-Effective Date Debtor or its successors may
hold against the holder of such Allowed Claim after the Effective Date to the extent such setoff
or recoupment is either (a) agreed in amount among the relevant Post-Effective Date Debtor(s),
and holder of the Allowed Claim or (b) otherwise adjudicated by the Bankruptcy Court or
another court of competent jurisdiction; provided, that neither the failure to effect a setoff or
recoupment nor the allowance of any Claim hereunder shall constitute a waiver or release by a
Post-Effective Date Debtor or its successor of any claims, rights, or Causes of Action that a Post-
Effective Date Debtor or its successor or assign may possess against such holder.




                                                58
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 64 of 93




               6.14    Withholding and Reporting Requirements.

                (a)     Withholding Rights. In connection with this Plan, any party issuing any
instrument or making any Plan Distribution described in this Plan shall comply with all
applicable tax withholding and reporting requirements imposed by any Governmental Unit, and
all Plan Distributions pursuant to this Plan and all related agreements shall be subject to any such
withholding or reporting requirements. Notwithstanding the foregoing, each holder of an
Allowed Claim or any other Person that receives a Plan Distribution pursuant to this Plan shall
have responsibility for any taxes imposed by any Governmental Unit, including, income,
withholding, and other taxes, on account of such Plan Distribution. Any party issuing any
instrument or making any Plan Distribution pursuant to this Plan has the right, but not the
obligation, to not make a Plan Distribution until such holder has made arrangements satisfactory
to such issuing or disbursing party for payment of any such tax obligations. Notwithstanding any
provision in the Plan to the contrary, any party issuing any instrument or making any Plan
Distribution pursuant to this Plan shall be authorized to take all actions necessary or appropriate
to comply with such withholding and reporting requirements, including liquidating a portion of
the distribution to be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information necessary to
facilitate such distributions or establishing any other mechanisms they believe are reasonable and
appropriate.

               (b)     Forms. Any party entitled to receive any property as an issuance or Plan
Distribution under this Plan shall, upon reasonable request, deliver to the Plan Administrator or
such other Person designated by the Plan Administrator (which entity shall subsequently deliver
to the Plan Administrator or such other Person any applicable IRS Form W-8 or Form W-9
received) an appropriate Form W-9 or (if the payee is a non-U.S. Person) Form W-8, unless such
Person is exempt under the Tax Code and so notifies the Plan Administrator or such other
Person. If such request is made by the Plan Administrator or such other Person designated by the
Plan Administrator and the holder fails to comply before the date that is 210 days after the
request is made, the amount of such Plan Distribution shall irrevocably revert to the Debtors and
any Claim in respect of such Plan Distribution shall be discharged and forever barred from
assertion against any Debtor and its respective property.

               6.15    Claims Paid by Third Parties.

                The Plan Administrator shall reduce in full a Claim, and such Claim shall be
Disallowed without a Claims objection having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court, to the extent that the holder of such Claim
receives payment in full on account of such Claim from a party that is not the Debtors or the
Post-Effective Date Debtors. If a holder of a Claim receives a Distribution from the Debtors or
the Post-Effective Date Debtors on account of such Claim and also receives payment from a
third party on account of such Claim, such holder shall, within fourteen (14) days of receipt
thereof, repay or return the Plan Distribution to the Debtors or the Post-Effective Date Debtors,
to the extent the holder’s total recovery on account of such Claim from the third party and under
this Plan exceeds the total Allowed amount of such Claim as of the date of any such Plan
Distribution under this Plan. The failure of such holder to timely repay or return such
Distribution shall result in the holder owing the Post-Effective Date Debtors interest on such


                                                59
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 65 of 93




amount owed for each Business Day after the 14-day grace period specified above until the
amount is repaid.

               6.16   Claims Payable by Third Parties.

                No Distributions shall be made on account of an Allowed Claim that is payable
pursuant to one of the insurance policies to which the Debtors’ are a beneficiary until the holder
of such Allowed Claim has exhausted all remedies with respect to such insurance policy;
provided, however, that this Section 6.16 shall not restrict Plan Distributions on an Allowed
Claim that is Allowed in an amount that does not exceed an applicable self-insured retention or
deductible amount under one or more such insurance policies. To the extent that one or more of
the insurers agrees to satisfy a Claim in whole or in part, then immediately upon such insurers’
satisfaction, such Claim may be expunged to the extent of any agreed upon satisfaction on the
Claims register by the Plan Administrator without a Claims objection having to be filed and
without any further notice to or action, order, or approval of the Bankruptcy Court.



ARTICLE VII.          PROCEDURES FOR DISPUTED CLAIMS.

               7.1    Allowance of Claims.

               Except as expressly provided in the Plan or in any order entered in the Chapter 11
Cases before the Effective Date (including the Confirmation Order), no Claim shall become an
Allowed Claim unless and until such Claim is deemed Allowed pursuant to the Plan or a Final
Order, including the Confirmation Order (when it becomes a Final Order), Allowing such Claim.
On and after the Effective Date, each of the Debtors or the Post-Effective Date Debtors shall
have and retain any and all rights and defenses such Debtor had with respect to any Claim
immediately before the Effective Date.

               7.2    Claims Objections.

               Except insofar as a Claim is Allowed under the Plan, the Debtors or the Post-
Effective Date Debtors (acting through the Plan Administrator), as applicable, shall be entitled to
object to Claims. Except as otherwise expressly provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the Effective Date,
the Post-Effective Date Debtors and the Plan Administrator shall have the authority (a) to file,
withdraw, or litigate to judgment objections to Claims; (b) to settle or compromise any Disputed
Claim without any further notice to or action, order, or approval by the Bankruptcy Court; and
(c) to administer and adjust the Debtors’ claims register to reflect any such settlements or
compromises without any further notice to or action, order, or approval by the Bankruptcy Court.

               7.3    Estimation of Claims.

              Before or after the Effective Date, the Debtors, the Post-Effective Date Debtors,
and the Plan Administrator may at any time request that the Bankruptcy Court estimate any
Disputed Claim that is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy
Code for any reason, regardless of whether any party previously has objected to such Claim or


                                                60
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 66 of 93




whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
retain jurisdiction to estimate any such Claim, including during the litigation of any objection to
any Claim or during the appeal relating to such objection. In the event that the Bankruptcy Court
estimates any Disputed, contingent, or unliquidated Claim, that estimated amount shall constitute
either the Allowed amount of such Claim or a maximum limitation on such Claim for all
purposes under the Plan (including for purposes of distributions), as determined by the
Bankruptcy Court. If the estimated amount constitutes a maximum limitation of the amount of
such Claim, the Debtors, the Post-Effective Date Debtors, or the Plan Administrator, as
applicable, may elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no event
shall any holder of a Claim that has been estimated pursuant to section 502(c) of the Bankruptcy
Code or otherwise be entitled to seek reconsideration of such estimation unless such holder has
filed a motion requesting the right to seek such reconsideration on or before 21 days after the
date on which such Claim is estimated.

               7.4    Adjustment to Claims Register Without Objection.

                Any duplicate Claim or Interest or any Claim or Interest that has been paid or
satisfied, or any Claim that has been amended or superseded, may be adjusted or expunged on
the claims register by the Debtors or the Post-Effective Date Debtors (at the direction of the Plan
Administrator) upon stipulation between the parties in interest without a Claims objection having
to be filed and without any further notice or action, order, or approval of the Bankruptcy Court.

               7.5    Time to File Objections to Claims.

               Any objections to a Claim shall be filed on or before the date that is the later of
(a) 180 days after the Effective Date and (b) such later date as may be fixed by the Bankruptcy
Court, after notice and a hearing, upon a motion by the Post-Effective Date Debtors, as such
deadline may be extended from time to time.

               7.6    Disallowance of Claims.

                Any Claims held by Entities from which property is recoverable under sections
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under
sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be
deemed Disallowed pursuant to section 502(d) of the Bankruptcy Code, and holders of such
Claims may not receive any distributions on account of such Claims until such time as such
Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect
thereto has been entered and all sums due, if any, to the Debtors by that Entity have been turned
over or paid to the Debtors or the Post-Effective Date Debtors.

               7.7    Amendments to Claims.

               On or after the Effective Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be filed or amended without the prior authorization of the Bankruptcy
Court, and the Post-Effective Date Debtors.




                                                61
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 67 of 93




               7.8    No Distributions Pending Allowance.

               If an objection, motion to estimate, or other challenge to a Claim is filed, no
payment or distribution provided under the Plan shall be made on account of such Claim unless
and until (and only to the extent that) such Claim becomes an Allowed Claim.

               7.9    Distributions After Allowance.

                To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan. As soon as practicable after the date on which the order or judgment of
the Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the Plan
Administrator shall provide to the holder of such Allowed Claim the distribution (if any) to
which such holder is entitled under the Plan as of the Effective Date, without any interest to be
paid on account of such Claim unless required by the Bankruptcy Code.

               7.10   Claims Resolution Procedures Cumulative.

              All of the Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved in accordance with the Plan or any mechanism
approved by the Bankruptcy Court.



ARTICLE VIII.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

               8.1    General Treatment.

                (a)     As of and subject to the occurrence of the Effective Date, all executory
contracts and unexpired leases to which any of the Debtors are parties shall be deemed rejected,
unless such contract or lease (i) was previously assumed or rejected by the Debtors pursuant to
an order of the Bankruptcy Court; (ii) previously expired or terminated pursuant to its own terms
or by agreement of the parties thereto; (iii) is the subject of a motion to assume filed by the
Debtors on or before the Confirmation Date; (iv) is identified in Sections 8.4 or 8.5 of the Plan;
or (v) is identified for assumption on the Schedule of Assumed Contracts included in the Plan
Supplement, which Schedule of Assumed Contracts will identify executory contracts or
unexpired leases for assumption and assignment to the Credit Bid Purchaser in accordance with
the Credit Bid Purchase Agreement. To the extent the Decommissioning Agreement is an
executory contract, it will be assumed and become the obligation of FWE I under the Initial Plan
of Merger.

              (b)      Subject to the occurrence of the Effective Date, entry of the Confirmation
Order by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and
assignments, or rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the
Bankruptcy Code and a determination by the Bankruptcy Court that the Credit Bid Purchaser or
Post-Effective Date Debtors, as applicable, have provided adequate assurance of future
performance under such assumed executory contracts and unexpired leases. Each executory


                                               62
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 68 of 93




contract and unexpired lease assumed or assumed and assigned pursuant to the Plan shall vest in
and be fully enforceable by the Credit Bid Purchaser or Post-Effective Date Debtors, as
applicable, in accordance with its terms, except as modified by the provisions of the Plan, any
order of the Bankruptcy Court authorizing and providing for its assumption, or applicable law.

                (c)    To the maximum extent permitted by law, to the extent any provision in
any executory contract or unexpired lease assumed pursuant to the Plan restricts or prevents, or
purports to restrict or prevent, or is breached or deemed breached by, the assumption of such
executory contract or unexpired lease (including any “change of control” provision), then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-Debtor party thereto to terminate such executory contract or unexpired lease or to
exercise any other default-related rights with respect thereto.

               (d)     Subject to the terms of the Credit Bid Purchase Agreement, the Debtors
reserve the right, on or before 5:00 p.m. (prevailing Central Time) on the date that is seven (7)
days before the Confirmation Hearing, or such other time as may be agreed in writing between
the Debtors and the applicable counterparty, to amend the Schedule of Assumed Contracts to add
or remove any executory contract or unexpired lease; provided that if the Confirmation Hearing
is adjourned or continued, such amendment right shall be extended to 5:00 p.m. (prevailing
Central Time) on the date that is seven (7) days before the rescheduled or continued
Confirmation Hearing, and this provision shall apply in the case of any and all subsequent
adjournments and continuances of the Confirmation Hearing; provided, further that, subject to
the terms of the Credit Bid Purchase Agreement, the Debtors may amend the Schedule of
Assumed Contracts to add or delete any executory contracts or unexpired leases after such date
to the extent agreed with the relevant counterparties and entry of an order of the Bankruptcy
Court.

               8.2    Determination of Cure Amounts and Deemed Consent.

              (a)     Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in
Cash on the Effective Date in accordance with the terms of the Credit Bid Purchase Agreement
or on such other terms as the parties to such executory contracts or unexpired leases and the
Debtors may otherwise agree.

                (b)     The Debtors shall file, as part of the Plan Supplement, the Schedule of
Assumed Contracts. At least ten (10) days before the Confirmation Hearing, the Debtors shall
serve a notice on parties to executory contracts or unexpired leases to be assumed or assumed
and assigned reflecting the Debtors’ intention to potentially assume or assume and assign to the
Credit Bid Purchaser in accordance with the terms of the Credit Bid Purchase Agreement the
contract or lease in connection with this Plan or the Credit Bid Purchase Agreement and, where
applicable, setting forth the proposed Cure Amount (if any). Any objection by a counterparty
to an executory contract or unexpired lease to the proposed assumption, assumption and
assignment, or related Cure Amount must be filed, served, and actually received by the
Debtors within ten (10) days of the service of the assumption notice, or such shorter period
as agreed to by the parties or authorized by the Bankruptcy Court. Any counterparty to an
executory contract or unexpired lease that does not timely object to the notice of the proposed


                                               63
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 69 of 93




assumption of such executory contract or unexpired lease shall be deemed to have assented to
assumption of the applicable executory contract or unexpired lease notwithstanding any
provision thereof that purports to (i) prohibit, restrict, or condition the transfer or assignment of
such contract or lease; (ii) terminate or modify, or permit the termination or modification of, a
contract or lease as a result of any direct or indirect transfer or assignment of the rights of any
Debtor under such contract or lease or a change, if any, in the ownership or control to the extent
contemplated by the Plan; (iii) increase, accelerate, or otherwise alter any obligations or
liabilities of any Debtor, or any Post-Effective Date Debtor, under such executory contract or
unexpired lease; or (iv) create or impose a Lien upon any property or Asset of any Debtor, or
Post-Effective Date Debtor, as applicable. Each such provision shall be deemed to not apply to
the assumption of such executory contract or unexpired lease pursuant to the Plan and
counterparties to assumed executory contracts or unexpired leases that fail to object to the
proposed assumption in accordance with the terms set forth in this Section 8.2(b), shall forever
be barred and enjoined from objecting to the proposed assumption or to the validity of such
assumption (including with respect to any Cure Amounts or the provision of adequate assurance
of future performance), or taking actions prohibited by the foregoing or the Bankruptcy Code on
account of transactions contemplated by the Plan.

               (c)     If there is an Assumption Dispute pertaining to assumption of an
executory contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such
dispute shall be heard by the Bankruptcy Court before such assumption being effective;
provided, that, subject to the terms of the Credit Bid Purchase Agreement, the Debtors or Post-
Effective Date Debtors, as applicable, may settle any Assumption Dispute without any further
notice to any party or any action, order, or approval of the Bankruptcy Court.

                (d)    To the extent an Assumption Dispute relates solely to the Cure Amount,
subject to the terms of the Credit Bid Purchase Agreement, the Debtors may assume and/or
assume and assign the applicable executory contract or unexpired lease before the resolution of
the Assumption Dispute; provided, that the Post-Effective Date Debtors or Credit Bid Purchaser,
as applicable shall be responsible to pay the determined amount to be Allowed by the
Bankruptcy Court or otherwise agreed to by such non-Debtor party. The Debtors or Post-
Effective Date Debtors, as applicable, subject to the terms of the Credit Bid Purchase
Agreement, may settle any dispute regarding the Cure Amount or the nature thereof without any
further notice to any party or any action, order, or approval of the Bankruptcy Court.

               (e)     Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction
of any Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed executory contract
or unexpired lease at any time before the date that the Debtors assume or assume and assign such
executory contract or unexpired lease. Any proofs of Claim filed with respect to an executory
contract or unexpired lease that has been assumed or assumed and assigned shall be deemed
Disallowed and expunged, without further notice to or action, order, or approval of the
Bankruptcy Court or any other Person, upon the assumption of such executory contract or
unexpired leases.



                                                 64
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 70 of 93




               8.3    Rejection Damages Claims.

              In the event that the rejection of an executory contract or unexpired lease
hereunder results in damages to the other party or parties to such contract or lease, any
Claim for such damages shall be classified and treated in Class 6B (General Unsecured
Claims). A proof of such Claim must be filed with the Bankruptcy Court and served upon
counsel for the Debtors, Post-Effective Date Debtor, or the Plan Administrator, as
applicable, by the later of (i) thirty (30) days after the filing and service of the notice of the
occurrence of the Effective Date; and (ii) thirty (30) days after entry of an Order rejecting
such contract or lease if such contract or lease is the subject of a pending Assumption
Dispute.

               8.4    Survival of the Debtors’ Indemnification Obligations.

                Notwithstanding anything in the Plan (including Section 10.3 of the Plan), any
Indemnification Obligation to indemnify current and former officers, directors, members,
managers, agents, or employees with respect to all present and future actions, suits, and
proceedings against the Debtors or such officers, directors, members, managers, agents, or
employees based upon any act or omission for or on behalf of the Debtors shall (a) remain in full
force and effect, (b) not be discharged, impaired, or otherwise affected in any way, including by
the Plan, the Plan Supplement, or the Confirmation Order, (c) not be limited, reduced or
terminated after the Effective Date, and (d) survive unimpaired and unaffected irrespective of
whether such Indemnification Obligation is owed for an act or event occurring before, on or after
the Petition Date, provided, that the Post-Effective Date Debtors shall not indemnify officers,
directors, members, or managers, as applicable, of the Debtors for any claims or Causes of
Action that are not indemnified by such Indemnification Obligation. All such obligations shall
be deemed and treated as executory contracts to be assumed by the Debtors under the Plan and
shall continue as obligations of the Post-Effective Date Debtors. Any claim based on the
Debtors’ obligations under the Plan shall not be a Disputed Claim or subject to any objection, in
either case, by reason of section 502(e)(1)(B) of the Bankruptcy Code.

               8.5    Insurance Policies.

               (a)     All insurance policies to which any Debtor is a party as of the Effective
Date, including any D&O Policy, shall be deemed to be and treated as executory contracts and
shall be assumed by and vest in the applicable Debtors or the Post-Effective Date Debtors and
shall continue in full force and effect thereafter in accordance with their respective terms.
Coverage for defense and indemnity under the D&O Policy shall remain available to all
individuals within the definition of “Insured” in any D&O Policy.

                (b)    In addition, after the Effective Date, the Post-Effective Date Debtors or
Plan Administrator shall not terminate or otherwise reduce the coverage under any D&O Policy
(including any “tail policy”) in effect as of the Petition Date, and any current and former
directors, officers, members, managers, agents or employees of any of the Debtors who served in
such capacity at any time before the Effective Date shall be entitled to the full benefits of any
such D&O Policy for the full term of such policy regardless of whether such members,



                                               65
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 71 of 93




managers, directors, and/or officers remain in such positions after the Effective Date to the extent
set forth in such policies.

               8.6     Modifications, Amendments, Supplements, Restatements, or Other
Agreements.

               Unless otherwise provided herein or by separate order of the Bankruptcy Court,
each executory contract and unexpired lease that is assumed shall include any and all
modifications, amendments, supplements, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner affects such
executory contract or unexpired lease, without regard to whether such agreement, instruments, or
other document is listed in any notices of assumed contracts.

               8.7     Reservation of Rights.

               (a)     Neither the exclusion nor the inclusion by the Debtors of any contract or
lease on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything
contained in the Plan, shall constitute an admission by the Debtors that any such contract or lease
is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective
Date Debtors or their respective affiliates has any liability thereunder.

                (b)    Except as explicitly provided in the Plan, nothing in the Plan shall waive,
excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other
rights of the Debtors or the Post-Effective Date Debtors under any executory or non-executory
contract or unexpired or expired lease.

               (c)    Nothing in the Plan shall increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Post-Effective Date Debtors, as
applicable, under any executory or non-executory contract or unexpired or expired lease.

               (a)    If there is a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of its assumption under the Plan, the Debtors or the Post-
Effective Date Debtors, as applicable, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter their treatment of such contract or lease.



ARTICLE IX.            CONDITIONS PRECEDENT TO OCCURRENCE OF EFFECTIVE
                       DATE.

               9.1     Conditions Precedent to Effective Date.

               The Effective Date shall not occur unless all of the following conditions precedent
have been satisfied or waived in accordance with the Plan:

               (a)     the Plan Supplement has been filed;




                                                66
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 72 of 93




                (b)    the Bankruptcy Court shall have entered the Confirmation Order, which
order shall be a Final Order;

                 (c)   the Definitive Documents shall be (i) consistent with the Restructuring
Support Agreement and otherwise acceptable to the parties thereto consistent with their
respective consent and approval rights as set forth in the Restructuring Support Agreement [and
(ii) acceptable to the Prepetition FLFO Administrative Agent and the First Lien Exit Facility
Agent solely to the extent provided and consistent with their consent and approval rights as set
forth in this Plan;

               (d)      the Restructuring Support Agreement shall not have been terminated and
shall remain in full force and effect;

             (e)     all conditions precedent to the effectiveness of the Apache Definitive
Documents shall have been satisfied or waived by the party having the right to waive the same;

               (f)    the Debtors shall have implemented the Restructuring Transactions and all
other transactions contemplated by the Plan and the Restructuring Support Agreement in a
manner consistent in all respects with the Plan and Restructuring Support Agreement;

               (g)      the Amended Organizational Documents shall become effective and in full
force and effect as of the Effective Date;

               (h)      the NewCo Organizational Documents shall become effective and in full
force and effect as of the Effective Date;

            (i)     the conditions precedent to the effectiveness of the First Lien Exit Facility
Commitment Letter shall have been satisfied or duly waived in writing;

            (j)     the conditions precedent to the effectiveness of the Second Lien Backstop
Commitment Letter shall have been satisfied or duly waived in writing;

             (k)     the conditions precedent to the effectiveness of the FLTL ERO Backstop
Agreement shall have been satisfied or duly waived in writing;

             (l)     the conditions precedent to the effectiveness of the SLTL ERO Backstop
Agreement shall have been satisfied or duly waived in writing

                (m)    the conditions precedent to the effectiveness of the First Lien Exit Facility
(as determined in the First Lien Exit Facility Documents and the First Lien Exit Facility
Commitment Letter) shall have been satisfied or duly waived in writing and the First Lien Exit
Facility Lenders and the First Lien Exit Facility shall have closed substantially simultaneously
with the effectiveness of the Plan;

               (n)   the conditions precedent to the effectiveness of the Second Lien Exit
Facility (as determined in the Second Lien Exit Facility Documents and the Second Lien
Backstop Commitment Letter) shall have been satisfied or duly waived in writing and the Second



                                                67
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 73 of 93




Lien Exit Facility Lenders and the Second Lien Exit Facility shall have closed substantially
simultaneously with the effectiveness of the Plan;

               (o)      the New Intercreditor Agreement shall have been executed and delivered
by each of the parties thereto;

               (p)     the Equity Rights Offerings shall have been consummated;

               (q)    the conditions precedent to the effectiveness of the Credit Bid Purchase
Agreement shall have been satisfied or duly waived in writing in accordance with the terms of
the Credit Bid Purchase Agreement and the Credit Bid Transaction Closing shall have occurred
or will occur simultaneously with the effectiveness of the Plan, including, without limitation,
payment of the New Money Consideration by Buyers to Sellers at Closing pursuant to the terms
thereof;

               (r)     the Debtors shall have obtained all authorizations, consents, regulatory
approvals, rulings, or documents (other than any such authorization, consent, regulatory
approval, ruling, or document that is customarily obtained or completed after assignment,
conveyance or vesting of an applicable Asset) that, after giving effect to the entry of the
Confirmation Order, are necessary to implement and effectuate the Plan, including Bankruptcy
Court approval, and each of the other transactions contemplated by the Restructuring, and such
authorizations, consents, regulatory approvals, rulings, or documents shall not be subject to
unfulfilled conditions and shall be in full force and effect, and all applicable regulatory waiting
periods shall have expired;

             (s)    no event of default under the DIP Documents shall have occurred or be
continuing and an acceleration of the obligations or termination of the DIP Lenders’
commitments under the DIP Documents shall not have occurred; and

              (t)    all Restructuring Expenses shall have been indefeasibly paid in full in
accordance with Section 2.6.

               9.2     Waiver of Conditions Precedent.

                (a)     With the prior written consent of the Required DIP Lenders, the Requisite
FLTL Lenders, the conditions precedent to the occurrence of the Effective Date set forth in
Section 9.1 of the Plan may be waived, in whole or in part, by the Debtors, without leave of or
order of the Bankruptcy Court; provided that, a waiver of the conditions precedent to the
occurrence of the Effective Date set forth in Sections 9.1(c), (d), (e), and (f) of the Plan shall also
require the prior written consent of the Apache PSA Parties; provided, further, that a waiver of
any of the conditions precedent to the occurrence of the Effective Date in Section 9.1 above shall
also require the prior written (i) consent of the Prepetition FLFO Administrative Agent and the
Exit First Lien Agent for all conditions precedent other than Section 9.1(d),(r), and (s) and (ii)
reasonable consent for the conditions precedent in Section 9.1(r) and (s); provided, further, that a
waiver of the conditions precedent to the occurrence of the Effective Date set forth in Sections
9.1(l), (p) and (t) shall also require the prior written consent of the Requisite SLTL Lenders. If
any such condition precedent is waived pursuant to this section and the Effective Date occurs,
each party agreeing to waive such condition precedent shall be estopped from withdrawing such

                                                  68
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 74 of 93




waiver after the Effective Date or otherwise challenging the occurrence of the Effective Date on
the basis that such condition was not satisfied, the waiver of such condition precedent shall
benefit from the “equitable mootness” doctrine, and the occurrence of the Effective Date shall
foreclose any ability to challenge the Plan in any court. If the Plan is confirmed for fewer than
all of the Debtors, only the conditions applicable to the Debtor or Debtors for which the Plan is
confirmed must be satisfied or waived for the Effective Date to occur.

               (b)     Except as otherwise provided herein, all actions required to be taken on
the Effective Date shall take place and shall be deemed to have occurred simultaneously and no
such action shall be deemed to have occurred before the taking of any other such action.

               (c)     The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation
Order shall take effect immediately upon its entry.

               9.3    Effect of Failure of a Condition.

                If the conditions listed in Section 9.1 of the Plan are not satisfied or waived in
accordance with Section 9.2 of the Plan on or before the Effective Date, the Plan shall be null
and void in all respects and nothing contained in the Plan or the Disclosure Statement shall
(a) constitute a waiver or release of any Claims by or against or any Interests in the Debtors,
(b) prejudice in any manner the rights of any Person, or (c) constitute an admission,
acknowledgement, offer, or undertaking by the Debtors, any Consenting Creditors, or any other
Person.



ARTICLE X.            EFFECT OF CONFIRMATION.

               10.1   Binding Effect.

                Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, and
subject to the occurrence of the Effective Date, on and after the entry of the Confirmation Order,
the provisions of the Plan shall bind every holder of a Claim against or Interest in any Debtor and
inure to the benefit of and be binding on such holder’s respective successors and assigns,
regardless of whether the Claim or Interest of such holder is Impaired under the Plan and
whether such holder has accepted the Plan.

               10.2   Vesting of Assets.

                Except as otherwise provided in the Plan, the Confirmation Order, or any Plan
Supplement, on and after the Effective Date, pursuant to sections 1141(b) and (c) of the
Bankruptcy Code, all Assets of the Estates, including all claims, rights, and Causes of Action and
any property acquired by the Debtors or the Post-Effective Date Debtors during the Chapter 11
Cases or under or in connection with the Plan shall vest in each respective Post-Effective Date
Debtor free and clear of all Claims, Liens, charges, other encumbrances, and interests (other than
any and all Liens securing the FLFO Claims or the obligations under the First Lien Exit Facility).
Subject to the terms of the Plan, on and after the Effective Date, the Post-Effective Date Debtors


                                                69
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 75 of 93




and Plan Administrator may operate their businesses and may use, acquire, and dispose of
property and prosecute, compromise, or settle any Claims (including any Administrative
Expense Claims) and Causes of Action without notice to, supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code or the
Bankruptcy Rules other than restrictions expressly imposed by the Plan or the Confirmation
Order. Without limiting the foregoing, the Post-Effective Date Debtors may pay the charges that
they incur on or after the Confirmation Date for Professional Persons’ fees, disbursements,
expenses, or related support services without application to the Bankruptcy Court.

               10.3    Discharge of Claims Against and Interests in Debtors.

                 Upon the Effective Date, except as otherwise expressly provided in the Plan or in
the Confirmation Order, the distributions, rights and treatment to be made under the Plan, shall
be in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims,
Interests, and Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown, against,
liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their
Assets or properties, regardless of whether any property shall have been distributed or retained
pursuant to the Plan on account of such Claims and Interests, including demands, liabilities, and
Causes of Action that arose before the Effective Date, any liability (including withdrawal
liability) to the extent such Claims or Interests relate to services performed by employees of the
Debtors before the Effective Date and that arise from a termination of employment, any
contingent or non-contingent liability on account of representations or warranties issued on or
before the Effective Date, any obligations incurred in connection with or related to bonds and
letters of credit (and any related agreements) issued before the Petition Date on behalf of the
Debtors, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (a) a proof of claim based upon such debt or right
is filed or deemed filed pursuant to section 501 of the Bankruptcy Code; (b) a Claim or Interest
based upon such debt, right, or Interest is Allowed pursuant to section 502 of the Bankruptcy
Code; or (c) the holder of such a Claim or Interest has accepted the Plan. Any default or “event
of default” by the Debtors or affiliates with respect to any Claim or Interest that existed
immediately before or on account of the filing of the Chapter 11 Cases shall be deemed cured
(and no longer continuing) as of the Effective Date. The Confirmation Order shall be a judicial
determination of the discharge of all Claims and Interests subject to the Effective Date occurring.

                Each holder (as well as any trustee or agent on behalf of such holder) of a Claim
or Interest, and any affiliate of such holder, shall be deemed to have forever waived, released,
and discharged the Debtors, to the fullest extent permitted by section 1141 of the Bankruptcy
Code, of and from any and all Claims, Interests, rights, and liabilities that arose before the
Effective Date. Except as otherwise provided in the Plan, upon the Effective Date, all such
holders of Claims and Interests and their affiliates shall be forever precluded and enjoined,
pursuant to sections 105, 524, and 1141 of the Bankruptcy Code, from prosecuting or asserting
any such discharged Claim against or terminated Interest in any Debtor or any Post-Effective
Date Debtor




                                                  70
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 76 of 93




               10.4    Pre-Confirmation Injunctions and Stays.

               Unless otherwise provided in the Plan or a Final Order of the Bankruptcy Court,
all injunctions and stays arising under or entered during the Chapter 11 Cases, whether under
sections 105 or 362 of the Bankruptcy Code or otherwise, and in existence on the date of entry of
the Confirmation Order, shall remain in full force and effect until the later of the Effective Date
and the date indicated in the order providing for such injunction or stay.

               10.5    Injunction Against Interference With Plan.

               Except as otherwise provided in the Plan or in the Confirmation Order, upon the
entry of the Confirmation Order, all holders of Claims and Interests and all other parties in
interest, along with their respective present and former affiliates, employees, agents, officers,
directors, and principals, shall be enjoined from taking any action to interfere with the
implementation or the occurrence of the Effective Date.

               10.6    Plan Injunction.

                (a)      Except as otherwise provided in the Plan or in the Confirmation Order,
from and after the Effective Date, all Persons who have held, hold, or may hold Claims or
Interests, and other parties in interest, along with their respective present or former employees,
agents, officers, directors, principals, and affiliates, are, with respect to any such Claim or
Interest, permanently enjoined after the entry of the Confirmation Order from: (i) commencing,
conducting, or continuing in any manner, directly or indirectly, any suit, action, or other
proceeding of any kind (including any proceeding in a judicial, arbitral, administrative, or other
forum) against or affecting, directly or indirectly, a Debtor, a Post-Effective Date Debtor, or an
Estate or the property of any of the foregoing, or any direct or indirect transferee of any property
of, or direct or indirect successor in interest to, any of the foregoing Persons mentioned in this
subsection (i) or any property of any such transferee or successor; (ii) enforcing, levying,
attaching (including any prejudgment attachment), collecting, or otherwise recovering in any
manner or by any means, whether directly or indirectly, any judgment, award, decree, or order
against a Debtor, a Post-Effective Date Debtor, or an Estate or its property, or any direct or
indirect transferee of any property of, or direct or indirect successor in interest to, any of the
foregoing Persons mentioned in this subsection (ii) or any property of any such transferee or
successor; (iii) creating, perfecting, or otherwise enforcing in any manner, directly or indirectly,
any encumbrance of any kind against a Debtor, a Post-Effective Date Debtor, or an Estate or any
of its property, or any direct or indirect transferee of any property of, or successor in interest to,
any of the foregoing Persons mentioned in this subsection (iii) or any property of any such
transferee or successor; (iv) acting or proceeding in any manner, in any place whatsoever, that
does not conform to or comply with the provisions of the Plan to the full extent permitted by
applicable law; and (v) commencing or continuing, in any manner or in any place, any action that
does not comply with or is inconsistent with the provisions of the Plan; provided, that nothing
contained in the Plan shall preclude such Persons who have held, hold, or may hold Claims
against, or Interests in, a Debtor, a Post-Effective Date Debtor, or an Estate from exercising their
rights and remedies, or obtaining benefits, pursuant to and consistent with the terms of the Plan.




                                                 71
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 77 of 93




                (b)    By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest shall be deemed to have affirmatively and specifically consented to be bound
by the Plan, including the injunctions set forth in Section 10.6 of the Plan.

              10.7    Releases.

          (a)  RELEASES BY THE DEBTORS. AS OF THE EFFECTIVE DATE,
EXCEPT FOR THE RIGHTS AND REMEDIES THAT REMAIN IN EFFECT FROM
AND AFTER THE EFFECTIVE DATE TO ENFORCE THE PLAN, THE
CONFIRMATION ORDER, THE OBLIGATIONS CONTEMPLATED BY THE
DOCUMENTS IN THE PLAN SUPPLEMENT, THE APACHE DEFINITIVE
DOCUMENTS, ANY ADDITIONAL PREDECESSOR AGREEMENT DOCUMENTS,
THE CREDIT BID PURCHASE AGREEMENT, THE FIRST LIEN EXIT FACILITY
COMMITMENT LETTER, THE SECOND LIEN BACKSTOP COMMITMENT
LETTER, THE EQUITY RIGHTS OFFERINGS, THE ERO BACKSTOP
AGREEMENTS, THE EXIT FACILITY DOCUMENTS, AND THE RESTRUCTURING
TRANSACTIONS, ON AND AFTER THE EFFECTIVE DATE, THE RELEASED
PARTIES    WILL     BE    DEEMED    CONCLUSIVELY,     ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED AND
DISCHARGED, BY THE DEBTORS, THE POST-EFFECTIVE DATE DEBTORS, AND
THE ESTATES, IN EACH CASE ON BEHALF OF THEMSELVES AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AND REPRESENTATIVES AND ANY AND
ALL OTHER PERSONS THAT MAY PURPORT TO ASSERT ANY CAUSE OF
ACTION DERIVATIVELY, BY OR THROUGH THE FOREGOING PERSONS, FROM
ANY AND ALL CLAIMS, INTERESTS, OBLIGATIONS, SUITS, JUDGMENTS,
DAMAGES, DEMANDS, DEBTS, RIGHTS, AND CAUSES OF ACTION, LOSSES,
REMEDIES, OR LIABILITIES WHATSOEVER (INCLUDING ANY DERIVATIVE
CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTORS, THE
POST-EFFECTIVE DATE DEBTORS, OR THE ESTATES), WHETHER LIQUIDATED
OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR UNMATURED,
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, ACCRUED OR
UNACCRUED, EXISTING OR HEREINAFTER ARISING, WHETHER IN LAW OR
EQUITY, WHETHER SOUNDING IN TORT OR CONTRACT, WHETHER ARISING
UNDER FEDERAL OR STATE STATUTORY OR COMMON LAW, OR ANY OTHER
APPLICABLE INTERNATIONAL, FOREIGN, OR DOMESTIC LAW, RULE,
STATUTE, REGULATION, TREATY, RIGHT, DUTY, REQUIREMENTS OR
OTHERWISE THAT THE DEBTORS, THE POST-EFFECTIVE DATE DEBTORS, THE
ESTATES, OR THEIR AFFILIATES WOULD HAVE BEEN LEGALLY ENTITLED TO
ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM OR
INTEREST OR OTHER PERSON, BASED ON OR RELATING TO, OR IN ANY
MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS, THE
CHAPTER 11 CASES, THE RESTRUCTURING, THE PURCHASE, SALE, OR
RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE DEBTORS
OR THE POST-EFFECTIVE DATE DEBTORS, THE SUBJECT MATTER OF, OR THE
TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT
IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL


                                               72
    Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 78 of 93




ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE
RESTRUCTURING OF CLAIMS AND INTERESTS BEFORE OR DURING THE
CHAPTER 11 CASES, THE NEGOTIATION, FORMULATION, PREPARATION, OR
CONSUMMATION OF THE PLAN, THE DOCUMENTS IN THE PLAN
SUPPLEMENT, THE CREDIT BID PURCHASE AGREEMENT, THE EXIT FACILITY
DOCUMENTS, THE APACHE DEFINITIVE DOCUMENTS, ANY ADDITIONAL
PREDECESSOR AGREEMENT DOCUMENTS, THE FIRST LIEN EXIT FACILITY
COMMITMENT LETTER, THE SECOND LIEN BACKSTOP COMMITMENT
LETTER, THE EQUITY RIGHTS OFFERINGS, THE ERO BACKSTOP
AGREEMENTS, THE DECOMMISSIONING AGREEMENT, OR RELATED
AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS RELATING THERETO,
OR THE SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL
CASES BASED UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT,
EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE
EFFECTIVE DATE.

            ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,
PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(a)
OF THE PLAN (the “DEBTOR RELEASES”), WHICH INCLUDES BY REFERENCE
EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER THE PLAN,
AND FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING
THAT THE DEBTOR RELEASES ARE: (I) IN EXCHANGE FOR THE GOOD,
VALUABLE AND ADEQUATE CONSIDERATION PROVIDED BY THE RELEASED
PARTIES, (II) ESSENTIAL TO THE CONFIRMATION OF THE PLAN, (III) A GOOD
FAITH SETTLEMENT AND COMPROMISE OF THE RELEASED CLAIMS
RELEASED BY THE DEBTORS, THE POST-EFFECTIVE DATE DEBTORS AND THE
ESTATES, (IV) IN THE BEST INTERESTS OF THE DEBTORS, THE ESTATES AND
ALL HOLDERS OF CLAIMS AND INTERESTS, (IV) FAIR, EQUITABLE AND
REASONABLE, (V) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING, AND (VII) A BAR TO ANY OF THE DEBTORS, THE POST-
EFFECTIVE DATE DEBTORS, OR THE ESTATES ASSERTING ANY CLAIM OR
CAUSE OF ACTION RELEASED PURSUANT TO THE DEBTOR RELEASE.

           (b)  RELEASES BY HOLDERS OF CLAIMS AND INTERESTS. AS OF
THE EFFECTIVE DATE, EXCEPT FOR THE RIGHTS AND REMEDIES THAT
REMAIN IN EFFECT FROM AND AFTER THE EFFECTIVE DATE TO ENFORCE
THE PLAN, THE CONFIRMATION ORDER, THE OBLIGATIONS CONTEMPLATED
BY THE DOCUMENTS IN THE PLAN SUPPLEMENT, THE APACHE DEFINITIVE
DOCUMENTS, ANY ADDITIONAL PREDECESSOR AGREEMENT DOCUMENTS,
THE FIRST LIEN EXIT FACILITY COMMITMENT LETTER, THE CREDIT BID
PURCHASE AGREEMENT, THE SECOND LIEN BACKSTOP COMMITMENT
LETTER, THE EQUITY RIGHTS OFFERINGS, THE ERO BACKSTOP
AGREEMENTS, THE EXIT FACILITY DOCUMENTS, AND THE RESTRUCTURING
TRANSACTIONS, ON AND AFTER THE EFFECTIVE DATE, THE RELEASED
PARTIES     WILL   BE     DEEMED    CONCLUSIVELY,     ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED AND


                                    73
   Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 79 of 93




DISCHARGED BY THE RELEASING PARTIES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, AS SUCH LAW MAY BE EXTENDED SUBSEQUENT TO THE
EFFECTIVE DATE BY THE RELEASING PARTIES, FROM ANY AND ALL CLAIMS
AND CAUSES OF ACTION WHATSOEVER (INCLUDING ANY DERIVATIVE
CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTORS, THE
POST-EFFECTIVE DATE DEBTORS, OR THEIR ESTATES, INCLUDING ANY
CAUSES OF ACTION ARISING UNDER CHAPTER 5 OF THE BANKRUPTCY
CODE), WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT,
MATURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, ASSERTED OR UNASSERTED, ACCRUED OR UNACRUED,
EXISTING OR HEREINAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT,
OR OTHERWISE BY STATUTE, WHETHER ARISING UNDER FEDERAL OR
STATE, STATUTORY OR COMMON LAW, VIOLATIONS OF FEDERAL OR STATE
SECURITIES LAWS, OR ANY OTHER APPLICABLE INTERNATIONAL, FOREIGN,
OR DOMESTIC LAW, RULE STATUTE, REGULATION, TREATY, RIGHT, DUTY,
REQUIREMENT OR OTHERWISE, THAT THE RELEASING PARTIES OR THEIR
ESTATES, AFFILIATES, HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS,
ASSIGNS, MANAGERS, ACCOUNTANTS, ATTORNEYS, REPRESENTATIVES,
CONSULTANTS, AGENTS, AND ANY OTHER PERSONS CLAIMING UNDER OR
THROUGH THEM WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN
THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON
BEHALF OF THE HOLDER OF ANY CLAIM OR INTEREST OR OTHER PERSON,
BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE
OR IN PART, THE DEBTORS, THE POST-EFFECTIVE DATE DEBTORS, OR THEIR
ESTATES, THE CHAPTER 11 CASES, THE RESTRUCTURING, THE PURCHASE,
SALE, OR RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE
DEBTORS OR THE POST-EFFECTIVE DATE DEBTORS, THE SUBJECT MATTER
OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR
INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS OR INTERACTIONS BETWEEN ANY DEBTOR AND ANY
RELEASED PARTY, THE RESTRUCTURING, THE RESTRUCTURING OF ANY
CLAIMS OR INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES, THE
NEGOTIATION, FORMULATION, PREPARATION, OR CONSUMMATION OF THE
PLAN, THE DOCUMENTS IN THE PLAN SUPPLEMENT, THE CREDIT BID
PURCHASE AGREEMENT, THE EXIT FACILITY DOCUMENTS, THE APACHE
DEFINITIVE DOCUMENTS, ANY ADDITIONAL PREDECESSOR AGREEMENT
DOCUMENTS, THE FIRST LIEN EXIT FACILITY COMMITMENT LETTER, THE
SECOND LIEN BACKSTOP COMMITMENT LETTER, THE EQUITY RIGHTS
OFFERINGS, THE ERO BACKSTOP AGREEMENTS, THE DECOMMISSIONING
AGREEMENT OR RELATED AGREEMENTS, INSTRUMENTS, OR OTHER
DOCUMENTS, RELATING THERETO, OR THE SOLICITATION OF VOTES WITH
RESPECT TO THE PLAN, IN ALL CASES BASED UPON ANY ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCES TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE.

        ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,

                                   74
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 80 of 93




PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(B)
OF THE PLAN (THE “THIRD-PARTY RELEASE”), WHICH INCLUDES, BY
REFERENCE, EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER
THE PLAN, AND, FURTHERMORE, SHALL CONSTITUTE THE BANKRUPTCY
COURT’S FINDING THAT THE THIRD-PARTY RELEASE IS (I) CONSENSUAL,
(II) ESSENTIAL TO THE CONFIRMATION OF THE PLAN, (III) GIVEN IN
EXCHANGE FOR THE GOOD, VALUABLE AND ADEQUATE CONSIDERATION
PROVIDED BY THE RELEASED PARTIES, (IV) A GOOD FAITH SETTLEMENT
AND COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-PARTY
RELEASE, (V) IN THE BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES,
(VI) FAIR, EQUITABLE AND REASONABLE, (VII) GIVEN AND MADE AFTER DUE
NOTICE AND OPPORTUNITY FOR HEARING, AND (VIII) A BAR TO ANY OF THE
RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF ACTION
RELEASED PURSUANT TO THE THIRD-PARTY RELEASE.

          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 10.7(B) OF THE PLAN, NO PARTY SHALL BE RELEASED TO THE
EXTENT SUCH RELEASE WOULD IMPAIR THE DECOMMISSIONING SECURITY
OR THE APACHE PSA PARTIES’ ABILITY TO DRAW ON THE
DECOMMISSIONING SECURITY, IN ANY RESPECT. FOR THE AVOIDANCE OF
DOUBT, ANY AND ALL CLAIMS THE APACHE PSA PARTIES MAY HAVE
AGAINST FWE I RELATED TO THE DECOMMISSIONING AGREEMENT ARISING
POST-EFFECTIVE DATE AND ANY SECURITY OBTAINED, PROVIDED, OR
PLEDGED IN CONNECTION WITH THE DECOMMISSIONING AGREEMENT WILL
BE PRESERVED AND ANY AND ALL CLAIMS FWE I MAY HAVE AGAINST THE
APACHE PSA PARTIES RELATED TO THE DECOMMISSIONING AGREEMENT
ARISING POST-EFFECTIVE DATE AND THE DECOMMISSIONING SECURITY
WILL BE PRESERVED.

                (c)     Release of Liens. Except as otherwise specifically provided in the Plan
(including all Liens securing the FLFO Claims or the First Lien Exit Facility) or in any
contract, instrument, release, or other agreement or document contemplated under or
executed in connection with the Plan, on the Effective Date and concurrently with the
applicable distributions made pursuant to the Plan and, in the case of a Secured Claim,
satisfaction in full of the portion of the Secured Claim that is secured and Allowed as of the
Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security interests
against any property of the estates shall be fully released and discharged, and all of the
right, title, and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or
other security interests shall revert to the Post-Effective Date Debtors and their successors
and assigns, in each case, without any further approval or order of the Bankruptcy Court
and without any action or filing being required to be made by the Debtors. For the
avoidance of doubt, all liens and encumbrances on, interests in, and claims against the
Legacy Apache Properties (as defined in the Apache Term Sheet) and the other FWE I
Assets (as defined in Part A of Schedule I of the Initial Plan of Merger) held by the
Prepetition FLFO Secured Parties, Prepetition FLTL Lenders, and Prepetition SLTL
Lenders shall be released, discharged, and of no further force or effect as of the Effective
Date.


                                              75
   Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 81 of 93




          10.8   Exculpation.

          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EXCEPT FOR THE RIGHTS THAT REMAIN IN EFFECT FROM AND AFTER THE
EFFECTIVE DATE TO ENFORCE THE PLAN, THE CONFIRMATION ORDER AND
THE OBLIGATIONS CONTEMPLATED BY THE DOCUMENTS IN THE PLAN
SUPPLEMENT, THE APACHE DEFINITIVE DOCUMENTS, ANY ADDITIONAL
PREDECESSOR AGREEMENT DOCUMENTS, THE FIRST LIEN EXIT FACILITY
COMMITMENT LETTER, THE CREDIT BID PURCHASE AGREEMENT, THE
SECOND LIEN BACKSTOP COMMITMENT LETTER, THE EXIT FACILITY
DOCUMENTS, THE EQUITY RIGHTS OFFERINGS, THE ERO BACKSTOP
AGREEMENTS, AND THE RESTRUCTURING TRANSACTIONS, NO EXCULPATED
PARTY WILL HAVE OR INCUR, AND EACH EXCULPATED PARTY WILL BE
RELEASED AND EXCULPATED FROM, ANY CLAIM, OBLIGATION, SUIT,
JUDGMENT, DAMAGE, DEMAND, DEBT, RIGHT, REMEDY LOSS, LIABILITY AND
CAUSE OF ACTION IN CONNECTION WITH OR ARISING OUT OF THE
ADMINISTRATION OF THE CHAPTER 11 CASES; THE NEGOTIATION AND
PURSUIT OF THE DIP FACILITY, THE CREDIT BID PURCHASE AGREEMENT,
THE NEW MONEY INVESTMENT, THE EXIT FACILITY DOCUMENTS, THE FIRST
LIEN EXIT FACILITY COMMITMENT LETTER, THE SECOND LIEN BACKSTOP
COMMITMENT LETTER, THE EQUITY RIGHTS OFFERINGS, THE ERO
BACKSTOP AGREEMENTS, THE APACHE DEFINITIVE DOCUMENTS, ANY
ADDITIONAL PREDECESSOR AGREEMENT DOCUMENTS, THE DISCLOSURE
STATEMENT, THE RESTRUCTURING, THE PLAN (INCLUDING THE PLAN
SUPPLEMENT), AND ALL DOCUMENTS RELATING TO THE FOREGOING, OR
THE SOLICITATION OF VOTES FOR, OR CONFIRMATION OF, THE PLAN; THE
FUNDING OF THE PLAN; THE OCCURRENCE OF THE EFFECTIVE DATE; THE
ADMINISTRATION OF THE PLAN OR THE PROPERTY TO BE DISTRIBUTED
UNDER THE PLAN; THE ISSUANCE OF SECURITIES UNDER OR IN CONNECTION
WITH THE PLAN; THE PURCHASE, SALE, OR RESCISSION OF THE PURCHASE
OR SALE OF ANY SECURITY OF THE DEBTORS OR THE POST-EFFECTIVE DATE
DEBTORS; OR THE TRANSACTIONS IN FURTHERANCE OF ANY OF THE
FOREGOING; OTHER THAN CLAIMS OR CAUSES OF ACTION ARISING OUT OF
OR RELATED TO ANY ACT OR OMISSION OF AN EXCULPATED PARTY THAT
CONSTITUTES INTENTIONAL FRAUD, WILLFUL MISCONDUCT, OR GROSS
NEGLIGENCE AS DETERMINED BY A FINAL ORDER, BUT IN ALL RESPECTS
SUCH PERSONS WILL BE ENTITLED TO REASONABLY RELY UPON THE
ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND
RESPONSIBILITIES PURSUANT TO THE PLAN. THE EXCULPATED PARTIES
HAVE ACTED IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THE
BANKRUPTCY CODE WITH REGARD TO THE SOLICITATION OF THE PLAN
AND, THEREFORE, ARE NOT, AND ON ACCOUNT OF SUCH DISTRIBUTIONS
WILL NOT BE, LIABLE AT ANY TIME FOR THE VIOLATION OF ANY
APPLICABLE LAW, RULE, OR REGULATION GOVERNING THE SOLICITATION
OF ACCEPTANCES OR REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS
MADE PURSUANT TO THE PLAN. THE EXCULPATION WILL BE IN ADDITION
TO, AND NOT IN LIMITATION OF, ALL OTHER RELEASES, INDEMNITIES,

                                   76
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 82 of 93




EXCULPATIONS, AND ANY OTHER APPLICABLE LAW OR RULES PROTECTING
SUCH EXCULPATED PARTIES FROM LIABILITY.

               10.9    Injunction Related to Releases and Exculpation.

                 The Confirmation Order shall permanently enjoin the commencement or
prosecution by any Person or entity, whether directly, derivatively, or otherwise, of any Claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, losses, or
liabilities released pursuant to the Plan, including the claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action, and liabilities released or exculpated in the
Plan or the Confirmation Order.

               10.10 Subordinated Securities Claims.

                The allowance, classification, and treatment of all Allowed Claims and Interests
and the respective distributions and treatments thereof under the Plan take into account and
conform to the relative priority and rights of the Claims and Interests in each Class in connection
with any contractual, legal, and equitable subordination rights relating thereto, whether arising
under general principles of equitable subordination, sections 510(a), 510(b), or 510(c) of the
Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors
reserve the right to reclassify any Allowed Claim or Interest in accordance with any contractual,
legal, or equitable subordination relating thereto.

               10.11 Retention of Causes of Action and Reservation of Rights.

                (a)     Except as otherwise provided in the DIP Order or Plan, including Sections
10.5, 10.6, 10.7, 10.8 and 10.9, nothing contained in the Plan or the Confirmation Order shall be
deemed to be a waiver or relinquishment of any rights, claims, Causes of Action, rights of setoff
or recoupment, or other legal or equitable defenses that the Debtors had immediately before the
Effective Date on behalf of the Estates or of themselves in accordance with any provision of the
Bankruptcy Code or any applicable nonbankruptcy law. The Post-Effective Date Debtors shall
have, retain, reserve, and be entitled to assert all such claims, Causes of Action, rights of setoff
or recoupment, and other legal or equitable defenses as fully as if the Chapter 11 Cases had not
been commenced, and all of the Debtors’ legal and equitable rights in respect of any Unimpaired
Claim may be asserted after the Confirmation Date and Effective Date to the same extent as if
the Chapter 11 Cases had not been commenced.

               (b)    Notwithstanding Section 10.11(a), on the Effective Date, the Post-
Effective Date Debtors shall be deemed to have released all preference actions pursuant to
section 547 of the Bankruptcy Code against the holders of Unsecured Trade Claims and General
Unsecured Claims (in each case, solely in their capacity as holders of Unsecured Trade Claims
and General Unsecured Claims, as applicable).

               10.12 Ipso Facto and Similar Provisions Ineffective.

               Any term of any prepetition policy, prepetition contract, or other prepetition
obligation applicable to a Debtor shall be void and of no further force or effect with respect to
any Debtor to the extent that such policy, contract, or other obligation is conditioned on, creates

                                                77
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 83 of 93




an obligation of the Debtor as a result of, or gives rise to a right of any entity based on any of the
following: (a) the insolvency or financial condition of a Debtor; (b) the commencement of the
Chapter 11 Cases; (c) the confirmation or consummation of the Plan, including any change of
control that shall occur as a result of such consummation; or (d) the Restructuring.

               10.13 Indemnification and Reimbursement Obligations.

                For purposes of the Plan, (a) Indemnification Obligations to current and former
directors, officers, members, managers, agents or employees of any of the Debtors who served in
such capacity before, on or subsequent to the Petition Date shall be assumed by the Post-
Effective Date Debtors and (b) Indemnification Obligations of the Debtors arising from services
as current and former directors, officers, members, managers, agents or employees of any of the
Debtors who served in such capacity during the period from and after the Petition Date shall be
Administrative Expense Claims. In addition, after the Effective Date, the Post-Effective Date
Debtors shall not terminate or otherwise reduce the coverage under any current and former
directors’, officers’, members’, managers’, agents’ or employees’ insurance policies (including
any “tail policy”) in effect as of the Petition Date, and all current and former directors, officers,
members, managers, agents or employees of any of the Debtors who served in such capacity at
any time before the Effective Date shall be entitled to the full benefits of any such policy for the
full term of such policy regardless of whether such members, managers, directors, and/or officers
remain in such positions after the Effective Date to the extent set forth in such policies.



ARTICLE XI.            RETENTION OF JURISDICTION.

               11.1    Retention of Jurisdiction.

               Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and
notwithstanding entry of the Confirmation Order and the occurrence of the Effective Date, on
and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction, pursuant to
28 U.S.C. §§ 1334 and 157, over all matters arising in or related to the Chapter 11 Cases for,
among other things, the following purposes:

                (a)  to hear and determine motions and/or applications for the assumption or
rejection of executory contracts or unexpired leases and any disputes over Cure Amounts
resulting therefrom;

               (b)     to determine any motion, adversary proceeding, application, contested
matter, and other litigated matter pending on or commenced after the entry of the Confirmation
Order;

               (c)   to hear and resolve any disputes arising from or related to (i) any orders of
the Bankruptcy Court granting relief under Bankruptcy Rule 2004 or (ii) any protective orders
entered by the Bankruptcy Court in connection with the foregoing;




                                                 78
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 84 of 93




               (d)      to ensure that distributions to holders of Allowed Claims are accomplished
as provided in the Plan and the Confirmation Order and to adjudicate any and all disputes arising
from or relating to distributions under the Plan;

               (e)   to consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim, including any Administrative Expense Claim;

              (f)    to enter, implement, or enforce such orders as may be appropriate in the
event that the Confirmation Order is for any reason stayed, reversed, revoked, modified, or
vacated;

               (g)    to issue and enforce injunctions, enter and implement other orders, and
take such other actions as may be necessary or appropriate to restrain interference by any Person
or other Entity with the consummation, implementation, or enforcement of the Plan, the
Confirmation Order, or any other order of the Bankruptcy Court;

              (h)      to hear and determine any application to modify the Plan in accordance
with section 1127 of the Bankruptcy Code to remedy any defect or omission or reconcile any
inconsistency in the Plan, the Disclosure Statement, or any order of the Bankruptcy Court,
including the Confirmation Order, in such a manner as may be necessary to carry out the
purposes and effects thereof;

               (i)    to hear and determine all Fee Claims;

               (j)    to resolve disputes concerning any reserves with respect to Disputed
Claims or the administration thereof;

                (k)   to hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of the Plan, the Confirmation Order, any
transactions or payments in furtherance of either, or any agreement, instrument, or other
document governing or related to any of the foregoing;

               (l)    to take any action and issue such orders, including any such action or
orders as may be necessary after entry of the Confirmation Order or the occurrence of the
Effective Date, as may be necessary to construe, enforce, implement, execute, and consummate
the Plan, including any release, exculpation, or injunction provisions set forth in the Plan,
following the occurrence of the Effective Date;

               (m)    to determine such other matters and for such other purposes as may be
provided in the Confirmation Order;

               (n)    to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

               (o)    to hear and determine any other matters related to the Chapter 11 Cases
and not inconsistent with the Bankruptcy Code or title 28 of the United States Code;



                                               79
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 85 of 93




                (p)     to resolve any disputes concerning whether a Person or entity had
sufficient notice of the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in
connection with the Chapter 11 Cases, any bar date established in the Chapter 11 Cases, or any
deadline for responding or objecting to a Cure Amount, in each case, for the purpose for
determining whether a Claim or Interest is discharged hereunder or for any other purpose;

               (q)   to hear and determine any rights, Claims, or Causes of Action held by or
accruing to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal statute or
legal theory;

               (r)    to recover all Assets of the Debtors and property of the Estates, wherever
located;

               (s)    to hear and determine matters related to the DIP Facility and the DIP
Order; and

               (t)    to enter a final decree closing each of the Chapter 11 Cases.

Notwithstanding anything in this Article XI to the contrary, as of the Effective Date, the Exit
Facility Documents and any other documents related thereto, including the New Intercreditor
Agreement, shall be governed by the jurisdictional provisions therein and the Bankruptcy Court
shall not retain jurisdiction with respect thereto.



ARTICLE XII.          MISCELLANEOUS PROVISIONS.

               12.1   Payment of Statutory Fees

                On the Effective Date and thereafter as may be required, the Debtors or the Post-
Effective Date Debtors, as applicable, shall pay all Statutory Fees that are due and payable,
together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for each
Debtor’s case. The obligations under this Section 12.1 shall remain for each Debtor until such
time as a final decree is entered closing the Chapter 11 Case for such Debtor, a Final Order
converting such Debtor’s Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code is
entered, or a Final Order dismissing such Debtor’s Chapter 11 Case is entered.

               12.2   Exemption from Certain Transfer Taxes.

               Pursuant to and to the fullest extent permitted by section 1146 of the Bankruptcy
Code, (a) the issuance, transfer or exchange of any securities, instruments or documents, (b) the
creation of any Lien, mortgage, deed of trust or other security interest, (c) all sale transactions
consummated by the Debtors and approved by the Bankruptcy Court on and after the
Confirmation Date through and including the Effective Date, including any transfers effectuated
under the Plan, (d) any assumption, assignment, or sale by the Debtors of their interests in
unexpired leases of nonresidential real property or executory contracts pursuant to section 365(a)
of the Bankruptcy Code, (e) the grant of collateral under the Standby Loan Agreement and (f) the
issuance, renewal, modification or securing of indebtedness by such means, and the making,


                                                80
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 86 of 93




delivery or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including the Confirmation Order, shall not be subject to any
document recording tax, stamp tax, conveyance fee or other similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee,
regulatory filing or recording fee, sales tax, use tax or other similar tax or governmental
assessment. Consistent with the foregoing, each recorder of deeds or similar official for any
county, parish, city or Governmental Unit in which any instrument hereunder is to be recorded
shall, pursuant to the Confirmation Order, be ordered and directed to accept such instrument
without requiring the payment of any filing fees, documentary stamp tax, deed stamps, stamp
tax, transfer tax, intangible tax or similar tax.

               12.3    Request for Expedited Determination of Taxes.

                The Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and
all taxable periods ending after the Petition Date through the Effective Date.

               12.4    Dates of Actions to Implement Plan.

              In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on or as soon as reasonably practicable after the next
succeeding Business Day but shall be deemed to have been completed as of the required date.

               12.5    Amendments.

              (a)      Plan Modifications. Subject to (i) the consent rights set forth in the
Restructuring Support Agreement, (ii) the reasonable consent of the Creditors’ Committee solely
to the extent that it adversely impacts the holders of General Unsecured Claims or Unsecured
Trade Claims and (iii) the reasonable consent of the Prepetition FLFO Administrative Agent, the
Plan may be amended, modified, or supplemented by the Debtors in the manner provided for by
section 1127 of the Bankruptcy Code or as otherwise permitted by law, without additional
disclosure pursuant to section 1125 of the Bankruptcy Code, except as otherwise ordered by the
Bankruptcy Court. In addition, after the Confirmation Date, so long as such action does not
materially and adversely affect the treatment of holders of Allowed Claims pursuant to the Plan,
the Debtors, with (i) the consent of the Required DIP Lenders, and the Requisite FLTL Lenders,
(ii) the reasonable consent of the Creditors’ Committee solely to the extent that it adversely
impacts the holders of General Unsecured Claims or Unsecured Trade Claims, and (iii) the
reasonable consent of the Prepetition FLFO Administrative Agent, may remedy any defect or
omission or reconcile any inconsistencies in the Plan or the Confirmation Order with respect to
such matters as may be necessary to carry out the purposes of effects of the Plan, and any holder
of a Claim or Interest that has accepted the Plan shall be deemed to have accepted the Plan as
amended, modified, or supplemented. The Debtors, subject to (i) the consent of the Required
DIP Lenders and the Requisite FLTL Lenders and (ii) the applicable consent rights of the
Prepetition FLFO Administrative Agent, shall have the right to amend the documents contained
in, and exhibits to, the Plan Supplement in accordance with the terms of the Plan and the



                                                81
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 87 of 93




Restructuring Support Agreement or the First Lien Exit Facility Commitment Letter, as
applicable, through the Effective Date.

              (b)      Certain Technical Amendments. Before the Effective Date, the Debtors,
subject to the consent rights set forth in the Restructuring Support Agreement, may make
appropriate technical adjustments and modifications to the Plan without further order or approval
of the Bankruptcy Court.

               12.6    Revocation or Withdrawal of Plan.

                The Debtors reserve the right to revoke or withdraw the Plan before the Effective
Date as to any or all of the Debtors. If, with respect to a Debtor, the Plan has been revoked or
withdrawn before the Effective Date, or if confirmation or the occurrence of the Effective Date
as to such Debtor does not occur on the Effective Date, then, with respect to such Debtor: (a) the
Plan shall be null and void in all respects; (b) any settlement or compromise embodied in the
Plan (including the fixing or limiting to an amount any Claim or Interest or Class of Claims or
Interests), assumption or rejection of executory contracts or unexpired leases affected by the
Plan, and any document or agreement executed pursuant to the Plan shall be deemed null and
void; and (c) nothing contained in the Plan shall (i) constitute a waiver or release of any Claim
by or against, or any Interest in, such Debtor or any other Person; (ii) prejudice in any manner
the rights of such Debtor or any other Person; or (iii) constitute an admission of any sort by any
Debtor or any other Person.

               12.7    Severability.

                If, before the entry of the Confirmation Order, any term or provision of the Plan is
held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the
request of the Debtors shall have the power to alter and interpret such term or provision to make
it valid or enforceable to the maximum extent practicable, consistent with the original purpose of
the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. Notwithstanding any such holding, alteration, or
interpretation by the Bankruptcy Court, the remainder of the terms and provisions of the Plan
shall remain in full force and effect and shall in no way be affected, impaired, or invalidated by
such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it may have been
altered or interpreted in accordance with this section, is (a) valid and enforceable pursuant to its
terms, (b) integral to the Plan and may not be deleted or modified without the consent of the
Debtors or the Post-Effective Date Debtors (as the case may be) and (c) nonseverable and
mutually dependent.

               12.8    Governing Law.

                Except to the extent that the Bankruptcy Code or other federal law is applicable or
to the extent that a Plan Supplement document provides otherwise, the rights, duties, and
obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Texas, without giving effect to the principles of
conflicts of laws thereof.


                                                82
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 88 of 93




               12.9    Immediate Binding Effect.

               Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon
the occurrence of the Effective Date, the terms of the Plan shall be immediately effective and
enforceable and deemed binding upon and inure to the benefit of the Debtors, the Post-Effective
Date Debtors, the holders of Claims and Interests, the Released Parties, and each of their
respective successors and assigns.

               12.10 Successors and Assigns.

               The rights, benefits, and obligations of any Person named or referred to in the
Plan shall be binding on and shall inure to the benefit of any heir, executor, administrator,
successor, or permitted assign, if any, of each such Person.

               12.11 Entire Agreement.

              On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order
shall supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

               12.12 Computing Time.

              In computing any period of time prescribed or allowed by the Plan, unless
otherwise set forth in the Plan or determined by the Bankruptcy Court, the provisions of
Bankruptcy Rule 9006 shall apply.

               12.13 Exhibits to Plan.

                All exhibits, schedules, supplements, and appendices to the Plan (including any
other documents to be executed, delivered, assumed, or performed in connection with the
occurrence of the Effective Date) are incorporated into and are a part of the Plan as if set forth in
full in the Plan.

               12.14 Notices.

               All notices, requests, and demands hereunder shall be in writing (including by
facsimile or email transmission) and, unless otherwise provided herein, shall be deemed to have
been duly given or made only when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

              (a)      If to the Debtors:

               Fieldwood Energy LLC
               2000 W. Sam Houston Parkway, S. Suite 1200
               Houston, Texas 77042
               Attention: Michael Dane and Thomas R. Lamme



                                                 83
     Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 89 of 93




               – and –

               WEIL, GOTSHAL & MANGES LLP
               767 Fifth Avenue
               New York, New York 10153
               Attn: Matthew S. Barr, Esq., Alfredo R. Pérez, Esq., and Jessica Liou, Esq.
               Telephone: (212) 310-8000
               Facsimile: (212) 310-8007

               Attorneys for the Debtors

              (b)     If to the DIP Lenders or FLTL Lenders:

               DAVIS POLK & WARDWELL LLP
               450 Lexington Avenue
               New York, NY 10017
               Attn: Damian Schaible, Esq. and Natasha Tsiouris, Esq.
               Telephone: (212) 450-4000
               Facsimile: (212) 701-5800

              (c)     If to the Post-Effective Date Debtors:

               [Plan Administrator]
               [Plan Administrator Address]

               – and –

               WEIL, GOTSHAL & MANGES LLP
               767 Fifth Avenue
               New York, New York 10153
               Attn: Matthew S. Barr, Esq., Alfredo R. Pérez, Esq., and Jessica Liou, Esq.
               Telephone: (212) 310-8000
               Facsimile: (212) 310-8007

               Attorneys for Post-Effective Date Debtors

               A notice is deemed to be given and received (a) if sent by first-class mail,
personal delivery, or courier, on the date of delivery if it is a Business Day and the delivery was
made before 4:00 p.m. (local time in place of receipt) and otherwise on the next Business Day, or
(b) if sent by electronic mail, when the sender receives an email from the recipient
acknowledging receipt; provided that an automatic “read receipt” does not constitute
acknowledgment of an email for purposes of this Section. Any party may change its address for
service from time to time by providing a notice in accordance with the foregoing. Any element
of a party’s address that is not specifically changed in a notice will be assumed not to be
changed.

             After the occurrence of the Effective Date, the Post-Effective Date Debtors and
Plan Administrator have authority to send a notice to entities that to continue to receive

                                                84
      Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 90 of 93




documents pursuant to Bankruptcy Rule 2002, such entities must file a renewed request to
receive documents pursuant to Bankruptcy Rule 2002; provided, that the U.S. Trustee need not
file such a renewed request and shall continue to receive documents without any further action
being necessary. After the occurrence of the Effective Date, the Post-Effective Date Debtors are
authorized to limit the list of entities receiving documents pursuant to Bankruptcy Rule 2002 to
the U.S. Trustee and those entities that have filed such renewed requests.

               12.15 Reservation of Rights.

                Except as otherwise provided herein, the Plan shall be of no force or effect unless
the Bankruptcy Court enters the Confirmation Order. None of the filing of the Plan, any
statement or provision of the Plan, or the taking of any action by the Debtors with respect to the
Plan shall be or shall be deemed to be an admission or waiver of any rights of (a) the Debtors
with respect to any Claims or Interests before the Effective Date or (b) any holder of a Claim or
Interest or other entity before the Effective Date.

               12.16 Dissolution of Creditors’ Committee.

                On the Effective Date, the Creditors’ Committee shall dissolve, and the members
thereof shall be released and discharged from all rights and duties arising from, or related to, the
Chapter 11 Cases, provided that following the Effective Date, the Creditors’ Committee shall
continue in existence and have standing and a right to be heard for the following limited
purposes: (a) Claims and/or applications, and any relief related thereto, for compensation by
Professional Persons retained in the Chapter 11 Cases pursuant to sections 327, 328, 329, 330,
331, 503(b), or 1103 of the Bankruptcy Code and requests for allowance of Administrative
Expense Claims for substantial contribution pursuant to section 503(b)(3)(D) of the Bankruptcy
Code; and (b) any appeals of the Confirmation Order or other appeals to which the Creditors’
Committee is a party.




                          [Remainder of Page Intentionally Left Blank]




                                                85
          Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 91 of 93




       Dated: April 15, 2021
             Houston, Texas
                                         Respectfully submitted,


                                         FIELDWOOD ENERGY LLC

                                         By: Fieldwood Energy Inc., its managing member


                                         By: -�tV)
                                         Name: Thomas R. Lamme
                                                              1?, �
                                         Title: Senior Vice President and General Counsel

                                         FIELDWOOD ENERGY INC.


                                         By: �� � · �..Arv�Q
                                         Name: Thomas R. Lamme
                                         Title: Senior Vice President and General Counsel

                                         FIELDWOOD ENERGY OFFSHORE LLC


                                         By:��\?.
                                         Name: Thomas R. Lamme
                                                                       f>�
                                         Title: Vice President

                                         FIELDWOOD ONSHORE LLC


                                         By:  ;J;Ro� � • �
                                         Name: Thomas R. Lamme
                                         Title: Vice President

                                         FIELDWOOD SD OFFSHORE LLC


                                         By:
                                         Name: Thomas R. Lamme
                                         Title: Vice President




[Signature Page to Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and its Affiliated Debtors]
          Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 92 of 93




                                         FIELDWOOD OFFSHORE LLC

                                         By:Fieldwood Energy LLC, its managing member

                                         By:Fieldwood Energy Inc., its managing member


                                         By:���-��
                                         Name: Thomas R. Lamme
                                         Title: Senior Vice President and General Counsel

                                         DYNAMIC OFFSHORE RESOURCES NS, LLC


                                         By:�R-f�
                                         Name: Thomas R. Lamme
                                         Title: Vice President

                                         FW GOM PIPELINE, INC.


                                         By:  Po�\<-.�
                                         Name: Thomas R. Lamme
                                         Title: Vice President

                                         GOM SHELF LLC

                                         By: Fieldwood Energy LLC, its managing member

                                         By: Fieldwood Energy Inc., it managing member



                                         Name: Thomas R. Lamme
                                         Title: Senior Vice President and General Counsel

                                         BANDON OIL AND GAS GP, LLC


                                         By:   e=-lv\Jv--evb Q_ . �
                                         Name: Thomas R. Lamme
                                         Title: Vice President




[Signature Page to Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and its Affiliated Debtors]
          Case 20-33948 Document 1284 Filed in TXSB on 04/15/21 Page 93 of 93




                                         BANDON OIL AND GAS, LP

                                         By: Bandon Oil and Gas, LLC, its general partner

                                         By: ��
                                         Name: Thomas R. Lamme
                                                                     R. ef?�
                                         Title: Vice President

                                         FIELDWOOD ENERGY SP LLC


                                         By: � � .                      l:c>�-""""'--e'....
                                         Name: Thomas R. Lamme
                                         Title: Vice President

                                         GALVESTON BAY PIPELINE LLC

                                         By: Fieldwood Onshore LLC, its managing member


                                         By:�R-�
                                         Name: Thomas R. Lamme
                                         Title: Vice President

                                         GALVESTON BAY PROCESSING LLC

                                         By: Fieldwood Onshore LLC, its managing member


                                         By:J-�\<-�
                                         Name: Thomas R. Lamme
                                         Title: Vice President




[Signature Page to Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and its Affiliated Debtors]
